Exhibit 10.1

 

SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

 

This Agreement is entered into as of October 12, 2005, by and among each of the
Reliant Parties, OMOI, each of the California Parties, each of the Additional
Claimants, each of the Class Action Parties, and each of the Local Governmental
Parties.  Each of the Reliant Parties, OMOI, the California Parties, Additional
Claimants, Class Action Parties, and Local Governmental Parties is a “Party,”
and collectively they are “Parties” to this Agreement.  Unless otherwise
expressly provided for herein, each capitalized term used in this Agreement
shall have the meaning set forth for such term in Article 1 or as defined
elsewhere in this Agreement.

 

RECITALS

 

A.  Whereas, various of the Parties are engaged in or interested in complex and
disputed regulatory proceedings, appellate proceedings, litigation, and
investigations regarding numerous issues and allegations arising from events in
the California and western electricity and natural gas markets;

 

B.  Whereas, the Parties have determined that it is preferable to settle the
disputes addressed herein, rather than litigate;

 

C.  Whereas, the Parties entered into a Memorandum of Understanding on
August 12, 2005 (“Memorandum of Understanding”), under which they agreed to
resolve their disputes and to further memorialize their settlement through this
Agreement which will, when fully executed, and subject to the provisions of
Section 8.9, supersede in its entirety the Memorandum of Understanding;

 

D.  Whereas, this Agreement contemplates a comprehensive resolution of all
disputes and other matters addressed herein (i) through the settlement of the
regulatory proceedings, appellate proceedings, litigation, and claims identified
herein, and (ii) by effectuating the transactions, granting of rights and
benefits, and assumption of obligations specified and provided for herein (such
comprehensive resolution and such transactions are referred to herein
collectively as the “Settlement”); and

 

E.  Whereas, CERS and Reliant concurrently are finalizing a settlement of the
claims described in Section 8.7.2, below, as contemplated by the Memorandum of
Understanding;

 

Now, Therefore, in consideration of the mutual covenants and agreements, and
other good and valuable consideration provided for herein, and subject to and
upon the terms and conditions hereof, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 


1.             DEFINITIONS


 

The following capitalized terms, which are in addition to other terms with
initial capital letters defined in the body of this Agreement, when used in this
Agreement, including the Exhibits hereto, shall have the meanings specified in
this Article 1.

 


1.1           “ADDITIONAL CLAIMANTS” MEANS THE OREGON ATTORNEY GENERAL AND THE
WASHINGTON ATTORNEY GENERAL.


 


1.2           “AGREEMENT” MEANS THIS SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT,
INCLUDING ALL EXHIBITS, AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED, OR
REPLACED FROM TIME TO TIME.


 


1.3           “ASSIGNED ASSETS” MEANS, COLLECTIVELY, THE REFUNDS AND OTHER
RIGHTS TO PAYMENT RELIANT IS ASSIGNING TO THE CALIFORNIA PARTIES, EFFECTIVE AS
OF THE SETTLEMENT EFFECTIVE DATE, PURSUANT TO SECTIONS 4.3.1, 4.3.2 AND 4.3.3 OF
THIS AGREEMENT.


 


1.4           “AUDIT PERIOD” HAS THE MEANING SET FORTH IN SECTION 5.6.1.


 


1.5           “AVAILABLE OPERATING CAPACITY” HAS THE MEANING SET FORTH IN
SECTION 5.1.


 


1.6           “BUSINESS DAY” HAS THE SAME MEANING AS PROVIDED IN CALIFORNIA
CIVIL CODE SECTION 9.


 


1.7           “CALIFORNIA ATTORNEY GENERAL” MEANS THE PEOPLE OF THE STATE OF
CALIFORNIA, EX REL. BILL LOCKYER, ATTORNEY GENERAL.


 


1.8           “CALIFORNIA CLASS” MEANS THE PLAINTIFF CLASS REPRESENTATIVES IN
THE WHOLESALE ELECTRICITY ANTITRUST CASES, ON BEHALF OF THEMSELVES, AND A
SETTLEMENT CLASS COMPOSED OF ALL PERSONS AND ENTITIES IN THE STATE OF CALIFORNIA
WHO PURCHASED ELECTRIC POWER FOR PURPOSES OTHER THAN RESALE OR DISTRIBUTION
SINCE JULY 1, 1998, INCLUDING ALL PERSONS AND ENTITIES WITHIN THE CLASS
DEFINITION PLED IN THE MASTER COMPLAINT FILED IN WHOLESALE ELECTRICITY ANTITRUST
CASES.


 


1.9           “CALIFORNIA LITIGATION ESCROW” HAS THE MEANING SET FORTH IN
SECTION 6.2.


 


1.10         “CALIFORNIA PARTIES” MEANS, COLLECTIVELY, PG&E, SCE, SDG&E, THE
CALIFORNIA ATTORNEY GENERAL, CERS, CEOB AND THE CPUC.


 


1.11         “CALIFORNIA UTILITIES” MEANS PG&E, SCE AND SDG&E.


 


1.12         “CEOB” MEANS THE CALIFORNIA ELECTRICITY OVERSIGHT BOARD.


 


1.13         “CERS” MEANS THE CALIFORNIA DEPARTMENT OF WATER RESOURCES ACTING
SOLELY UNDER AUTHORITY AND POWERS CREATED BY CALIFORNIA ASSEMBLY BILL 1 FROM THE
FIRST EXTRAORDINARY SESSION OF 2000-2001, CODIFIED IN SECTIONS 80000 THROUGH
80270 OF

 

2

--------------------------------------------------------------------------------


 


THE CALIFORNIA WATER CODE.  CERS DOES NOT INCLUDE THE CALIFORNIA DEPARTMENT OF
WATER RESOURCES WITH RESPECT TO THE STATE WATER PROJECT.


 


1.14         “CLASS ACTION EFFECTIVE DATE” HAS THE MEANING SET FORTH IN
SECTION 2.5.


 


1.15         “CLASS ACTION PARTIES” MEANS THE CALIFORNIA CLASS AND THE EGGER
CLASS.


 


1.16         “COMMANDEERING LITIGATION” MEANS THE LITIGATION ARISING FROM THE
COMMANDEERING BY GOVERNOR DAVIS OF THE BLOCK FORWARD CONTRACTS OF PG&E AND SCE,
INCLUDING THE COORDINATED PROCEEDINGS PENDING BEFORE THE SUPERIOR COURT FOR THE
STATE OF CALIFORNIA FOR THE COUNTY OF SACRAMENTO KNOWN AS THE INVERSE
CONDEMNATION CASES, JUDICIAL COUNCIL COORDINATION PROCEEDING NO. 4203.


 


1.17         “CPUC” MEANS THE CALIFORNIA PUBLIC UTILITIES COMMISSION.


 


1.18         “CPUC GENERAL ORDER 167” MEANS THE “GENERAL ORDER IMPLEMENTING AND
ENFORCING ELECTRIC GENERATOR GENERAL DUTY STANDARDS, MAINTENANCE STANDARDS, AND
ISO’S OUTAGE COORDINATION PROTOCOL” ADOPTED BY THE CPUC IN ITS DECISION
04-05-018, AND REPORTED AT 2004 CAL. PUC LEXIS 227 (MAY 6, 2004).


 


1.19         “DEEMED DISTRIBUTION” HAS THE MEANING SET FORTH IN SECTION 6.4.2.


 


1.20         “DEEMED DISTRIBUTION PARTICIPANT” MEANS THE MARKET PARTICIPANTS
LISTED ON EXHIBIT C.


 


1.21         “DEPOSIT FUND ACCOUNT” HAS THE MEANING SET FORTH IN SECTION 4.2.4.


 


1.22         “EGGER CLASS” MEANS THE PLAINTIFFS IN EGGER, ET AL. V.
DYNEGY, INC., ET AL., CASE NO. 03 CV 1060 RHW (S.D. CAL.) (“EGGER”), ON BEHALF
OF THEMSELVES AND ALL PERSONS AND ENTITIES IN OREGON, WASHINGTON, UTAH, NEVADA,
IDAHO, NEW MEXICO, MONTANA AND ARIZONA WHO PURCHASED ELECTRIC POWER FOR PURPOSES
OTHER THAN RESALE OR DISTRIBUTION SINCE JULY 1, 1998, INCLUDING ALL PERSONS AND
ENTITIES WITHIN THE CLASS DEFINITION PLED IN EGGER.


 


1.23         “EMISSIONS OFFSET” MEANS THE CLAIM FOR RECOVERY OF EMISSIONS COSTS
INCURRED BY A MARKET PARTICIPANT’S GENERATING UNITS DURING THE REFUND PERIOD AS
ADOPTED BY FERC.  SEE, E.G., SAN DIEGO GAS & ELEC. CO. V. SELLERS, ET AL., 96
FERC ¶ 61,120 AT 61,519 (JUL. 25, 2001) (ADOPTING EMISSIONS COST ADJUSTMENT TO
SELLER REFUND LIABILITIES).


 


1.24         “EXECUTION DATE” MEANS THE DATE THIS AGREEMENT HAS BEEN EXECUTED BY
THE RELIANT PARTIES, OMOI, EACH OF THE CALIFORNIA PARTIES, EACH OF THE
ADDITIONAL CLAIMANTS, AND EACH OF THE CLASS ACTION PARTIES.  THE EXECUTION DATE
MAY OCCUR INDEPENDENTLY OF ANY EXECUTION OR NON-EXECUTION OF THIS AGREEMENT BY
THE LOCAL GOVERNMENTAL PARTIES.


 


1.25         “FERC” MEANS THE FEDERAL ENERGY REGULATORY COMMISSION.

 

3

--------------------------------------------------------------------------------


 


1.26         “FERC ALLOWANCES DETERMINATION” MEANS THE FERC ORDER DIRECTING THE
PAYMENT OF FUEL COST ALLOWANCES IN THE FERC REFUND PROCEEDINGS, REGARDLESS OF
WHETHER SUCH ORDER IS SUBJECT TO REQUESTS FOR STAY, REHEARING OR APPEAL,
PROVIDED THAT SUCH ORDER HAS NOT BEEN STAYED PENDING SUCH REHEARING OR APPEAL.


 


1.27         “FERC INTEREST DETERMINATION” MEANS THE FERC ORDER DIRECTING THE
PAYMENT OF INTEREST ON RECEIVABLES AND REFUNDS BASED ON THE ISO AND PX
SETTLEMENT RERUNS AND REFUND CALCULATIONS, REGARDLESS OF WHETHER SUCH ORDER IS
SUBJECT TO REQUESTS FOR STAY, REHEARING, OR APPEAL, PROVIDED THAT SUCH ORDER HAS
NOT BEEN STAYED PENDING SUCH REHEARING OR APPEAL.


 


1.28         “FERC INTEREST RATE” SHALL HAVE THE MEANING SET FORTH IN 18 C.F.R.
§ 35.19A(A)(2) (2005) OR ANY SUCCESSOR THERETO.


 


1.29         “FERC RECEIVABLES DETERMINATION” MEANS THE FERC ORDER ISSUED IN THE
FERC REFUND PROCEEDINGS WHICH PROVIDES THE PARTIES WITH SUFFICIENT INFORMATION
TO ESTABLISH THE FINAL AMOUNT OF THE RELIANT RECEIVABLES, REGARDLESS OF WHETHER
SUCH ORDER IS SUBJECT TO REQUESTS FOR STAY, REHEARING OR APPEAL, PROVIDED THAT
SUCH ORDER HAS NOT BEEN STAYED PENDING SUCH REHEARING OR APPEAL.


 


1.30         “FERC REFUND ALLOCATION MATRIX” MEANS THE MATRIX ATTACHED AS
EXHIBIT B THAT SETS FORTH THE VARIOUS ALLOCATION PERCENTAGES WITH RESPECT TO
CERTAIN PORTIONS OF THE SETTLEMENT AMOUNT THAT ARE APPLICABLE TO EACH SETTLING
CLAIMANT AND OTHERS THAT ARE OWED REFUNDS OR OTHER AMOUNTS IN THE FERC REFUND
PROCEEDINGS PURSUANT TO THIS AGREEMENT.


 


1.31         “FERC REFUND DETERMINATION” MEANS THE FERC ORDER ESTABLISHING THE
AMOUNT OF RELIANT REFUNDS OWED TO NON-SETTLING PARTICIPANTS, REGARDLESS OF
WHETHER SUCH ORDER IS SUBJECT TO REQUESTS FOR STAY, REHEARING OR APPEAL,
PROVIDED THAT SUCH ORDER HAS NOT BEEN STAYED PENDING SUCH REHEARING OR APPEAL.


 


1.32         “FERC REFUND PROCEEDINGS” MEANS THE PROCEEDINGS CONDUCTED BEFORE
FERC IN FERC DOCKET NOS. EL00-95, ET AL., EL03-170, EL03-180, ET AL., PA02-2,
IN03-10 AND EL03-59 AS THEY RELATE TO SALES IN THE ISO AND PX MARKETS AND SALES
TO CERS FOR THE PERIOD JANUARY 1, 2000 - JUNE 20, 2001, AND ANY RELATED APPEALS
AND/OR PETITIONS FOR REVIEW AND ANY PROCEEDINGS ON REMAND.


 


1.33         “FERC SETTLEMENT ORDER” MEANS THE FERC ORDER GRANTING THE REQUIRED
APPROVAL WITH RESPECT TO FERC, IN ACCORDANCE WITH SECTIONS 10.1 AND 10.1.1 OF
THIS AGREEMENT.


 


1.34         “FINAL STAFF REPORT” MEANS THE FINAL REPORT ENTITLED “FINAL REPORT
ON PRICE MANIPULATION IN WESTERN MARKETS — FACT FINDING INVESTIGATION OF
POTENTIAL MANIPULATION OF ELECTRIC AND NATURAL GAS PRICES” ISSUED BY FERC STAFF
ON MARCH 26, 2003 IN DOCKET NO. PA02-2.


 


1.35         “FUEL COST ALLOWANCE” MEANS THE CLAIM FOR RECOVERY OF FUEL COSTS
INCURRED BY GENERATING UNITS MADE PURSUANT TO FERC ORDERS IN THE FERC REFUND
PROCEEDINGS.

 

4

--------------------------------------------------------------------------------


 


SEE, E.G., SAN DIEGO GAS & ELEC. CO., ET AL., 102 FERC ¶ 61,317 AT PP 56-63
(MAR. 26, 2003), 103 FERC ¶ 61,078 (APR. 22, 2003), 105 FERC ¶ 61,066 (OCT. 16,
2003), 107 FERC ¶ 61,166 (MAY 12, 2004), 108 FERC ¶ 61,219 (SEPT. 2, 2004).


 


1.36         “GADS DATA” HAS THE MEANING SET FORTH IN SECTION 5.6.2.


 


1.37         “GOVERNMENTAL AUTHORITY” MEANS ANY NATION OR GOVERNMENT, ANY STATE
OR OTHER POLITICAL SUBDIVISION THEREOF, AND ANY ENTITY EXERCISING EXECUTIVE,
LEGISLATIVE, JUDICIAL, REGULATORY OR ADMINISTRATIVE FUNCTIONS OF OR PERTAINING
TO A GOVERNMENT.


 


1.38         “ISO” MEANS THE CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION,
A CALIFORNIA PUBLIC BENEFIT CORPORATION.


 


1.39         “LOCAL GOVERNMENTAL PARTIES” MEANS THOSE OF THE FOLLOWING
IDENTIFIED ENTITIES THAT HAVE EXECUTED THIS AGREEMENT ON OR ABOUT THE EXECUTION
DATE, SUBJECT TO OBTAINING THE APPROVALS REFERENCED IN SECTION 10.2:  THE CITY
AND COUNTY OF SAN FRANCISCO; THE CITY OF OAKLAND; THE COUNTY OF SANTA CLARA; THE
COUNTY OF CONTRA COSTA; VALLEY CENTER MUNICIPAL WATER DISTRICT; PADRE DAM
MUNICIPAL WATER DISTRICT; RAMONA MUNICIPAL WATER DISTRICT; HELIX WATER DISTRICT;
VISTA IRRIGATION DISTRICT; YUIMA MUNICIPAL WATER DISTRICT; FALLBROOK PUBLIC
UTILITY DISTRICT; BORREGO WATER DISTRICT; METROPOLITAN TRANSIT DEVELOPMENT
BOARD; SAN DIEGO TROLLEY, INC.; SAN DIEGO TRANSIT CORPORATION; AND SWEETWATER
AUTHORITY.


 


1.40         “MARKET PARTICIPANTS” MEANS, OTHER THAN THE ISO AND PX THEMSELVES,
THOSE ENTITIES THAT WERE ISO SCHEDULING COORDINATORS OR PX PARTICIPANTS OR
OTHERWISE DIRECTLY SOLD ENERGY TO OR PURCHASED ENERGY FROM THE ISO AND/OR PX
DURING PART OR ALL OF THE SETTLEMENT PERIOD.


 


1.41         “MEMORANDUM OF UNDERSTANDING” HAS THE MEANING SET FORTH IN
PARAGRAPH C OF THE RECITALS.


 


1.42         “NERC” MEANS THE NORTH AMERICAN ELECTRIC RELIABILITY COUNCIL.


 


1.43         “NET REFUND RECIPIENT” MEANS A SETTLING PARTICIPANT THAT IS OWED
NET REFUNDS AFTER CONSIDERATION OF AMOUNTS THAT THE PARTICULAR SETTLING
PARTICIPANT MAY ITSELF OWE TO THE MARKET IN THE FORM OF REFUNDS.


 


1.44         “NET PAYERS” HAS THE MEANING SET FORTH IN SECTION 6.4.4.


 


1.45         “NON-SETTLING PARTICIPANTS” MEANS MARKET PARTICIPANTS OTHER THAN
THE RELIANT PARTIES, THE CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS, CLASS ACTION
PARTIES, LOCAL GOVERNMENTAL PARTIES, AND THE OPT-IN PARTICIPANTS.


 


1.46         “OMOI” MEANS FERC’S OFFICE OF MARKET OVERSIGHT AND INVESTIGATIONS.


 


1.47         “OPT-IN PARTICIPANT” MEANS A MARKET PARTICIPANT THAT HAS ELECTED TO
JOIN THIS SETTLEMENT IN ACCORDANCE WITH ARTICLE 9.

 

5

--------------------------------------------------------------------------------


 


1.48         “OREGON ATTORNEY GENERAL” MEANS THE STATE OF OREGON, DEPARTMENT OF
JUSTICE, OFFICE OF THE ATTORNEY GENERAL, HARDY MYERS, ATTORNEY GENERAL.


 


1.49         “PARTNERSHIP/GAMING PROCEEDING” MEANS THE PROCEEDINGS IN FERC
DOCKET NOS. EL03-137, ET AL. (INCLUDING DOCKET NO. EL03-170) AND EL03-180, ET
AL. AND ANY RELATED APPEALS AND/OR PETITIONS FOR REVIEW AND ANY PROCEEDINGS ON
REMAND.


 


1.50         “PARTY” AND “PARTIES” HAVE THE MEANINGS SET FORTH IN THE PREAMBLE
TO THIS AGREEMENT.


 


1.51         “PG&E” MEANS PACIFIC GAS AND ELECTRIC COMPANY.


 


1.52         “PG&E PLAN ESCROW” MEANS THE ESCROW ESTABLISHED BY PG&E PURSUANT TO
PG&E’S PLAN OF REORGANIZATION AND OTHER ANCILLARY AGREEMENTS FOR PAYMENT OF ITS
OUTSTANDING DEBTS TO THE PX AND TO THE ISO.


 


1.53         “POST-JANUARY 17, 2001 PERIOD” MEANS THE PERIOD JANUARY 18, 2001
THROUGH JUNE 20, 2001, BUT, WITH RESPECT TO PX TRANSACTIONS, NOT ANY PERIOD
INCLUDED IN THE PRE-JANUARY 18, 2001 PERIOD.


 


1.54         “PRE-JANUARY 18, 2001 PERIOD” MEANS THE PERIOD OCTOBER 2, 2000
THROUGH JANUARY 17, 2001.  WHEN APPLIED TO PX TRANSACTIONS, THE PRE-JANUARY 18,
2000 PERIOD MEANS THE PERIOD OCTOBER 2, 2000 THROUGH JANUARY 31, 2001.


 


1.55         “PRE-OCTOBER PERIOD” MEANS THE PERIOD MAY 1, 2000 THROUGH
OCTOBER 1, 2000.


 


1.56         “PX” MEANS THE CALIFORNIA POWER EXCHANGE CORPORATION, A CALIFORNIA
PUBLIC BENEFIT CORPORATION.


 


1.57         “PX RETAINED CLAIMS LITIGATION” MEANS THE ACTIONS FILED BY THE PX
AGAINST FORMER GOVERNORS AND OFFICERS OF THE PX FOR TRANSACTIONS AND EVENTS THAT
BEGAN PRIOR TO THE EFFECTIVE DATE OF THE PX’S PLAN OF REORGANIZATION ON APRIL 1,
2003.  THESE PROCEEDINGS ARE IDENTIFIED IN ATTACHMENT B-1 TO THE SETTLEMENT
AGREEMENT FILED WITH FERC ON SEPTEMBER 1, 2005, AS PART OF AN OFFER OF
SETTLEMENT IN FERC DOCKET NOS. ER05-167, ET AL.


 


1.58         “PX SETTLEMENT CLEARING ACCOUNT” MEANS ANY AND ALL ACCOUNTS OF THE
PX OR THE REORGANIZED PX HOLDING FUNDS IN TRUST PURSUANT TO THE TERMS OF THE PX
TARIFF, ISO TARIFF, OR A COURT ORDER.  THE PX SETTLEMENT CLEARING ACCOUNT DOES
NOT INCLUDE COLLATERAL AND FUNDS HELD FOR PAYMENT OF CHARGEBACK ENTITLEMENTS,
WHICH ARE MAINTAINED IN SEGREGATED ACCOUNTS, AS THOSE TERMS ARE DEFINED IN THE
PX’S FIRST AMENDED CHAPTER 11 PLAN.


 


1.59         “PX WIND-UP CHARGES” MEANS THE CHARGES PAYABLE UNDER FERC’S ORDERS
IN FERC DOCKET NOS. ER05-167, ER02-2234, ER03-139, ER03-791, ER04-111 AND
ER04-785 OR SUCH OTHER CHARGES THAT THE PX MAY SEEK FROM ITS MARKET PARTICIPANTS
AND THAT ARE PUT INTO EFFECT THROUGH ACCEPTANCE BY FERC OF A PX TARIFF.

 

6

--------------------------------------------------------------------------------


 


1.60         “RECEIVABLES EXCESS” MEANS THE AMOUNT, IF ANY, BY WHICH THE ACTUAL
RELIANT RECEIVABLES ARE MORE THAN $299,546,045 AS DETERMINED BY FERC IN THE FERC
RECEIVABLES DETERMINATION.


 


1.61         “RECEIVABLES SHORTFALL” OR “RECEIVABLES SHORTFALLS” MEANS THE
AMOUNT, IF ANY, BY WHICH THE ACTUAL RELIANT RECEIVABLES ARE LESS THAN
$299,546,045 AS DETERMINED IN THE FERC RECEIVABLES DETERMINATION.


 


1.62         “REFUND PERIOD” MEANS THE PERIOD OCTOBER 2, 2000 THROUGH JUNE 20,
2001.


 


1.63         “REFUND EXCESS” MEANS THE AMOUNT, IF ANY, BY WHICH THE FUNDS
DEPOSITED IN THE RELIANT REFUND ESCROW FOR REFUNDS TO NON-SETTLING PARTICIPANTS
BASED ON THE FERC REFUND ALLOCATION MATRIX, EXCEED THE AMOUNTS NEEDED TO SATISFY
ALL REFUND AWARDS MADE TO NON-SETTLING PARTICIPANTS FOR ANY PARTICULAR PERIOD,
E.G. THE PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001 PERIOD, OR THE
POST-JANUARY 17, 2001 PERIOD, AS DETERMINED BY FERC.


 


1.64         “REFUND SHORTFALL” MEANS THE AMOUNT, IF ANY, BY WHICH THE FUNDS
DEPOSITED IN THE RELIANT REFUND ESCROW FOR REFUNDS TO NON-SETTLING PARTICIPANTS
BASED ON THE FERC REFUND ALLOCATION MATRIX, ARE INSUFFICIENT TO SATISFY ALL
REFUND AWARDS MADE TO NON-SETTLING PARTICIPANTS FOR ANY PARTICULAR PERIOD, E.G.
THE PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001 PERIOD, OR THE POST-JANUARY 17,
2001 PERIOD, AS DETERMINED BY FERC.


 


1.65         “RELIANT” OR THE “RELIANT PARTIES” MEANS RELIANT ENERGY, INC.,
RELIANT ENERGY SERVICES, INC., A DELAWARE CORPORATION, RELIANT ENERGY POWER
GENERATION, INC., RELIANT ENERGY CALIFORNIA HOLDINGS, INC., RELIANT ENERGY
COOLWATER, INC., RELIANT ENERGY ELLWOOD, INC., RELIANT ENERGY ETIWANDA, INC.,
RELIANT ENERGY MANDALAY, INC., RELIANT ENERGY ORMOND BEACH, INC. AND EACH OF THE
AFFILIATES AND SUBSIDIARIES OF RELIANT ENERGY, INC. LISTED ON EXHIBIT A, WHICH
SHALL BE BOUND TO THIS AGREEMENT BY THE EXECUTION OF THIS AGREEMENT BY RELIANT
ENERGY, INC.


 


1.66         “RELIANT GAMING SETTLEMENT” MEANS THE AGREEMENT AND STIPULATION
FILED IN FERC DOCKET NO. EL03-170 ON AUGUST 29, 2003 AND APPROVED BY FERC ON
MARCH 4, 2004, RELIANT RESOURCES, INC., 106 FERC ¶ 61,207 (2004).


 


1.67         “RELIANT/OMOI SETTLEMENT” MEANS THE STIPULATION AND CONSENT
AGREEMENT IN DOCKET NOS. EL03-59, IN03-10 AND PA02-2, APPROVED BY FERC ON
OCTOBER 2, 2003, RELIANT ENERGY SERVICES, INC., 105 FERC ¶ 61,008 (2003), AS
MODIFIED BY FERC ORDER ISSUED SEPTEMBER 22, 2004, RELIANT ENERGY SERVICES, INC.,
108 FERC ¶ 61,278 (2004).


 


1.68         “RELIANT RECEIVABLES” MEANS ALL OF RELIANT’S RIGHTS AND CLAIMS TO
PAYMENT BY OR FROM THE PX AND/OR THE ISO FOR SALES OF ENERGY AND ANCILLARY
SERVICES INTO THE CALIFORNIA POWER MARKETS DURING THE PERIOD JANUARY 1, 2000
THROUGH JUNE 20, 2001 (INCLUDING THE AMOUNT OF INTEREST ON UNPAID AMOUNTS OF
RELIANT RECEIVABLES, THE RIGHT TO WHICH ATTACHES TO THE RELIANT RECEIVABLES). 
AS OF AUGUST 12, 2005, THE PARTIES WERE INFORMED BY THE PX AND ISO THAT RELIANT
HAS A CLAIM TO UNPAID

 

7

--------------------------------------------------------------------------------


 


RECEIVABLES, BEFORE INTEREST, TOTALING $299,546,045.  THE RELIANT RECEIVABLES
INCLUDE $31,253,850, WHICH REFLECTS A REVERSAL OF THE PX SOFT CAP (AS CALCULATED
IN ACCORDANCE WITH FERC’S ORDER OF APRIL 26, 2001 IN THE FERC REFUND
PROCEEDINGS, SAN DIEGO GAS & ELEC. CO. V. SELLERS, 95 FERC ¶ 61,115 (2001)). 
THE RELIANT RECEIVABLES SHALL NOT REFLECT ANY THIRD PARTY EMISSIONS OFFSETS OR
FUEL COST ALLOWANCE COSTS CHARGED TO RELIANT.


 


1.69         “RELIANT REFUNDS” MEANS THE AMOUNTS DETERMINED BY FERC IN THE FERC
REFUND PROCEEDINGS THAT RELIANT IS REQUIRED TO PAY TO MARKET PARTICIPANTS.


 


1.70         “RELIANT REFUND ESCROW” HAS THE MEANING SET FORTH IN SECTION 6.2.


 


1.71         “REQUIRED APPROVALS” MEANS THE APPROVALS SET FORTH IN ARTICLE 10.1.


 


1.72         “RES” MEANS RELIANT ENERGY SERVICES, INC.


 


1.73         “SCE” MEANS SOUTHERN CALIFORNIA EDISON COMPANY.


 


1.74         “SDG&E” MEANS SAN DIEGO GAS & ELECTRIC COMPANY.


 


1.75         “SETTLEMENT” HAS THE MEANING SET FORTH IN PARAGRAPH D OF THE
RECITALS.


 


1.76         “SETTLEMENT AMOUNT” HAS THE MEANING SET FORTH IN SECTION 4.1.


 


1.77         “SETTLEMENT EFFECTIVE DATE” HAS THE MEANING SET FORTH IN
SECTION 2.4.


 


1.78         “SETTLEMENT PERIOD” MEANS THE PERIOD JANUARY 1, 2000 THROUGH
DECEMBER 31, 2001.


 


1.79         “SETTLING CLAIMANTS” MEANS THE ADDITIONAL CLAIMANTS AND THE
CALIFORNIA PARTIES.


 


1.80         “SETTLING PARTICIPANTS” MEANS THE SETTLING CLAIMANTS AND THE OPT-IN
PARTICIPANTS.


 


1.81         “STAY PERIOD” HAS THE MEANING SET FORTH IN SECTION 10.3.


 


1.82         “UNSETTLED PARTICIPANT REFUND AMOUNT” HAS THE MEANING SET FORTH IN
SECTION 7.2.


 


1.83         “UNSETTLED RELIANT REFUND AMOUNT” HAS THE MEANING SET FORTH IN
SECTION 7.1.3.


 


1.84         “WASHINGTON ATTORNEY GENERAL” MEANS THE WASHINGTON STATE OFFICE OF
THE ATTORNEY GENERAL, ROB MCKENNA, ATTORNEY GENERAL.


 


1.85         “WECC” MEANS THE WESTERN ELECTRICITY COORDINATING COUNCIL (FORMERLY
THE WESTERN SYSTEMS COORDINATING COUNCIL).


 


1.86         “WHOLESALE ELECTRICITY ANTITRUST CASES” MEANS, COLLECTIVELY, GORDON
V. RELIANT ENERGY, INC., ET AL., CASE NO. GIC 758487 (SAN DIEGO SUPER. CT.,
NOV. 27, 2000); HENDRICKS V. DYNEGY POWER MARKETING, INC., ET AL., CASE NO. GIC
758565 (SAN

 

8

--------------------------------------------------------------------------------


 


DIEGO SUPER. CT., NOV. 29, 2000); SWEETWATER AUTHORITY V. DYNEGY POWER
MARKETING, INC., ET AL., CASE NO. GIC 760743 (SAN DIEGO SUPER. CT., JAN. 16,
2001); STATE OF CALIFORNIA, EX REL. CITY ATTORNEY FOR THE CITY AND COUNTY OF SAN
FRANCISCO, DENNIS J. HERRERA V. DYNEGY POWER MARKETING, INC., ET AL., CASE
NO. SCV 318189 (SAN FRAN. SUPER. CT., JAN. 18, 2001); PIER 23 RESTAURANT AND
OSCAR’S PHOTO LAB V. PG&E ENERGY TRADING, INC., ET AL., CASE NO. SCV 318343 (SAN
FRAN. SUPER. CT., JAN. 24, 2001); AND BUSTAMANTE V. DYNEGY, INC., ET AL., CASE
NO. BC 249705 (LOS ANGELES SUPER. CT., MAY 2, 2001), PREVIOUSLY COORDINATED AS
WHOLESALE ELECTRICITY ANTITRUST CASES I & II, CALIFORNIA JUDICIAL COUNCIL
COORDINATION PROCEEDING NOS. 4204 AND 4205.


 


1.87         “WILLIAMS, DYNEGY, DUKE, MIRANT AND ENRON SETTLEMENTS” MEANS THE
SETTLEMENTS AMONG CERTAIN SUPPLIERS INVOLVED IN THE FERC REFUND PROCEEDINGS THE
CALIFORNIA PARTIES, OMOI AND OTHERS, EACH OF WHICH EITHER WAS APPROVED BY FERC
IN ORDERS REPORTED AT SAN DIEGO GAS & ELEC. CO. V. SELLERS, 108 FERC ¶ 61,002
(JUL. 2, 2004) (WILLIAMS); 109 FERC ¶ 61,071 (OCT. 25, 2004) (DYNEGY); 109 FERC
¶ 61,257 (DEC. 7, 2004) (DUKE); AND 111 FERC ¶ 61,017 (APR. 13, 2005) (MIRANT),
OR, IN THE CASE OF ENRON, IS PENDING APPROVAL BEFORE FERC IN DOCKET NO. EL00-95
(OFFER OF SETTLEMENT FILED AUG. 24, 2005).


 


2.             CONDITIONS TO EFFECTIVENESS; SETTLEMENT EFFECTIVE DATE;
TERMINATION


 


2.1           AGREEMENT BINDING ON EXECUTION DATE.  EXCEPT (I) AS PROVIDED IN
SECTION 2.3, AND (II) AS TO OMOI, WHOSE OBLIGATIONS UNDER THIS AGREEMENT SHALL
NOT BE EFFECTIVE UNTIL THE ISSUANCE OF THE FERC SETTLEMENT ORDER, THIS AGREEMENT
SHALL BE A BINDING OBLIGATION OF EACH PARTY IMMEDIATELY UPON THE EXECUTION
DATE.  IF ANY LOCAL GOVERNMENTAL ENTITY HAS NOT YET RECEIVED ITS APPROVAL
(REFERENCED IN SECTION 10.2) BY THE EXECUTION DATE, THE OBLIGATIONS AS TO THAT
LOCAL GOVERNMENTAL ENTITY SHALL NOT BE EFFECTIVE UNTIL SUCH APPROVAL IS
OBTAINED.


 


2.2           OPT-IN PARTICIPANTS.  EACH OPT-IN PARTICIPANT SHALL BE BOUND BY
ALL OF THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9.1.


 


2.3           CONDITIONS PRECEDENT TO CERTAIN OBLIGATIONS.  IT IS A CONDITION
PRECEDENT TO (I) THE OBLIGATION OF A PARTY TO MAKE PAYMENTS, ASSIGN RECEIVABLES
OR OTHER RIGHTS TO PAYMENT, ASSUME LIABILITIES, OR RELEASE CLAIMS HEREUNDER, AND
(II) THE EFFECTIVENESS OF ALL RELEASES AND THE WITHDRAWALS OF CLAIMS, DEFENSES,
PROTESTS, PETITIONS FOR REHEARING AND CHALLENGES SPECIFIED HEREUNDER, THAT THE
SETTLEMENT EFFECTIVE DATE HAS OCCURRED.


 


2.4           SETTLEMENT EFFECTIVE DATE.  THE “SETTLEMENT EFFECTIVE DATE” SHALL
OCCUR ON THE DATE, FOLLOWING THE EXECUTION DATE, THAT THE REQUIRED APPROVAL WITH
RESPECT TO FERC (AS DEFINED IN SECTION 10.1) HAS BEEN ENTERED, ISSUED, OR
OTHERWISE OBTAINED AND IS IN FULL FORCE AND EFFECT AND NOT THEN STAYED,
NOTWITHSTANDING THAT A REQUEST FOR STAY, REHEARING, OR APPEAL MAY THEN BE
PENDING.  THE SETTLEMENT EFFECTIVE DATE IS NOT DEPENDENT ON THE OCCURRENCE OF
THE CLASS ACTION EFFECTIVE DATE.

 

9

--------------------------------------------------------------------------------


 


2.5           CLASS ACTION EFFECTIVE DATE.  THE CLASS ACTION EFFECTIVE DATE WITH
RESPECT TO THE CALIFORNIA CLASS SHALL BE THE DATE ON WHICH THE ORDER CERTIFYING
THE CALIFORNIA CLASS FOR SETTLEMENT PURPOSES AND THE FINAL JUDGMENT OF APPROVAL
AS BETWEEN RELIANT AND THE CALIFORNIA CLASS IS FINAL AND NO LONGER SUBJECT TO
ANY FURTHER APPEAL, AND, WITH RESPECT TO THE EGGER CLASS, SHALL BE THAT DATE ON
WHICH THE ORDER CERTIFYING THE EGGER CLASS FOR SETTLEMENT PURPOSES, AND THE
FINAL JUDGMENT OF APPROVAL OF THE SETTLEMENT AS BETWEEN RELIANT AND THE EGGER
CLASS, IS FINAL AND NO LONGER SUBJECT TO ANY FURTHER APPEAL.


 


2.6           TERMINATION (OTHER THAN AS TO CLASS ACTION PARTIES).  EXCEPT AS
PROVIDED IN SECTION 2.7, IF THE SETTLEMENT EFFECTIVE DATE HAS NOT YET OCCURRED,
AND UNLESS OTHERWISE AGREED TO BY THE PARTIES (OTHER THAN THE CLASS ACTION
PARTIES) IN WRITING, THIS AGREEMENT SHALL TERMINATE ON THE EARLIER TO OCCUR OF
:  (I) THE DATE ON WHICH A FERC ORDER REJECTING THE SETTLEMENT IN WHOLE OR IN
MATERIAL PART (INCLUDING ANY REFUSAL ON THE PART OF FERC TO ISSUE AN ORDER
DIRECTING THE PX TO RELEASE FUNDS FROM THE PX SETTLEMENT CLEARING ACCOUNT AS
REQUIRED IN THIS AGREEMENT) BECOMES FINAL AND NO LONGER SUBJECT TO APPEAL; OR
(II) SEPTEMBER 1, 2006.  NOTHING HEREIN SHALL BE CONSTRUED AS OBLIGATING ANY
PARTY TO APPEAL AN ORDER THAT FAILS TO APPROVE THIS SETTLEMENT.


 


2.7           EFFECT OF TERMINATION.  IN THE EVENT OF TERMINATION PURSUANT TO
SECTION 2.6, THIS AGREEMENT, EXCEPT FOR THE PROVISIONS SET FORTH IN THIS
SECTION 2.7 AND IN SECTIONS 10.3, 14.1, 14.3, 14.4, 14.5, 14.6, 15.3 AND 15.4,
SHALL BE NULL AND VOID AND OF NO FURTHER EFFECT, WITH ALL RIGHTS, DUTIES AND
OBLIGATIONS OF THE PARTIES THEREAFTER RESTORED AS IF THIS AGREEMENT HAD NEVER
BEEN EXECUTED; PROVIDED, HOWEVER, THAT THE PARTIES MAY, IN THE SOLE DISCRETION
OF EACH PARTY, AGREE TO ATTEMPT TO MODIFY THE AGREEMENT IN A MANNER THAT WOULD
RESOLVE THE GROUNDS FOR WHICH THE REQUIRED APPROVAL WITH RESPECT TO FERC WAS
DENIED, AND PROVIDED FURTHER THAT THE TOLLING PROVISION SET OUT AT SECTION 8.9
SHALL SURVIVE ANY SUCH TERMINATION.


 


2.8           TERMINATION AS BETWEEN RELIANT AND THE CLASS ACTION PARTIES.  THE
RECIPROCAL OBLIGATIONS IN THIS AGREEMENT AS BETWEEN RELIANT AND EACH OF THE
CLASS ACTION PARTIES SHALL TERMINATE ON THE ENTRY OF AN ORDER OF THE PERTINENT
COURT DENYING PRELIMINARY OR FINAL APPROVAL OF THIS AGREEMENT AS TO ANY SUCH
CLASS ACTION PARTY; PROVIDED THAT, IF REVIEW OF ANY SUCH ORDER IS SOUGHT, THE
TERMINATION SHALL NOT BE EFFECTIVE UNTIL THE ORDER IS FINAL.  ANY SUCH
TERMINATION AS BETWEEN RELIANT AND THE CLASS ACTION PARTIES HAS NO EFFECT ON
THIS AGREEMENT AS BETWEEN RELIANT AND THE SETTLING PARTICIPANTS.


 


3.             SETTLEMENT AND ACKNOWLEDGMENT


 


3.1           SETTLEMENT AND ACKNOWLEDGEMENT OF COMPROMISE.  THE PAYMENTS AND
OTHER CONSIDERATION SPECIFIED IN THIS AGREEMENT, ALONG WITH THE COVENANTS AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT, SETTLE AND COMPROMISE THE PARTIES’ AND
OPT-IN PARTICIPANTS’ CLAIMS IN THE RELEASES SET FORTH IN THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


4.             MONETARY CONSIDERATION PROVIDED BY THE RELIANT PARTIES


 


4.1           SETTLEMENT AMOUNT.  IN CONSIDERATION OF THE RESPECTIVE COVENANTS
HEREIN, RELIANT HAS PROVIDED OR SHALL PROVIDE THE MONETARY CONSIDERATION SET
FORTH IN SECTIONS 4.1.1, 4.1.2, 4.1.3, 4.1.4 AND 4.1.5 (COLLECTIVELY THE
“SETTLEMENT AMOUNT”).


 


4.1.1        RELIANT RECEIVABLES (APPROXIMATELY $299,546,045).  THE RELIANT
RECEIVABLES SHALL BE ASSIGNED TO THE CALIFORNIA PARTIES FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS OF ANY KIND WHATSOEVER, INCLUDING ANY
LIENS OR ENCUMBRANCES RELATED TO THE BORROWINGS REFERENCED IN SECTION 11.4.


 


4.1.2        PRIOR SETTLEMENT AMOUNTS ($64,653,274).  CERTAIN OF RELIANT’S PRIOR
SETTLEMENTS WITH FERC TRIAL STAFF AND OMOI SHALL COMPRISE PART OF THE SETTLEMENT
AMOUNT AS FOLLOWS:


 

(I)            THE SETTLEMENT AMOUNT OF $836,000.16 PREVIOUSLY NEGOTIATED BY
RELIANT WITH RESPECT TO THE RELIANT GAMING SETTLEMENT SHALL COMPRISE PART OF THE
SETTLEMENT AMOUNT AND SHALL BE DISTRIBUTED PURSUANT TO FUTURE FERC ORDERS IN THE
GAMING PROCEEDINGS, FERC DOCKET NOS. EL03-170.  THE PAYMENT OF $836,000.16 SHALL
BE IN ADDITION TO THE CASH PAYMENTS PROVIDED FOR IN SECTIONS 4.1.2(II),
4.1.2(III), 4.1.3 AND 4.1.4 OF THIS AGREEMENT.

 

(II)           THE SETTLEMENT AMOUNT OF $13,817,274 PREVIOUSLY NEGOTIATED BY
RELIANT AND FERC STAFF AND APPROVED BY FERC ON JANUARY 31, 2003, 102 FERC ¶
61,108 (2003), WITH RESPECT TO WITHHOLDING DURING THE PERIOD JUNE 20-21, 2000,
FOR WHICH SUMS HAVE ALREADY BEEN DISTRIBUTED, SHALL COMPRISE PART OF THE
SETTLEMENT AMOUNT, AND THE ALLOCATIONS ALREADY ORDERED BY FERC SHALL NOT BE
REVISED.  ALL PARTIES AND OPT-IN PARTICIPANTS SHALL WITHDRAW THEIR OBJECTIONS TO
THAT SETTLEMENT.

 

(III)          THE SETTLEMENT AMOUNT OF $50,000,000 PREVIOUSLY NEGOTIATED BY
RELIANT AND OMOI IN THE RELIANT/OMOI SETTLEMENT SHALL COMPRISE PART OF THE
SETTLEMENT AMOUNT, WITH THE ALLOCATION AS TO PARTIES AND OPT-IN PARTICIPANTS TO
BE ESTABLISHED BY THE PRE-OCTOBER PERIOD ALLOCATION PERCENTAGES IN THE FERC
REFUND ALLOCATION MATRIX, AND ANY ALLOCATIONS TO OTHER PARTIES TO BE DETERMINED
BY FURTHER FERC ORDER IN THE PARTNERSHIP/GAMING PROCEEDING.  THE PAYMENT OF SUCH
$50,000,000 SHALL BE IN ADDITION TO THE PAYMENTS PROVIDED FOR IN SECTIONS
4.1.2(I), 4.1.2(II), 4.1.3 AND 4.1.4 OF THIS AGREEMENT.

 


4.1.3        CASH TO ADDITIONAL CLAIMANTS ($7,000,000).  RELIANT SHALL PAY
$3,500,000 IN CASH TO EACH OF THE ADDITIONAL CLAIMANTS FOR A TOTAL OF
$7,000,000.

 

11

--------------------------------------------------------------------------------


 


4.1.4        ADDITIONAL CASH CONSIDERATION ($131,503,955).  RELIANT SHALL PAY IN
CASH TO THE CALIFORNIA PARTIES ADDITIONAL CONSIDERATION OF $131,503,955.


 


4.1.5        INTEREST ON ISO AND PX TRANSACTIONS (ESTIMATED TO BE $10,000,000 -
$25,000,000).  RELIANT SHALL ASSIGN TO THE CALIFORNIA PARTIES, FREE AND CLEAR OF
ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND WHATSOEVER, ANY AND
ALL INTEREST THAT, ABSENT SUCH ASSIGNMENT, RELIANT WOULD HAVE BEEN OWED BY THE
ISO AND PX IN RELATION TO TRANSACTIONS FROM JANUARY 1, 2000 THROUGH JUNE 20,
2001, WHICH INTEREST AMOUNT IS ESTIMATED AS OF THE DATE OF THIS AGREEMENT TO BE
BETWEEN $10,000,000 AND $25,000,000.  THE ASSIGNED INTEREST WILL IN NO EVENT BE
LESS THAN ZERO, AND RELIANT WILL BE RESPONSIBLE FOR PAYMENT TO THE ISO AND/OR PX
OF ANY INTEREST IT IS DETERMINED TO OWE TO THE ISO OR PX IN EXCESS OF INTEREST
OWED TO RELIANT.


 


4.2           SETTLEMENT AMOUNT ASSIGNMENT AND PAYMENT PROCEDURES.  THE PAYMENT
BY RELIANT OF THE SETTLEMENT AMOUNT SHALL BE ACCOMPLISHED AS FOLLOWS:


 


4.2.1        ASSIGNMENT OF RELIANT RECEIVABLES.  AS OF THE SETTLEMENT EFFECTIVE
DATE (I) THE RELIANT PARTIES SHALL, AND DO HEREBY, WAIVE AND RELEASE THEIR
CLAIMS AGAINST THE OBLIGORS ON THE RELIANT RECEIVABLES AND ASSIGN, SELL,
TRANSFER, CONVEY AND DELIVER TO THE CALIFORNIA PARTIES, FREE AND CLEAR OF ALL
CLAIMS, LIENS AND ENCUMBRANCES WHATSOEVER, INCLUDING ANY LIENS OR ENCUMBRANCES
RELATED TO THE BORROWINGS REFERENCED IN SECTION 11.4, AND (II) THE CALIFORNIA
PARTIES SHALL, AND DO HEREBY, ASSUME, PURCHASE, ACQUIRE AND ACCEPT, WITHOUT
RECOURSE TO THE RELIANT PARTIES, ALL OF THE RELIANT PARTIES’ RIGHT, TITLE AND
INTEREST IN AND TO THE RELIANT RECEIVABLES AND ALL CLAIMS, RIGHTS OF ACTION AND
DEFENSES OTHERWISE AVAILABLE TO THE RELIANT PARTIES ARISING FROM OR RELATING TO
THE RELIANT RECEIVABLES, AS THEY MAY BE ADJUSTED AT ANY TIME AFTER AUGUST 12,
2005, WHETHER IN THE PREPARATORY RERUN, IN THE FERC REFUND PROCEEDINGS, OR
THROUGH ANY OTHER ISO OR PX SETTLEMENT ADJUSTMENTS PERMITTED UNDER APPLICABLE
ISO OR PX TARIFFS.  THE FOREGOING TERM “WITHOUT RECOURSE” SHALL NOT, HOWEVER,
LIMIT OR BE CONSTRUED AS LIMITING IN ANY WAY ANY RIGHTS THE CALIFORNIA PARTIES
HAVE WITH RESPECT TO THE RELIANT PARTIES PURSUANT TO THE EXPRESS WRITTEN
PROVISIONS, REPRESENTATIONS AND WARRANTIES OF THIS AGREEMENT.  EACH OF THE
RELIANT PARTIES HEREBY IRREVOCABLY AUTHORIZES THE CALIFORNIA PARTIES, AND THEIR
RESPECTIVE ATTORNEYS, AGENTS, AND EMPLOYEES, AT ANY TIME AND FROM TIME TO TIME
TO FILE IN ANY FILING OFFICE IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY
INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (I) DESCRIBE THE
FOREGOING TRANSFER, AND (II) PROVIDE ANY OTHER INFORMATION REQUIRED BY PART 5 OF
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF THE JURISDICTION IN WHICH SUCH
FILING IS MADE NECESSARY FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF SUCH
FINANCING STATEMENTS OR AMENDMENTS, INCLUDING WHETHER SUCH RELIANT PARTY IS AN
ORGANIZATION, ITS TYPE OF ORGANIZATION AND THE CHARTER OR ORGANIZATION
IDENTIFICATION NUMBER ISSUED TO SUCH RELIANT PARTY.  THE CALIFORNIA PARTIES
AGREE TO PROVIDE THE RELIANT PARTIES WITH A REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT ON ANY SUCH

 

12

--------------------------------------------------------------------------------


 


UNIFORM COMMERCIAL CODE FILINGS IN ADVANCE OF MAKING SUCH FILINGS. FURTHER, THE
PARTIES ACKNOWLEDGE AND AGREE THAT: (I) THE ASSIGNMENT OF RELIANT RECEIVABLES
INCLUDES THE RIGHT TO INTEREST ON SUCH RELIANT RECEIVABLES PURSUANT TO THE FERC
INTEREST DETERMINATION; (II) THE ASSIGNMENT OF THE RELIANT RECEIVABLES PURSUANT
TO THIS AGREEMENT DOES NOT INCLUDE CLAIMS AND DEFENSES THAT ARISE AS A RESULT OF
THE VARIOUS CONTRACTUAL RELATIONSHIPS AMONG THE RELIANT PARTIES THEMSELVES;
(III) SUCH CLAIMS AND DEFENSES SHALL NOT AFFECT, HINDER OR IMPAIR THE RELIANT
RECEIVABLES ASSIGNED TO THE CALIFORNIA PARTIES HEREUNDER; AND (IV) THE RELIANT
RECEIVABLES SHALL BE USED BY THE CALIFORNIA PARTIES FOR THE PAYMENT OF REFUNDS
AND OTHER PAYMENTS TO SETTLING PARTICIPANTS AS PROVIDED FOR UNDER THIS AGREEMENT
OR AS THE CALIFORNIA PARTIES MAY SEPARATELY AGREE UPON AMONG THEMSELVES AS
PROVIDED IN SECTION 6.2.


 


4.2.2        SCOPE OF ASSIGNED RELIANT RECEIVABLES.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE RELIANT RECEIVABLES SHALL INCLUDE ANY AND ALL
POSITIVE OR NEGATIVE ALLOCATIONS OF CHARGES OR CREDITS THAT MAY BE MADE BY THE
ISO OR PX THAT CAUSE AN ADJUSTMENT UP OR DOWN IN THE RELIANT RECEIVABLES AS A
RESULT OF OR ON ACCOUNT OF ISO AND PX TRANSACTIONS BY OR CONCERNING RELIANT IN
THE PERIOD FROM JANUARY 1, 2000 THROUGH JUNE 20, 2001.  TO THE EXTENT THAT THE
ISO OR PX IS DETERMINED IN ANY FUTURE PROCEEDING OR FOR ANY REASON TO OWE ANY
ADDITIONAL AMOUNTS TO RELIANT OR BE OWED ANY ADDITIONAL AMOUNTS BY RELIANT FOR
THE PERIOD FROM JANUARY 1, 2000 THROUGH JUNE 20, 2001, SUCH AMOUNTS ARE ASSIGNED
TO OR, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 6.9 AND 8.7, BECOME THE
RESPONSIBILITY OF THE CALIFORNIA PARTIES.  HOWEVER, CHARGES OR CREDITS THAT
PERTAIN TO RELIANT TRANSACTIONS IN THE ISO OR PX DURING PERIODS PRIOR TO
JANUARY 1, 2000 OR AFTER JUNE 20, 2001 ARE NOT RELIANT RECEIVABLES ASSIGNED TO
THE CALIFORNIA PARTIES, SHALL NOT IN ANY WAY AFFECT THE RELIANT RECEIVABLES, AND
SHALL REMAIN THE RESPONSIBILITY OF OR ACCRUE TO THE BENEFIT OF RELIANT.  FERC’S
APPROVAL OF THIS AGREEMENT IN THE FERC SETTLEMENT ORDER SHALL CONSTITUTE
DIRECTION TO THE ISO AND PX TO RECOGNIZE AND IMPLEMENT THE ASSIGNMENT OF THE
RELIANT RECEIVABLES, AS PROVIDED IN SECTIONS 4.1.1, 4.2.1 AND THIS 4.2.2 AND THE
TREATMENT OF PX WIND-UP CHARGES AS PROVIDED IN SECTIONS 7.4 AND 8.7.7.


 


4.2.3        TRANSFER OF ASSIGNED RELIANT RECEIVABLES AMOUNT.  THE FERC ORDER
DESCRIBED IN SECTION 10.1 BELOW SHALL BE DEEMED TO AUTHORIZE AND DIRECT THE PX
TO MAKE THE TRANSFER SET FORTH IN SECTION 6.3.2.


 


4.2.4        PAYMENT ASSOCIATED WITH THE RELIANT GAMING SETTLEMENT.  WITHIN TEN
(10) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE DATE, RELIANT SHALL PAY THE
AMOUNT OF $836,000.16 TO A DEPOSIT FUND ACCOUNT ESTABLISHED BY THE UNITED STATES
TREASURY ON BEHALF OF FERC, IN ACCORDANCE WITH THE FERC’S ORDERS REGARDING THE
RELIANT GAMING SETTLEMENT AND FERC ORDERS IN THE GAMING PROCEEDINGS, FERC DOCKET
NOS. EL03-137, ET AL.  ALL PARTIES AND

 

13

--------------------------------------------------------------------------------


 


OPT-IN PARTICIPANTS SHALL REMAIN FREE TO ASSERT ANY POSITION THEY CHOOSE
CONCERNING THE PROPER ALLOCATION BY FERC OF SUCH SETTLEMENT AMOUNT.


 


4.2.5        PAYMENTS ASSOCIATED WITH THE RELIANT/OMOI SETTLEMENT.  WITHIN TEN
(10) BUSINESS DAYS OF THE SETTLEMENT EFFECTIVE DATE, FERC SHALL CAUSE TO BE
TRANSFERRED TO AN ACCOUNT DESIGNATED BY THE CALIFORNIA PARTIES ANY AND ALL
AMOUNTS PAID BY RELIANT PURSUANT TO THE RELIANT/OMOI SETTLEMENT THAT ARE
ALLOCABLE TO PARTIES AND OPT-IN PARTICIPANTS AS ESTABLISHED BY THE ALLOCATION
PERCENTAGES FOR THE PRE-OCTOBER PERIOD IN THE FERC REFUND ALLOCATION MATRIX, BUT
NOT RELIANT/OMOI SETTLEMENT AMOUNTS ALLOCABLE TO NON-SETTLING PARTICIPANTS WHICH
SHALL BE ALLOCATED IN THE PARTNERSHIP/GAMING PROCEEDING.  ANY ADDITIONAL
PAYMENTS OWED BY RELIANT UNDER THE RELIANT/OMOI SETTLEMENT SHALL BE MADE WHEN
DUE TO SUCH ACCOUNT DESIGNATED BY THE CALIFORNIA PARTIES RATHER THAN THE
ACCOUNTS SPECIFIED IN THE RELIANT/OMOI SETTLEMENT.  THE PAYMENT SCHEDULE ADOPTED
IN THE RELIANT/OMOI SETTLEMENT SHALL NOT BE REVISED.  TO ENSURE THE TIMELY
PERFORMANCE OF ITS PAYMENT OBLIGATIONS UNDER THE TERMS OF THE RELIANT/OMOI
SETTLEMENT, IF, AS OF JANUARY 31, 2006 (OR, IF LATER, AS OF THE SETTLEMENT
EFFECTIVE DATE) THE AMOUNT REMAINING TO BE PAID UNDER THE RELIANT/OMOI
SETTLEMENT IS GREATER THAN $10,000,000, THEN RELIANT SHALL OBTAIN, WITHIN TEN
(10) BUSINESS DAYS THEREOF, AN IRREVOCABLE, STANDBY LETTER OF CREDIT IN THE
AMOUNT REMAINING TO BE PAID UNDER THE RELIANT/OMOI SETTLEMENT AS OF SUCH DATE. 
ANY SUCH LETTER OF CREDIT SHALL BE, IN FORM AND SUBSTANCE, ACCEPTABLE TO THE
CALIFORNIA PARTIES, AND SHALL BE ISSUED BY A U.S. COMMERCIAL BANK OR FOREIGN
BANK WITH A U.S. BRANCH WHOSE NON-CREDIT ENHANCED, SENIOR UNSECURED LONG-TERM
DEBT AT ALL TIMES PRIOR TO THE EXPIRATION OF THE LETTER OF CREDIT IS AT LEAST A-
FROM S&P OR A3 FROM MOODY’S INVESTOR SERVICE.


 


4.2.6        ADDITIONAL CASH PAYMENTS.  NO LATER THAN TEN (10) BUSINESS DAYS
AFTER THE SETTLEMENT EFFECTIVE DATE, RELIANT SHALL PAY THE CASH AMOUNTS SET
FORTH IN SUB-SECTIONS (I) THROUGH (III) OF THIS SECTION 4.2.6:


 

(I)            $131,503,955 BY WIRE TRANSFER, FROM FUNDS OTHER THAN THE RELIANT
RECEIVABLES, INTO AN INTEREST BEARING ESCROW ACCOUNT DESIGNATED AS THE RELIANT
REFUND ESCROW; AND

 

(II)           $3,500,0000 BY WIRE TRANSFER, FROM FUNDS OTHER THAN THE RELIANT
RECEIVABLES, TO THE OREGON ATTORNEY GENERAL, WHICH SHALL BE DEPOSITED INTO THE
DEPARTMENT OF JUSTICE CLIENT TRUST ACCOUNT ESTABLISHED PURSUANT TO ORS 180.200,
FOR DISTRIBUTION FROM THAT ACCOUNT BY THE OREGON ATTORNEY GENERAL AS PROVIDED BY
LAW FOR SUCH FUNDS; AND

 

(III)          $3,500,0000 BY WIRE TRANSFER, FROM FUNDS OTHER THAN THE RELIANT
RECEIVABLES, TO THE WASHINGTON ATTORNEY GENERAL, WHICH SHALL BE USED FOR THE
DIRECT OR INDIRECT BENEFIT OF ENERGY CONSUMERS IN THE

 

14

--------------------------------------------------------------------------------


 

STATE OF WASHINGTON AT THE SOLE DISCRETION OF THE WASHINGTON ATTORNEY GENERAL. 
UP TO TWELVE PERCENT (12%) OF THE TOTAL AMOUNT TRANSFERRED TO THE WASHINGTON
ATTORNEY GENERAL MAY BE USED TO PAY FOR COSTS, ATTORNEYS’ FEES AND
ADMINISTRATIVE EXPENSES INCURRED BY THE WASHINGTON ATTORNEY GENERAL IN ITS
INVESTIGATION AND SETTLEMENT NEGOTIATIONS, INCLUDING COSTS, ATTORNEYS’ FEES, AND
ADMINISTRATIVE EXPENSES RELATED TO IMPLEMENTATION OF THIS AGREEMENT.

 


4.3           ASSIGNMENT OF RIGHTS TO REFUNDS AND OTHER RIGHTS TO PAYMENT
(ASSIGNED ASSETS).

 


4.3.1        REFUNDS PAYABLE TO RELIANT PARTIES.  IN ADDITION TO PAYMENT OF THE
SETTLEMENT AMOUNT, THE RELIANT PARTIES, EXCEPT AS PROVIDED BELOW IN
SECTION 4.3.2, SHALL, AND DO HEREBY WAIVE AND RELEASE THEIR CLAIMS TO AND
ASSIGN, SELL, TRANSFER, CONVEY AND DELIVER TO THE CALIFORNIA PARTIES, FREE AND
CLEAR OF ALL CLAIMS, LIENS, AND ENCUMBRANCES, EFFECTIVE AS OF THE SETTLEMENT
EFFECTIVE DATE, ALL OF THEIR RIGHT, TITLE AND INTEREST IN AND TO ANY ADDITIONAL
REFUNDS AND ASSOCIATED INTEREST, SURCHARGES, AND OTHER CHARGES THAT ARE EITHER
DIRECTLY OR INDIRECTLY THROUGH OTHERS ALLOCATED TO ANY OF THE RELIANT PARTIES
AND TO WHICH THE RELIANT PARTIES MAY BE FOUND TO BE ENTITLED IN FERC DOCKET NOS.
EL00-95, ET AL, AND EL00-98, ET AL., INCLUDING ANY REFUNDS FROM SUPPLIERS
PAYABLE TO RELIANT PURSUANT TO A SETTLEMENT OF THE TYPE DESCRIBED IN
SECTION 8.7.6 OF THIS AGREEMENT.


 


4.3.2        REFUNDS PAYABLE BY CERS.  IN ADDITION TO PAYMENT OF THE SETTLEMENT
AMOUNT, THE RELIANT PARTIES SHALL, AND DO HEREBY WAIVE AND RELEASE THEIR CLAIMS
TO AND ASSIGN, SELL, TRANSFER, CONVEY AND DELIVER TO CERS FREE AND CLEAR OF ALL
CLAIMS, LIENS, AND ENCUMBRANCES, EFFECTIVE AS OF THE SETTLEMENT EFFECTIVE DATE,
ALL OF THEIR RIGHT, TITLE AND INTEREST IN AND TO ANY REFUNDS AND ASSOCIATED
INTEREST RESULTING FROM ANY MITIGATION OF SALES BY CERS OF IMBALANCE ENERGY INTO
THE ISO REAL-TIME MARKET, AS WELL AS SURCHARGES AND OTHER CHARGES ASSOCIATED
WITH SUCH SALES, THAT MAY BE PAYABLE PURSUANT TO FERC’S MAY 12, 2004 ORDER ON
REQUESTS FOR REHEARING AND CLARIFICATION IN DOCKET NOS. EL00-95, ET AL., AND
EL00-98, ET. AL., AND SUBSEQUENT ORDERS, AND ALL OF THEIR RIGHT, TITLE AND
INTEREST IN AND TO ANY SUCH REFUNDS AND ASSOCIATED INTEREST, SURCHARGES, AND
OTHER CHARGES THAT ARE EITHER DIRECTLY OR INDIRECTLY THROUGH OTHERS ALLOCATED TO
ANY OF THE RELIANT PARTIES


 


4.3.3        ASSIGNMENT OF RETAINED CLAIMS LITIGATION, COMMANDEERING
LITIGATION.  THE RELIANT PARTIES WAIVE AND RELEASE AND ASSIGN TO PG&E, SCE AND
SDG&E (FOR THE BENEFIT OF THEIR RATEPAYERS), FREE AND CLEAR OF ANY INTERESTS,
LIENS, CLAIMS AND ENCUMBRANCES, EFFECTIVE AS OF THE SETTLEMENT EFFECTIVE DATE,
ANY CLAIM THAT RELIANT MAY HAVE HAD TO PROCEEDS OF THE PX RETAINED CLAIMS
LITIGATION AND PROCEEDS FROM THE COMMANDEERING LITIGATION.

 

15

--------------------------------------------------------------------------------


 


4.4           THIS SECTION INTENTIONALLY LEFT BLANK.


 


4.5           COOPERATION.  THE PARTIES SHALL COOPERATE WITH EACH OTHER IN
PROVIDING THE DATA AND INFORMATION NECESSARY TO IMPLEMENT THIS ARTICLE 4.


 


4.6           FAILURE OF CONSIDERATION.  IN THE EVENT THAT (I) THE ASSIGNMENT OF
THE RELIANT RECEIVABLES TO THE CALIFORNIA PARTIES AS PROVIDED FOR UNDER SECTIONS
4.1.1 AND 4.2.1 OR ASSIGNMENT OF THE ASSIGNED ASSETS AS PROVIDED FOR UNDER
SECTION 4.3 FAILS AS A RESULT A BREACH BY RELIANT OF ITS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 11.1 AND/OR SECTION 11.2 AND/OR SECTION 11.4;
(II) THE RELIANT RECEIVABLES OR ANY OTHER RIGHTS TO PAYMENT ASSIGNED PURSUANT
HERETO FAIL TO TRANSFER TO THE CALIFORNIA PARTIES, PURSUANT TO SECTIONS 4.2.3,
4.3 AND 6.3, FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS OF
ANY KIND WHATSOEVER; (III) THE CASH TRANSFERS REQUIRED OF RELIANT PURSUANT TO
SECTIONS 4.1.3, 4.1.4 AND 4.2.6 ARE NOT TIMELY MADE, IN WHOLE OR IN PART, AS
REQUIRED BY THIS AGREEMENT; OR (IV) ANY RELIANT PARTY TAKES ANY OF THE FOLLOWING
ACTIONS, OR ANY OF THE FOLLOWING ACTIONS ARE TAKEN AGAINST ANY RELIANT PARTY,
AND THAT ACTION IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF THE OTHER RELIANT PARTIES TO PERFORM FULLY AND TIMELY THEIR
OBLIGATIONS UNDER THIS AGREEMENT:  (A) IT COMMENCES A VOLUNTARY CASE, OR AN
INVOLUNTARY CASE IS COMMENCED AGAINST IT AND NOT DISMISSED WITHIN THIRTY (30)
DAYS THEREAFTER, WITHIN THE MEANING OF THE UNITED STATES BANKRUPTCY CODE (11
U.S.C. § 101 ET SEQ.), (B) IT CONSENTS TO THE APPOINTMENT OF A CUSTODIAN OF IT
OR FOR ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, OR (C) IT MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, THEN THE CALIFORNIA PARTIES MAY AT
THEIR OPTION, SUBJECT TO THE RELIANT PARTIES’ CURE RIGHTS SET FORTH BELOW,
TERMINATE THIS AGREEMENT IN WRITING IN ITS ENTIRETY AB INITIO EXCEPT AS TO THE
TOLLING PROVISIONS OF THIS AGREEMENT AND THE OTHER PROVISION OF THIS AGREEMENT
IDENTIFIED IN SECTION 2.7, I.E., AS THOUGH THE SETTLEMENT EFFECTIVE DATE HAD
NEVER OCCURRED.  ALL NOTICES OF TERMINATION DELIVERED PURSUANT TO THIS
SECTION 4.6 SHALL BE IN WRITING AND ADDRESSED TO THE RELIANT PARTIES IN
ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH HEREIN, AND CLEARLY STATE THE
GROUNDS FOR TERMINATION, THE IDENTITY OF ANY RELIANT PARTIES AS TO WHICH CLAUSE
(IV) ABOVE APPLIES (IF APPLICABLE), AND THE DATE ON AND AFTER WHICH SUCH
TERMINATION SHALL BE EFFECTIVE.  IF THE GROUNDS FOR TERMINATION INCLUDE CLAUSE
(I) AND/OR (II) AND/OR (III) ABOVE AND ONE OR MORE OF THE RELIANT PARTIES
COMPLETELY CURES ALL DEFAULTS UNDER THOSE CLAUSES THAT ARE IDENTIFIED IN THE
CALIFORNIA PARTIES’ NOTICE OF TERMINATION WITHIN FIVE (5) BUSINESS DAYS AFTER
THE RELIANT PARTIES’ RECEIPT OF THAT NOTICE OF TERMINATION, INCLUDING PAYMENT OF
INTEREST AT THE FERC INTEREST RATE ON ANY PAYMENTS PAST DUE UNDER THIS
AGREEMENT, THEN THIS AGREEMENT SHALL NOT TERMINATE AB INITIO AND ALL DEFAULTS
IDENTIFIED IN THE CALIFORNIA PARTIES’ NOTICE OF TERMINATION WITH RESPECT TO
CLAUSE (I) AND/OR CLAUSE (II) AND/OR CLAUSE (III) ABOVE SHALL BE DEEMED TO HAVE
BEEN CURED.


 


5.             RELIANT’S NON-MONETARY CONSIDERATION


 


5.1           EXTENSION OF RELIANT’S MUST-OFFER OBLIGATION.  UPON THE
TERMINATION OF RELIANT’S MUST-OFFER OBLIGATION PURSUANT TO FERC’S ORDER
APPROVING STIPULATION AND CONSENT AGREEMENT, FACT-FINDING INVESTIGATION INTO
POSSIBLE MANIPULATION

 

16

--------------------------------------------------------------------------------


 


OF ELECTRIC AND NATURAL GAS PRICES, 102 FERC ¶ 61,108 AT 61,289 (2003), RELIANT
SHALL CONTINUE TO ABIDE BY A MUST-OFFER OBLIGATION FOR TWO ADDITIONAL YEARS, BY
WHICH IT WILL SUBMIT SUPPLEMENTAL ENERGY BIDS FOR ALL UNCOMMITTED, AVAILABLE
OPERATING CAPACITY, AS DEFINED IN THIS SECTION 5.1, FROM ITS GENERATION ASSETS
LOCATED IN CALIFORNIA INTO THE ISO IMBALANCE ENERGY MARKET FOR ALL HOURS FOR
WHICH THE ISO HAS ISSUED A 24-HOUR FORECAST OR ALERT NOTICE PURSUANT TO ITS
OPERATING PROTOCOL E-508 (SEP. 8, 2003).  “AVAILABLE OPERATING CAPACITY” IS THE
UNLOADED AND OTHERWISE UNCOMMITTED CAPACITY AT THE TIME A SUPPLEMENTAL ENERGY
BID IS SUBMITTED FROM A GENERATING UNIT THAT IS EITHER ON-LINE AND SYNCHRONIZED
OR CAPABLE OF BEING ON-LINE AND SYNCHRONIZED, CALCULATED AT THE UNIT’S MAXIMUM
OPERATING LEVEL:


 

(I)            ADJUSTED FOR LEGITIMATE OPERATING LIMITATIONS, MAINTENANCE
OUTAGES OR REDUCTIONS IN CAPACITY;

 

(II)           ADJUSTED FOR ANY LIMITATIONS ON OPERATION UNDER APPLICABLE LAW;

 

(III)          ADJUSTED FOR LIMITATIONS UNDER RELIABILITY MUST RUN AGREEMENTS;

 

(IV)          MINUS CAPACITY COMMITTED TO BE SCHEDULED UNDER A BILATERAL
AGREEMENT;

 

(V)           MINUS CAPACITY SUBJECT TO REAL-TIME CONTROL BY UNAFFILIATED
THIRD-PARTIES;

 

(VI)          MINUS CAPACITY COMMITTED TO PROVIDE ANCILLARY SERVICES TO THE ISO
EITHER THROUGH THE ISO’S ANCILLARY SERVICES MARKET OR THROUGH SELF-PROVISION BY
A SCHEDULING COORDINATOR;

 

(VII)         MINUS CAPACITY COMMITTED TO SELF-PROVIDE STATION POWER; AND

 

(VIII)        MINUS THE CAPACITY COMMITTED TO DELIVER ENERGY OR PROVIDE
OPERATING RESERVE TO AN ELECTRIC DISTRIBUTION UTILITY TO SERVE RETAIL CUSTOMERS.

 


5.2           RELIANT COMPLIANCE WITH FERC MARKET BEHAVIOR RULES.  RELIANT SHALL
COMPLY WITH FERC’S DOCKET NO. EL01-118 MARKET BEHAVIOR RULES, AS THEY MAY BE IN
FORCE AND AMENDED FROM TIME TO TIME.  RELIANT WILL NOT CHALLENGE, BY MEANS OF
OBJECTION, REHEARING, APPEAL OR OTHERWISE, THE MARKET BEHAVIOR RULES ADOPTED IN
THE NOVEMBER 17, 2003 ORDER, INVESTIGATION OF TERMS AND CONDITIONS OF PUBLIC
UTILITY MARKET-BASED RATE AUTHORIZATIONS, 105 FERC ¶ 61,218 (2003), AND THE
MAY 19, 2004 ORDER ON REHEARING, 107 FERC ¶ 61,175 (2004), PROVIDED THAT THIS
COMMITMENT WILL NOT LIMIT OR RESTRICT RELIANT’S RIGHT TO PARTICIPATE IN ANY
FUTURE PROCEEDING IN THE EVENT OF A REMAND TO FERC OF THE MARKET BEHAVIOR
RULES BY THE COURT IN CINERGY MARKETING & TRADING, L.P. V. FERC, NOS. 04-1168,
ET AL. (D.C. CIR.), OR TO DEFEND ITSELF IN ANY FERC INVESTIGATION OR COMPLAINT
PROCEEDING INVOLVING AN ALLEGED VIOLATION OF SUCH MARKET BEHAVIOR RULES OR TO
COMMENT IN ANY FUTURE PROCEEDING ON THE INTERPRETATION OR APPLICATION OF THE
MARKET BEHAVIOR RULES.

 

17

--------------------------------------------------------------------------------


 


5.3           RELIANT COMPLIANCE WITH ISO TARIFF.  RELIANT WILL COMPLY WITH
APPLICABLE ISO TARIFF PROVISIONS; PROVIDED, HOWEVER, THAT EACH OF THE PARTIES IS
FREE TO ADVOCATE CHANGES IN THOSE TARIFF PROVISIONS.


 


5.4           RELIANT COOPERATION WITH RESPECT TO CLAIMS AGAINST OTHER ENTITIES.


 


5.4.1        COOPERATION WITH THE CALIFORNIA PARTIES AND CLASS ACTION PARTIES. 
RELIANT WILL COOPERATE WITH THE CALIFORNIA PARTIES IN PURSUING CLAIMS AND
POTENTIAL CLAIMS AGAINST SUPPLIERS OTHER THAN RELIANT RELATING TO THE OPERATION
OF THE CALIFORNIA ELECTRICITY AND NATURAL GAS MARKETS DURING THE PERIOD
JANUARY 1, 2000 THROUGH JUNE 20, 2001, BY MAKING AVAILABLE TO THE CALIFORNIA
PARTIES SUCH INFORMATION AND DOCUMENTS AS THEY MAY SPECIFY THAT ARE (I) RELEVANT
TO SUCH CLAIMS, (II) IN ITS POSSESSION OR CONTROL, AND (III) NOT PROPRIETARY OR
PRIVILEGED.  WITH RESPECT TO ISSUES CONCERNING THE CALIFORNIA OR WESTERN
ELECTRICITY MARKETS, RELIANT SHALL MAKE AVAILABLE TO THE CALIFORNIA PARTIES AND
THE CLASS ACTION PARTIES ANY CURRENT EMPLOYEES OR CONSULTANTS WITH KNOWLEDGE OF
SUCH INFORMATION AS WITNESSES; PROVIDED THAT, INTERVIEWS OR DEPOSITIONS SHALL BE
SCHEDULED AT MUTUALLY CONVENIENT TIMES AND THE CALIFORNIA PARTIES AND
CLASS ACTION PARTIES SHALL COORDINATE THEIR REQUESTS FOR BOTH DOCUMENTS AND
WITNESSES SO AS TO AVOID DUPLICATION AND UNNECESSARY BURDEN ON RELIANT.  WITH
RESPECT TO ISSUES CONCERNING NATURAL GAS MARKETS, RELIANT SHALL MAKE AVAILABLE
TO THE CALIFORNIA PARTIES ANY CURRENT EMPLOYEES WITH KNOWLEDGE OF SUCH
INFORMATION AS WITNESSES; PROVIDED THAT, INTERVIEWS OR DEPOSITIONS SHALL BE
SCHEDULED AT MUTUALLY CONVENIENT TIMES AND THE CALIFORNIA PARTIES SHALL
COORDINATE THEIR REQUESTS FOR BOTH DOCUMENTS AND WITNESSES SO AS TO AVOID
DUPLICATION AND UNNECESSARY BURDEN ON RELIANT.  OMOI SHALL BE PERMITTED TO
ATTEND AND ASK QUESTIONS AT ANY INTERVIEW OR DEPOSITION CONDUCTED PURSUANT TO
THIS SECTION 5.4.1, AND, AT ITS REQUEST, SHALL BE PROVIDED WITH COPIES OF ANY
WRITTEN INFORMATION PROVIDED THROUGH SUCH COOPERATIVE EFFORTS.  WITH RESPECT TO
THE CLASS ACTION PARTIES, RELIANT WILL ACCEPT SERVICE BY E-MAIL OR FAX DELIVERY
OF DOCUMENT REQUESTS CONCERNING MATTERS RELEVANT TO THE CLASS ACTION PARTIES’
CLAIMS ARISING FROM THE OPERATION OF THE CALIFORNIA OR WESTERN ELECTRICITY
MARKETS DURING THE PERIOD FROM JANUARY 1, 2000 THROUGH JUNE 20, 2001, PROVIDED
RELIANT IS GIVEN REASONABLE TIME TO COMPLY.  SUCH COOPERATION AS SET FORTH IN
THIS SECTION 5.4.1 SHALL BE EFFECTIVE AS OF THE SETTLEMENT EFFECTIVE DATE.


 


5.4.2        RESPONSIBILITY FOR COSTS.  EACH OF THE CALIFORNIA PARTIES OR
CLASS ACTION PARTIES THAT INVOKES ITS RIGHTS UNDER THE FOREGOING PROVISIONS TO
OBTAIN RELIANT’S COOPERATION SHALL REIMBURSE RELIANT FOR REASONABLE
OUT-OF-POCKET EXPENSES (EXCEPT FOR ATTORNEYS’ FEES) INCURRED BY RELIANT IN
CONNECTION WITH PROVIDING THAT PARTY OR PARTIES THE COOPERATION SPECIFIED IN
SECTION 5.4.1.  ONLY PARTIES THAT HAVE MADE A REQUEST FOR COOPERATION UNDER
SECTION 5.4.1 SHALL BE RESPONSIBLE TO RELIANT FOR SUCH REIMBURSEMENT OF COSTS
ASSOCIATED WITH THE REQUEST.

 

18

--------------------------------------------------------------------------------


 


5.5           EXTENSION OF CERTAIN POWER SALES CONDITIONS.  RELIANT WILL COMPLY
WITH THE FOLLOWING POWER SALES CONDITIONS (FROM ARTICLE IV, SECTION 3 OF THE
RELIANT/OMOI SETTLEMENT) WITH RESPECT TO ITS SALES OF ELECTRICITY IN THE WECC
THROUGH DECEMBER 31, 2006.  RES WILL SELL POWER (OTHER THAN ANY POWER THAT MAY
BE THE SUBJECT OF THE AUCTION DESCRIBED IN SECTION IV, PARAGRAPH 4 OF THE
RELIANT/OMOI SETTLEMENT) AT MARKET-BASED RATES SUBJECT TO THE FOLLOWING
CONDITIONS:


 


5.5.1        RELIANT TO PROVIDE MONTHLY REPORTS TO OMOI.  RES’S SALES OF
ELECTRICITY IN THE UNITED STATES PORTION OF THE WECC WILL BE SUBJECT TO REVIEW
BY FERC.  DURING THE PERIOD ENDING DECEMBER 31, 2006, RES SHALL PROVIDE MONTHLY
REPORTS TO OMOI, INCLUDING THE INFORMATION IN SECTION 5.5.2, PURSUANT TO THE
CONFIDENTIALITY PROVISIONS OF 18 C.F.R. § 388.112 (2005).  SUCH REPORTS SHALL BE
PROVIDED TO OMOI WITHIN TEN (10) BUSINESS DAYS OF THE END OF EACH CALENDAR MONTH
THROUGH DECEMBER, 2006.


 


5.5.2        REPORTS TO INCLUDE DATA ON ELECTRICITY TRADES.  ON A
TRANSACTION-BY-TRANSACTION BASIS, RES SHALL PROVIDE TO OMOI DATA ON ALL ITS
COMPLETED ELECTRICITY TRADES IN THE UNITED STATES PORTION OF THE WECC.  THE DATA
SHALL INCLUDE COUNTER-PARTY NAME AND BUY-SELL INDICATION, AND IF EXECUTED ON AN
ELECTRONIC TRADING PLATFORM, THE NAME OF THE ELECTRONIC TRADING PLATFORM.  THE
REPORTS SHALL FURTHER PROVIDE PRICE, QUANTITY, TRANSACTION DATE, START AND END
DATE, AND DELIVERY POINT FOR EACH TRANSACTION.  RES SHALL PROVIDE ANY ADDITIONAL
INFORMATION REGARDING SUCH TRADES AS OMOI REASONABLY REQUESTS.


 


5.5.3        RELIANT COMMUNICATIONS SUBJECT TO OMOI REVIEW.  RES SHALL PROVIDE
OMOI UPON REQUEST, PURSUANT TO THE CONFIDENTIALITY PROVISIONS OF 18 C.F.R.
§ 388.112 (2005), WITH COPIES OF EMAILS, INSTANT MESSAGES (E.G., AOL INSTANT
MESSAGES) AND TELEPHONE CONVERSATIONS OF RES’S POWER TRADERS WITH MARKET
PARTICIPANTS FOR TRANSACTIONS IN THE UNITED STATES PORTION OF THE WECC THAT OMOI
RANDOMLY REQUESTS FOR REVIEW BY OMOI.  TO FACILITATE OMOI’S REVIEW, RES WILL
RETAIN COPIES OF EMAILS OF EMPLOYEES TRADING ELECTRICITY IN THE UNITED STATES
PORTION OF THE WECC BEGINNING ON THE EFFECTIVE DATE OF THE RELIANT/OMOI
SETTLEMENT AND CONTINUING THEREAFTER ON A ROLLING SIX-MONTH BASIS.  BEGINNING
WITH THE EFFECTIVE DATE OF THE RELIANT/OMOI SETTLEMENT AND CONTINUING FOR THREE
YEARS THEREAFTER, RES WILL ALSO RETAIN COPIES, IN AUDIOTAPE OR ELECTRONIC AUDIO
FILE FORMAT, OF ALL TELEPHONE CONVERSATIONS OF EMPLOYEES TRADING ELECTRICITY IN
THE UNITED STATES.  IN ADDITION, RELIANT’S COMPLIANCE DIRECTOR FOR TRADING AND
COMPLIANCE MANAGER FOR TRADING WILL BE LOCATED ON THE TRADE FLOOR(S) TO MONITOR
TRADING ACTIVITY AND WILL ALSO RANDOMLY MONITOR EMAILS, INSTANT MESSAGES AND
TELEPHONE CONVERSATIONS AND WILL PROVIDE TO OMOI MONTHLY REPORTS OF THIS
MONITORING ACTIVITY, PURSUANT TO THE CONFIDENTIALITY PROVISIONS OF 18 C.F.R.
§ 388.112 (2005).

 

19

--------------------------------------------------------------------------------


 


5.6           GENERATION OUTAGE AUDIT AND COMPLIANCE PROGRAM.


 


5.6.1        SEMI-ANNUAL OUTAGE AUDITS.  FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING THE SETTLEMENT EFFECTIVE DATE (THE “AUDIT PERIOD”), RELIANT SHALL, AT
ITS EXPENSE, RETAIN WASHINGTON GROUP INTERNATIONAL, OR IF WASHINGTON GROUP
INTERNATIONAL IS UNABLE TO PERFORM THE AUDIT, ANOTHER INDEPENDENT CONSULTING OR
ENGINEERING COMPANY MUTUALLY AGREED UPON BY RELIANT AND THE CPUC, TO PERFORM
SEMI-ANNUAL AUDITS OF OUTAGES DURING THE AUDIT PERIOD AT RELIANT’S GENERATING
PLANTS IN CALIFORNIA.  THE FINDINGS OF EACH AUDIT SHALL BE PROVIDED DIRECTLY BY
THAT INDEPENDENT COMPANY TO OMOI AND THE CPUC, AND SHALL BE PROVIDED
SIMULTANEOUSLY TO RELIANT, WITHOUT PRIOR REVIEW BY RELIANT.  THE AUDITS SHALL
REVIEW WHETHER PLANT OUTAGES WERE LEGITIMATE AND OF AN APPROPRIATE DURATION
UNDER THE CIRCUMSTANCES RELEVANT TO EACH OUTAGE.


 


5.6.2        CPUC REVIEW OF RELIANT GADS DATA.  WITHIN 30 DAYS OF THE SETTLEMENT
EFFECTIVE DATE, RELIANT SHALL PROVIDE TO THE CPUC RELIANT’S OPERATIONS DATA FOR
THE “GENERATION AVAILABILITY DATA SYSTEM” (“GADS DATA”), COMPILED BY THE NORTH
AMERICAN ELECTRIC RELIABILITY COUNCIL (“NERC”), FOR THE PERIOD JANUARY 1998
THROUGH NOVEMBER 2004.  FOR A PERIOD OF THIRTY-SIX (36) MONTHS FROM THE
SETTLEMENT EFFECTIVE DATE, RELIANT SHALL SUBMIT ITS GADS DATA FOR RELIANT’S
CALIFORNIA PLANTS TO NERC, AND SHALL SIMULTANEOUSLY AUTHORIZE NERC TO RELEASE
THAT DATA AND PROVIDE IT DIRECTLY TO THE CPUC.  RELIANT MAY REQUEST THAT THE
CPUC TREAT ALL OR PART OF THE GADS DATA CONFIDENTIALLY, AND THE CPUC WILL
RULE ON SUCH REQUESTS PURSUANT TO THE CALIFORNIA PUBLIC RECORDS ACT (TITLE 1,
DIVISION 7, CHAPTER 3.5 OF THE CALIFORNIA GOVERNMENT CODE).


 


5.6.3        RELIANT COMPLIANCE WITH CPUC GENERAL ORDER 167.  RELIANT SHALL
COMPLY WITH THE REQUIREMENTS SET FORTH IN CPUC GENERAL ORDER 167, PROVIDED,
HOWEVER, THAT RELIANT IS FREE TO ADVOCATE CHANGES TO SUCH REQUIREMENTS, AND TO
CHALLENGE THE APPLICABILITY OF SUCH REQUIREMENTS TO RELIANT.


 


5.6.4        RELIANT COMPLIANCE WITH CPUC DOCUMENT REQUESTS.  RELIANT SHALL
COMPLY WITH REQUESTS BY THE CPUC FOR INSPECTION OF NON-PRIVILEGED DOCUMENTS
UNDER RELIANT’S CONTROL, TO THE EXTENT REQUIRED BY APPLICABLE STATE AND FEDERAL
LAW.


 


5.7           ANTITRUST COMPLIANCE PROGRAM.  RELIANT ENERGY, INC. SHALL
INSTITUTE, WITHIN THIRTY (30) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE DATE,
AN ANTITRUST COMPLIANCE PROGRAM.  THE ANTITRUST COMPLIANCE PROGRAM SHALL INCLUDE
NOT LESS THAN THE FOLLOWING FOR DIRECTORS, OFFICERS AND EMPLOYEES OF RELIANT
ENERGY, INC.’S WESTERN COMMERCIAL OPERATIONS:  (I) MANDATORY ANTITRUST TRAINING,
WHICH MAY BE COMPUTER BASED TRAINING, FOR EACH OFFICER AND EMPLOYEE;
(II) WRITTEN COMPLIANCE STANDARDS TO BE DISTRIBUTED TO EACH OFFICER AND
EMPLOYEE; (III) ANNUAL REVIEW OF THE COMPLIANCE PROGRAM BY THE OFFICERS AND
DIRECTORS OF RELIANT ENERGY, INC.

 

20

--------------------------------------------------------------------------------



 


RESPONSIBLE FOR THIS PROGRAM; (IV) APPOINTMENT OF AN ANTITRUST COMPLIANCE
OFFICER OR AN ANTITRUST COMPLIANCE COMMITTEE, WHICH MAY BE THE ETHICS OR
COMPLIANCE OFFICER AND THE OFFICE OF ETHICS AND COMPLIANCE OF RELIANT
ENERGY, INC.; (V) CONFIDENTIAL REPORTING SYSTEMS; (VI) DISCIPLINARY MECHANISMS
TO ENSURE ENFORCEMENT OF STANDARDS; AND (VII) PROTOCOLS AND PROCEDURES FOR
INITIATING AND CONCLUDING INTERNAL INVESTIGATIONS.  FOR PURPOSES OF THIS
SECTION 5.7, WITH RESPECT TO RELIANT ENERGY, INC., THE TERM “EMPLOYEE” SHALL
MEAN ALL U.S. EXEMPT EMPLOYEES AT THE MANAGER LEVEL OR ABOVE FOR WESTERN
COMMERCIAL OPERATIONS, AND THE TERMS “OFFICERS” AND “DIRECTORS” SHALL MEAN,
RESPECTIVELY, THE U.S. OFFICERS DIRECTING WESTERN COMMERCIAL OPERATIONS AND U.S.
DIRECTORS OF RELIANT ENERGY, INC.  NOTHING IN THIS SECTION 5.7 IS INTENDED TO
SUGGEST OR REFLECT THAT ANY ANTITRUST COMPLIANCE PROGRAM CURRENTLY MAINTAINED BY
RELIANT ENERGY, INC. IS NOT FULLY COMPLIANT WITH THE REQUIREMENTS SET OUT
HEREIN.


 


5.8           ISO AND PX INFORMATION.  THE RELIANT PARTIES AUTHORIZE THE ISO AND
PX TO PROVIDE TO THE CALIFORNIA PARTIES ON OR AFTER THE EXECUTION DATE ANY
ADDITIONAL INFORMATION, MATERIALS, OR DATA THAT WOULD OTHERWISE BE AVAILABLE TO
ONE OR MORE OF THE RELIANT PARTIES AND THAT ARE OTHERWISE NOT AVAILABLE TO THE
CALIFORNIA PARTIES AND THAT ARE RELATED TO RELIANT’S SALES AND PURCHASES IN THE
ISO AND/OR PX MARKETS DURING THE SETTLEMENT PERIOD; PROVIDED, THAT EXCEPT AS
OTHERWISE PROVIDED BY APPLICABLE LAW, EACH OF THE CALIFORNIA PARTIES AGREES THAT
IT SHALL MAINTAIN SUCH INFORMATION IN CONFIDENCE AND SHALL NOT DISCLOSE IT TO
THIRD PARTIES OTHER THAN (I) TO ITS EMPLOYEES, LENDERS, COUNSEL, ACCOUNTANTS,
ADVISORS, OR CONSULTANTS WHO HAVE A NEED TO KNOW SUCH INFORMATION FOR PURPOSES
OF IMPLEMENTING OR ADMINISTERING THIS AGREEMENT (INCLUDING THE DETERMINATION OR
ALLOCATION OF THE SETTLEMENT PROCEEDS) AND WHO HAVE AGREED TO KEEP SUCH
INFORMATION CONFIDENTIAL, OR (II) TO OMOI, WHICH SHALL TREAT ANY SUCH
INFORMATION SO PROVIDED AS PRIVILEGED PURSUANT TO 18 C.F.R. § 388.112(C) (2005)
AND SHALL PLACE SUCH INFORMATION IN A NON-PUBLIC FILE, OR (III) TO FERC OR A
COURT TO THE EXTENT NECESSARY TO IMPLEMENT THIS AGREEMENT OR TO PURSUE CLAIMS
AGAINST ENTITIES OTHER THAN RELIANT RELATING TO THE SETTLEMENT PERIOD, OR
(IV) AS REQUIRED BY APPLICABLE LAW, RULE, OR REGULATION OR ANY ADMINISTRATIVE,
LEGISLATIVE, OR JUDICIAL ORDER.


 


6.             DISPOSITION AND ALLOCATION OF THE SETTLEMENT AMOUNT


 


6.1           ALLOCATION AND DISTRIBUTION OF THE SETTLEMENT AMOUNT.  THE
SETTLEMENT AMOUNT TO BE PROVIDED PURSUANT TO SECTION 4.1 SHALL BE ALLOCATED AND
DISTRIBUTED AMONG CERTAIN MARKET PARTICIPANTS AND OTHERS IN THE MANNER SET FORTH
IN THIS ARTICLE 6.  FOR PURPOSES OF THIS ARTICLE 6, THE PERIOD MAY 1, 2000
THROUGH JUNE 20, 2001 SHALL BE DIVIDED INTO THE PRE-OCTOBER PERIOD, THE
PRE-JANUARY 18, 2001 PERIOD, AND THE POST-JANUARY 17, 2001 PERIOD.


 


6.2           ESCROW ACCOUNTS.  NO LATER THAN TEN (10) BUSINESS DAYS AFTER THE
SETTLEMENT EFFECTIVE DATE, THE CALIFORNIA PARTIES SHALL ESTABLISH AN ESCROW
ACCOUNT (THE “RELIANT REFUND ESCROW”) FOR THE PURPOSE OF RECEIVING, HOLDING AND
TRANSFERRING THE RELIANT RECEIVABLES AND CERTAIN CASH PAYMENTS TO THE EXTENT
PROVIDED FOR HEREIN.  THE CALIFORNIA PARTIES SHALL ALSO ESTABLISH A SEPARATE
ESCROW ACCOUNT (THE

 

21

--------------------------------------------------------------------------------


 


“CALIFORNIA LITIGATION ESCROW”) FOR THE PURPOSE OF RECEIVING, HOLDING AND
TRANSFERRING SUCH PORTION OF THE RELIANT RECEIVABLES AND CASH PAYMENTS THAT MAY
BE REQUIRED OR PERMITTED HEREIN TO BE TRANSFERRED TO THE CALIFORNIA LITIGATION
ESCROW AS THE CALIFORNIA PARTIES MAY AGREE UPON AMONG THEMSELVES.  THE
CALIFORNIA PARTIES MAY FROM TIME TO TIME TRANSFER TO THE CALIFORNIA LITIGATION
ESCROW AMOUNTS IN THE RELIANT REFUND ESCROW THAT ARE NOT NEEDED FOR REFUNDS TO
OTHERS, PROVIDED HOWEVER THAT NO SUCH TRANSFER SHALL OCCUR BEFORE THE PRINCIPAL
PAYMENTS DESCRIBED IN SECTION 6.4.7 ARE EFFECTUATED.  THE COSTS OF CREATING AND
MAINTAINING THE RELIANT REFUND ESCROW, THE CALIFORNIA LITIGATION ESCROW, AND ANY
OTHER ESCROW ACCOUNTS CREATED IN CONNECTION WITH THIS AGREEMENT SHALL BE THE
RESPONSIBILITY OF THE CALIFORNIA PARTIES.  IN THE EVENT THAT BOTH THE RELIANT
REFUND ESCROW AND THE CALIFORNIA LITIGATION ESCROW ARE NOT AVAILABLE TO BEGIN
RECEIVING FUNDS TEN (10) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE DATE, THEN
ALL TIME PERIODS PROVIDED IN THIS AGREEMENT FOR THE PAYMENT OF FUNDS THAT
INCLUDE PAYMENTS TO OR FROM THE RELIANT REFUND ESCROW OR THE CALIFORNIA
LITIGATION ESCROW SHALL BE EXTENDED BY THE NUMBER OF DAYS BETWEEN THE TENTH
(10TH) BUSINESS DAY AFTER THE SETTLEMENT EFFECTIVE DATE AND THE DATE ON WHICH
BOTH THE RELIANT REFUND ESCROW AND THE CALIFORNIA LITIGATION ESCROW ARE
AVAILABLE TO BEGIN RECEIVING FUNDS.  UPON PAYMENT BY THE RELIANT PARTIES OF THE
CASH CONSIDERATION REQUIRED PURSUANT TO SECTION 4.2.6 OF THIS AGREEMENT, EXCEPT
AS EXPRESSLY PROVIDED HEREIN, THE RELIANT PARTIES SHALL HAVE NO FURTHER
LIABILITY OR OBLIGATION TO MAKE PAYMENTS INTO THE RELIANT REFUND ESCROW OR THE
CALIFORNIA LITIGATION ESCROW.


 


6.3           TRANSFER OF RELIANT RECEIVABLES.


 


6.3.1        NOTICE TO THE ISO AND THE PX.  NO LATER THAN SIX (6) BUSINESS DAYS
AFTER THE SETTLEMENT EFFECTIVE DATE, THE CALIFORNIA PARTIES SHALL ADVISE THE ISO
AND THE PX THAT THE FULL AMOUNT OF THE RELIANT RECEIVABLES HAS BEEN ASSIGNED TO
THE CALIFORNIA PARTIES PURSUANT TO SECTION 4.2.1, AND SUCH ASSIGNED RELIANT
RECEIVABLES SHALL BE APPLIED TO THE FUNDING OF THE CONSIDERATION PROVIDED FOR IN
THIS AGREEMENT.  THE CALIFORNIA PARTIES ALSO SHALL IDENTIFY FOR THE PX THE
AMOUNTS OF ANY DEEMED DISTRIBUTIONS, AS PROVIDED FOR IN SECTION 6.4.2.


 


6.3.2        TRANSFER OF RELIANT RECEIVABLES TO RELIANT REFUND ESCROW.  NO LATER
THAN TEN (10) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE DATE, THE PX SHALL
TRANSFER A CASH PAYMENT FROM THE PX SETTLEMENT CLEARING ACCOUNT TO THE RELIANT
REFUND ESCROW, EQUAL TO THE THEN CURRENT ESTIMATED AMOUNT OF THE RELIANT
RECEIVABLES, EXCLUDING INTEREST THEREON, (I) LESS AN AMOUNT EQUAL TO THE TOTAL
OF ALL DEEMED DISTRIBUTIONS PURSUANT TO SECTION 6.4.2, (II) LESS AN AMOUNT EQUAL
TO ALL DISTRIBUTIONS OF FUNDS RELATING TO THE PERIOD JANUARY 1, 2000 THROUGH
JUNE 20, 2001 (INCLUDING INTEREST THEREON) THAT HAVE BEEN PAID BY THE ISO OR THE
PX TO THE RELIANT PARTIES AFTER THE EXECUTION DATE BUT PRIOR TO SUCH CASH
TRANSFER (SUCH DISTRIBUTIONS BEING SUBJECT TO SECTION 6.3.4), (III) PLUS THE
AMOUNTS OWED BY MARKET PARTICIPANTS WITH NEGATIVE ALLOCATIONS SHOWN ON THE FERC
REFUND

 

22

--------------------------------------------------------------------------------


 


ALLOCATION MATRIX, PROVIDED THAT, CONSISTENT WITH A SETTLEMENT AMONG ENRON,
OMOI, AND THE CALIFORNIA PARTIES, THE AMOUNT RELATING TO ENRON AS SHOWN ON THE
FERC REFUND ALLOCATION MATRIX SHALL BE TRANSFERRED WITHOUT REDUCTION FOR FUEL
COST ALLOWANCE OR EMISSIONS OFFSET (UNDER THAT AGREEMENT ENRON IS A NET PAYER IN
THE AMOUNT OF $2,370,437).  SUBJECT TO THE PROVISIONS OF SECTION 4.5, THE
RELIANT PARTIES WILL COMPLY WITH THEIR OBLIGATIONS AS SPECIFIED IN OTHER
PROVISIONS OF THIS AGREEMENT, BUT SHALL HAVE NO ADDITIONAL OBLIGATIONS WITH
RESPECT TO THE AMOUNT REFERENCED IN THIS SECTION 6.3.2, INCLUDING WITH RESPECT
TO WHETHER SUCH AMOUNT IS ACTUALLY TRANSFERRED BY THE PX OR DEPOSITED INTO THE
RELIANT REFUND ESCROW.


 


6.3.3        TRANSFER OF RELIANT RECEIVABLES TO CALIFORNIA LITIGATION ESCROW. 
UPON A FINAL DETERMINATION OF THE AMOUNT OF THE RELIANT RECEIVABLES IN THE FERC
RECEIVABLES DETERMINATION, THE PX SHALL TRANSFER AND DEPOSIT INTO THE CALIFORNIA
LITIGATION ESCROW THE AMOUNT, IF ANY, BY WHICH THE RELIANT RECEIVABLES EXCEEDS
THE SUM OF THE AMOUNTS TRANSFERRED TO THE RELIANT REFUND ESCROW PURSUANT TO
SECTION 6.3.2 AND THE AMOUNTS CREDITED AS DEEMED DISTRIBUTIONS.  THE RELIANT
PARTIES WILL COMPLY WITH THEIR OBLIGATIONS AS SPECIFIED IN OTHER PROVISIONS OF
THIS AGREEMENT, BUT SHALL HAVE NO ADDITIONAL OBLIGATIONS WITH RESPECT TO THE
AMOUNTS REFERENCED IN THIS SECTION 6.3.3, INCLUDING WITH RESPECT TO WHETHER SUCH
AMOUNTS ARE ACTUALLY TRANSFERRED OR DEPOSITED INTO THE CALIFORNIA LITIGATION
ESCROW.


 


6.3.4        EARLY DISTRIBUTION OF RELIANT RECEIVABLES.  IN THE EVENT THE ISO OR
PX DISTRIBUTES TO RELIANT ANY PART OF THE RELIANT RECEIVABLES SUBSEQUENT TO
AUGUST 12, 2005 AND PRIOR TO THE FINAL DISTRIBUTION OF FUNDS PURSUANT TO
SECTION 6.3.2 (INCLUDING DISTRIBUTIONS OCCURRING PRIOR TO THE SETTLEMENT
EFFECTIVE DATE), THE RELIANT PARTY RECEIVING SUCH RELIANT RECEIVABLES SHALL HOLD
SUCH AMOUNTS IN TRUST FOR THE CALIFORNIA PARTIES AND WITHIN FIFTEEN (15)
BUSINESS DAYS (OR, IN THE CASE OF SUCH DISTRIBUTIONS PRIOR TO THE SETTLEMENT
EFFECTIVE DATE, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE
DATE) TRANSFER AN EQUAL AMOUNT, PLUS ASSOCIATED INTEREST AT THE ANNUAL RATE OF
3.75%, TO THE RELIANT REFUND ESCROW OR SUCH OTHER ESCROW AS THE CALIFORNIA
PARTIES MAY DESIGNATE.


 


6.4           ALLOCATION TO MARKET PARTICIPANTS.


 


6.4.1        FERC REFUND ALLOCATION MATRIX.  THE FERC REFUND ALLOCATION MATRIX,
EXHIBIT B, SHOWS THE ALLOCATION, AS DETERMINED BY THE CALIFORNIA PARTIES, AMONG
THE CALIFORNIA PARTIES AND THOSE OTHER MARKET PARTICIPANTS THAT ARE OWED
REFUNDS.  THE FERC REFUND ALLOCATION MATRIX CONTAINS AN ALLOCATION TO THREE TIME
PERIODS (THE PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001 PERIOD AND THE
POST-JANUARY 17, 2001 PERIOD) OF REFUNDS AVAILABLE FOR SETTLING PARTICIPANTS. 
THE AMOUNTS SHOWN IN THE FERC REFUND ALLOCATION MATRIX REFLECT, AMONG OTHER
THINGS, AN ALLOWANCE FOR THE FUEL COST ALLOWANCE CLAIMS PREVIOUSLY SUBMITTED BY
THE RELIANT

 

23

--------------------------------------------------------------------------------


 


PARTIES IN THE FERC REFUND PROCEEDINGS IN THE AMOUNT REFLECTED IN
SECTION 6.4.4.  SUBJECT TO THE ADJUSTMENTS SET FORTH HEREIN, EACH SETTLING
PARTICIPANT SHALL BE ALLOCATED THE NET REFUND AMOUNTS SHOWN FOR THAT SETTLING
PARTICIPANT ON THE FERC REFUND ALLOCATION MATRIX.  ALL DISTRIBUTIONS OF FUNDS
ACCORDING TO THE FERC REFUND ALLOCATION MATRIX SHALL BE PAID IN CASH OR AS
DEEMED DISTRIBUTIONS (AS DESCRIBED IN SECTION 6.4.2) TO THOSE ENTITIES ENTITLED
TO RECEIVE FUNDS IN ACCORDANCE WITH THE FERC REFUND ALLOCATION MATRIX AND WHICH
ARE EITHER PARTIES TO THIS AGREEMENT OR WHICH ARE OPT-IN PARTICIPANTS AS DEFINED
IN SECTION 9.1.  REFUNDS WITH RESPECT TO THE PRE-OCTOBER PERIOD SHALL BE
ALLOCATED ONLY WITH RESPECT TO PURCHASES DURING THE PERIOD MAY 1, 2000 THROUGH
OCTOBER 1, 2000.  THE ADDITIONAL AMOUNT SHOWN ON THE FERC REFUND ALLOCATION
MATRIX AS BEING PAYABLE TO THE CALIFORNIA PARTIES’ ACCOUNT SHALL BE ALLOCATED
PURSUANT TO A SEPARATE AGREEMENT AMONG THE CALIFORNIA PARTIES.


 


6.4.2        DEEMED DISTRIBUTIONS TO DEEMED DISTRIBUTION PARTICIPANTS.  CERTAIN
SETTLING PARTICIPANTS, INCLUDING PG&E, OWE PRE-REFUND AMOUNTS TO THE PX OR ISO
FOR TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2000 THROUGH JUNE 20, 2001 OR
OWE REFUNDS TO THE MARKET AS CALCULATED IN EXHIBIT NOS. CPX-51 AND ISO-30 IN THE
FERC REFUND PROCEEDINGS FOR THAT PERIOD AND ARE LISTED IN EXHIBIT C AS DEEMED
DISTRIBUTION PARTICIPANTS.  DISTRIBUTION OF SETTLEMENT PROCEEDS TO DEEMED
DISTRIBUTION PARTICIPANTS UNDER THIS AGREEMENT WILL TAKE THE FORM OF A REDUCTION
(A “DEEMED DISTRIBUTION”) AGAINST SUCH AMOUNTS OWED AND SHALL BE REFLECTED ON
THE BOOKS OF THE ISO AND PX.  THE PARTIES AGREE, AND THE FERC SETTLEMENT ORDER
SHALL CONSTITUTE FERC’S DETERMINATION, THAT THE PG&E PLAN ESCROW MAY BE REDUCED
IN AN AMOUNT EQUAL TO PG&E’S DEEMED DISTRIBUTIONS UNDER THIS AGREEMENT.  OTHER
SETTLING PARTICIPANTS WHO DO NOT QUALIFY AS NET REFUND RECIPIENTS SHALL ALSO
RECEIVE THEIR ALLOCABLE REFUNDS IN THE FORM OF AN OFFSET AGAINST THEIR
OUTSTANDING MARKET OBLIGATIONS.


 


6.4.3        NET REFUND RECIPIENTS.  EXCEPT AS PROVIDED FOR DEEMED DISTRIBUTION
PARTICIPANTS, THE NET REFUNDS TO BE PAID TO EACH SETTLING PARTICIPANT AS SHOWN
ON EXHIBIT B SHALL BE PAID FROM THE RELIANT REFUND ESCROW IN THE FORM OF CASH.


 


6.4.4        FUEL COST ALLOWANCES AND EMISSIONS OFFSETS.  THE SETTLEMENT AND THE
FERC REFUND ALLOCATION MATRIX REFLECT AN AGREED UPON EMISSIONS OFFSET OF
$14,604,291 AND AN AGREED UPON FUEL COST ALLOWANCE OF $63,250,845.  THE RELIANT
PARTIES SHALL NOT SEEK ANY ADDITIONAL FUEL COST ALLOWANCE OR ANY ADDITIONAL
EMISSIONS OFFSET AS AGAINST THE SETTLING PARTICIPANTS FOR THE PERIOD BEGINNING
JANUARY 1, 2000 THROUGH JUNE 20, 2001.  SETTLING PARTICIPANTS ARE RESPONSIBLE
FOR THEIR ULTIMATE ALLOCABLE SHARE OF THE AGREED UPON FUEL COST ALLOWANCE AND
EMISSIONS OFFSET, WITH THE ALLOCATION BASED ON THE FERC ALLOWANCES
DETERMINATION.  THE FUEL COST ALLOWANCE AND EMISSIONS OFFSET PROVIDED FOR HEREIN
SHALL, AS TO THE TOTAL AMOUNTS APPLICABLE TO THE MARKET AS A WHOLE, REMAIN FIXED
AS TO THE PARTIES AND THE

 

24

--------------------------------------------------------------------------------


 


OPT-IN SETTLING PARTICIPANTS.  THE PROPOSED ALLOCATION OF CHARGES FOR SUCH
ALLOWANCE TO INDIVIDUAL MARKET PARTICIPANTS, WHICH IS CURRENTLY BASED ON GROSS
LOAD, SHALL BE SUBJECT TO ADJUSTMENT AND “TRUE-UP” TO COMPLY WITH THE FERC
ALLOWANCES DETERMINATION.  BECAUSE THE CHARGES FOR FUEL COST ALLOWANCES AND
EMISSIONS OFFSETS CAN EXCEED THE REFUNDS DUE TO A MARKET PARTICIPANT, SOME
MARKET PARTICIPANTS MAY BE SHOWN AS OWING MONEY IN THE FERC REFUND ALLOCATION
MATRIX.  SUCH MARKET PARTICIPANTS THAT BECOME SETTLING PARTICIPANTS (“NET
PAYERS”) WILL NOT RECEIVE OR BE LIABLE FOR PAYMENT UNTIL THE DATE THAT FERC
REQUIRES MARKET PARTICIPANTS TO PAY SUCH ALLOWANCES IN THE FERC REFUND
PROCEEDINGS, AT WHICH TIME THE PAYMENTS OWED TO OR OWING FROM SUCH NET PAYERS
WILL BE ADJUSTED BASED ON THE FERC ALLOWANCES DETERMINATION.


 


6.4.5        PAYMENT OF INTEREST.  NO INTEREST ON REFUNDS UNDER THIS SETTLEMENT
OR ON RELIANT’S RECEIVABLES SHALL BE RELEASED FROM THE PX SETTLEMENT CLEARING
ACCOUNT OR PAID TO ANY PARTY OR OPT-IN PARTICIPANT UNTIL THE FERC INTEREST
DETERMINATION HAS BEEN ISSUED AND TAKEN EFFECT WITHOUT BEING STAYED.  AT SUCH
TIME, INTEREST SHALL BE PAID TO EACH PARTY OR OTHER MARKET PARTICIPANT IN
ACCORDANCE WITH THE FERC INTEREST DETERMINATION, EXCEPT THAT ALL NET INTEREST
OTHERWISE DUE TO RELIANT FOR TRANSACTIONS FROM JANUARY 1, 2000 THROUGH JUNE 20,
2001, IS ASSIGNED AND SHALL BE PAID TO THE CALIFORNIA PARTIES AS PROVIDED FOR IN
SECTIONS 4.1.5 AND 4.2.1.  NOTWITHSTANDING THE FOREGOING, THE AMOUNTS ALLOCATED
AS REFUNDS IN THE FERC REFUND ALLOCATION MATRIX FOR THE PRE-OCTOBER PERIOD SHALL
NOT BEAR INTEREST EXCEPT AS MAY BE EARNED IN ANY ESCROWS OR ACCOUNTS SEPARATELY
ESTABLISHED UNDER THIS SETTLEMENT AND INTEREST ACCRUALS SHALL FURTHER BE SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 7.3.


 


6.4.6        NET PAYER.  ANY AMOUNT SHOWN ON THE FERC REFUND ALLOCATION MATRIX
AS OWED BY A PARTY OTHER THAN RELIANT, OR BY AN OPT-IN PARTICIPANT, WILL BE
REFLECTED ON THE BOOKS OF THE ISO AND PX AS AN ADDITIONAL AMOUNT OWED BY THAT
PARTY OR OPT-IN PARTICIPANT.  TO DETERMINE WHETHER AN AMOUNT IS OWED FOR
PURPOSES OF THE FOREGOING SENTENCE, AMOUNTS RELATING TO PARTICULAR PERIODS, E.G.
THE PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001 PERIOD OR THE POST- JANUARY 17,
2001 PERIOD, SHALL BE NETTED AGAINST EACH OTHER.


 


6.4.7        TIMING OF PAYMENTS.  EXCEPT AS PROVIDED IN SECTION 6.4.5, PRINCIPAL
PAYMENTS ON REFUNDS REFLECTING THE AMOUNT SHOWN IN THE FERC REFUND ALLOCATION
MATRIX, EITHER IN THE FORM OF CASH FROM THE RELIANT REFUND ESCROW OR THROUGH THE
OFFSET OF PAYABLES PROVIDED FOR IN THE CASE OF DEEMED DISTRIBUTIONS, SHALL BE
EFFECTUATED FOR SETTLING PARTICIPANTS, INCLUDING OPT-IN PARTICIPANTS, NO LATER
THAN TWENTY (20) BUSINESS DAYS AFTER THE SETTLEMENT EFFECTIVE DATE.


 


6.4.8        DISTRIBUTIONS TO NON-SETTLING PARTICIPANTS AND DISPOSITION OF
ESCROWED FUNDS.  AMOUNTS SPECIFIED ON THE FERC REFUND ALLOCATION MATRIX AS
PAYABLE TO MARKET PARTICIPANTS WHO, BY NOT MAKING THE ELECTION

 

25

--------------------------------------------------------------------------------


 


PROVIDED IN ARTICLE 9, BECOME NON-SETTLING PARTICIPANTS WILL BE RETAINED IN THE
RELIANT REFUND ESCROW UNTIL ISSUANCE OF THE FERC REFUND DETERMINATION.  IF FERC
DETERMINES THAT RELIANT OWES REFUNDS PURSUANT TO THE FERC REFUND DETERMINATION
OR INTEREST PURSUANT TO THE FERC INTEREST DETERMINATION TO ANY NON-SETTLING
PARTICIPANT, IT SHALL BE PAID FIRST FROM THE AMOUNTS RETAINED IN RELATION TO
NON-SETTLING PARTICIPANTS IN THE RELIANT REFUND ESCROW, UNTIL SUCH FUNDS ARE
EXHAUSTED, WITH ANY BALANCE TO BE PAID PURSUANT TO SECTION 6.8.  TO THE EXTENT
THAT AMOUNTS SET ASIDE FOR NON-SETTLING PARTICIPANTS IN THE RELIANT REFUND
ESCROW ARE IN EXCESS OF THE AMOUNT NECESSARY TO PAY SUCH NON-SETTLING
PARTICIPANTS PURSUANT TO THE FERC REFUND DETERMINATION AND THE FERC INTEREST
DETERMINATION, THE REMAINING AMOUNT FROM THE NON-SETTLING PARTICIPANT SET-ASIDE
WILL BE TRANSFERRED TO THE CALIFORNIA LITIGATION ESCROW.


 


6.5           RECEIVABLES SHORTFALLS AND EXCESSES; REFUND SHORTFALLS AND
EXCESSES.


 


6.5.1        PRE-OCTOBER PERIOD.  SUBJECT TO SECTION 6.9, THE CALIFORNIA
UTILITIES SHALL BE RESPONSIBLE FOR A SHARE OF ANY REFUND SHORTFALL OR
RECEIVABLES SHORTFALL ALLOCATED TO THE PRE-OCTOBER PERIOD.  ANY SUCH
RESPONSIBILITY SHALL BE DEEMED TO BE A REVERSAL OF AMOUNTS ALLOCATED TO THE
CALIFORNIA UTILITIES AND SHALL BE PAID TO THE ISO AND/OR THE PX, AS APPROPRIATE,
FROM THE AMOUNTS ALLOCATED TO THE CALIFORNIA UTILITIES, ON A PRO RATA BASIS
DETERMINED WITH REFERENCE TO THE PRINCIPAL AMOUNT OF REFUNDS (INCLUDING DEEMED
DISTRIBUTIONS) ALLOCATED TO EACH OF THE CALIFORNIA UTILITIES IN THE FERC REFUND
ALLOCATION MATRIX FOR THAT PERIOD.  THE CALIFORNIA UTILITIES SHALL BE ENTITLED
TO PAYMENT OF ANY REFUND EXCESS OR RECEIVABLES EXCESS ALLOCATED TO THE
PRE-OCTOBER PERIOD.  SAID AMOUNT SHALL BE PAID INTO THE CALIFORNIA LITIGATION
ESCROW AND ALLOCATED AMONG THE CALIFORNIA UTILITIES ON A PRO RATA BASIS
DETERMINED WITH REFERENCE TO THE TOTAL PRINCIPAL AMOUNT OF THE REFUND (INCLUDING
DEEMED DISTRIBUTIONS) ALLOCATED TO EACH OF THE CALIFORNIA UTILITIES IN THE FERC
REFUND ALLOCATION MATRIX FOR THAT PERIOD.


 


6.5.2        PRE-JANUARY 18, 2001 PERIOD.  SUBJECT TO SECTION 6.9, THE
CALIFORNIA UTILITIES SHALL BE RESPONSIBLE FOR A SHARE OF ANY REFUND SHORTFALL OR
RECEIVABLES SHORTFALL ALLOCATED TO THE PRE-JANUARY 18, 2001 PERIOD.  ANY SUCH
RESPONSIBILITY SHALL BE DEEMED TO BE A REVERSAL OF AMOUNTS ALLOCATED TO THE
CALIFORNIA UTILITIES UNDER THIS AGREEMENT AND SHALL BE PAID TO THE ISO AND/OR
THE PX, AS APPROPRIATE, FROM THE AMOUNTS ALLOCATED TO THE CALIFORNIA UTILITIES,
ON A PRO RATA BASIS DETERMINED WITH REFERENCE TO THE PRINCIPAL AMOUNT OF REFUNDS
(INCLUDING DEEMED DISTRIBUTIONS) ALLOCATED TO EACH OF THE CALIFORNIA UTILITIES
IN THE FERC REFUND ALLOCATION MATRIX FOR THAT PERIOD.  THE CALIFORNIA UTILITIES
SHALL BE ENTITLED TO PAYMENT OF ANY REFUND EXCESS OR RECEIVABLES EXCESS
ALLOCATED TO THE PRE-JANUARY 18, 2001 PERIOD.  SAID AMOUNT SHALL BE PAID INTO
THE CALIFORNIA LITIGATION ESCROW AND ALLOCATED AMONG THE CALIFORNIA UTILITIES ON
A PRO RATA BASIS DETERMINED WITH REFERENCE TO THE TOTAL PRINCIPAL AMOUNT OF THE
REFUND

 

26

--------------------------------------------------------------------------------


 


(INCLUDING DEEMED DISTRIBUTIONS) ALLOCATED TO EACH OF THE CALIFORNIA UTILITIES
IN THE FERC REFUND ALLOCATION MATRIX FOR THAT PERIOD.


 


6.5.3        POST-JANUARY 17, 2001 PERIOD.  SUBJECT TO SECTION 6.9 AND IN
ACCORDANCE WITH SECTION 6.11, CERS SHALL BE RESPONSIBLE FOR ANY REFUND SHORTFALL
OR RECEIVABLES SHORTFALL ALLOCATED TO THE POST-JANUARY 17, 2001 PERIOD, AND
SHALL BE ENTITLED TO PAYMENT OF ANY REFUND EXCESS OR RECEIVABLES EXCESS
ALLOCATED TO THE POST-JANUARY 17, 2001 PERIOD, EXCEPT TO THE EXTENT ANY REFUNDS
PAID TO CERS FOR THE POST-JANUARY 17, 2001 PERIOD PURSUANT TO THE FERC REFUND
ALLOCATION MATRIX ARE SUBSEQUENTLY REALLOCATED TO THE CALIFORNIA UTILITIES BY
AGREEMENT OF CERS AND THE CALIFORNIA UTILITIES.


 


6.6           IMPACT OF FERC ALLOWANCES DETERMINATION.  TO THE EXTENT RELIANT’S
TOTAL FUEL COST ALLOWANCE IS DETERMINED BY FERC IN THE FERC ALLOWANCES
DETERMINATION TO BE GREATER THAN $63,250,845, RELIANT SHALL BE ENTITLED TO
RECOVER FROM EACH NON-SETTLING PARTICIPANT THAT NON-SETTLING PARTICIPANT’S
ALLOCABLE SHARE OF THE DIFFERENCE, INCLUDING, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 4.2, ANY ASSOCIATED INTEREST ON THE DIFFERENCE, AS
DETERMINED BY FERC.  TO THE EXTENT RELIANT’S TOTAL FUEL COST ALLOWANCE IS
DETERMINED BY FERC IN THE FERC ALLOWANCES DETERMINATION TO BE LESS THAN
$63,250,845, RELIANT SHALL BE RESPONSIBLE FOR PAYING TO EACH NON-SETTLING
PARTICIPANT THAT NON-SETTLING PARTICIPANT’S ALLOCABLE SHARE OF THE DIFFERENCE,
INCLUDING ANY ASSOCIATED INTEREST ON THE DIFFERENCE, AS DETERMINED BY FERC.  IN
NO CASE SHALL THE CALIFORNIA PARTIES BE RESPONSIBLE FOR COSTS, ADDITIONAL
REFUNDS, OR OFFSETS TO REFUNDS ASSOCIATED WITH RELIANT’S FUEL COST ALLOWANCE. 
IN PARTICULAR, THE CALIFORNIA PARTIES SHALL NOT BE RESPONSIBLE TO NON-SETTLING
PARTICIPANTS FOR COSTS, ADDITIONAL REFUNDS, OR OFFSETS TO REFUNDS ASSOCIATED
WITH RELIANT’S FUEL COST ALLOWANCE BEYOND EACH NON-SETTLING PARTICIPANT’S
ALLOCATED SHARE OF THE $63,250,845 INCLUDED IN THE FERC REFUND ALLOCATION
MATRIX.  RELIANT SHALL BE RESPONSIBLE FOR ANY EMISSIONS OFFSET AND FUEL COST
ALLOWANCE AMOUNTS OR CLAIMS ALLOCATED TO RELIANT IN CONNECTION WITH RELIANT’S
PURCHASES FROM OTHER SELLERS.  RELIANT SHALL CONTINUE TO PURSUE, AT ITS EXPENSE,
ITS EMISSIONS OFFSET AS TO NON-SETTLING PARTICIPANTS, AND SHALL TAKE ALL
REASONABLE ACTIONS AS REQUESTED BY THE CALIFORNIA PARTIES TO PURSUE SUCH
EMISSIONS OFFSET.


 


6.7           FUNDS IN THE CALIFORNIA LITIGATION ESCROW; DISTRIBUTIONS TO LOCAL
GOVERNMENTAL PARTIES.  ALL FUNDS IN THE CALIFORNIA LITIGATION ESCROW SHALL BE
DISTRIBUTED IN ACCORDANCE WITH A SEPARATE AGREEMENT AMONG THE CALIFORNIA PARTIES
WHICH SHALL PROVIDE FOR THE ALLOCATION OF $3,600,000 AMONG THE LOCAL
GOVERNMENTAL PARTIES PURSUANT TO THE LOCAL GOVERNMENTAL ALLOCATION MATRIX,
EXHIBIT D.  IF A LOCAL GOVERNMENTAL PARTY DOES NOT EXECUTE THIS AGREEMENT, THE
CONSIDERATION THAT WOULD HAVE BEEN PAID TO THAT ENTITY (AS IDENTIFIED ON THE
LOCAL GOVERNMENTAL ALLOCATION MATRIX) SHALL BE PAID TO RELIANT PURSUANT TO
SECTION 10.2.  DISTRIBUTIONS FROM THE CALIFORNIA LITIGATION ESCROW WILL ACCRUE
INTEREST ONLY FROM THE DATE THE CALIFORNIA LITIGATION ESCROW IS FUNDED AND AT
THE RATE OF INTEREST EARNED ON THE FUNDS HELD THEREIN.

 

27

--------------------------------------------------------------------------------


 


6.8           NON-SETTLING PARTICIPANTS.  SUBJECT TO THE LIMITATIONS OF SECTIONS
6.9 AND 6.10, THE CALIFORNIA PARTIES SHALL PAY TO THE ISO AND/OR THE PX, AS
APPROPRIATE, FROM THE RELIANT REFUND ESCROW, THE CALIFORNIA LITIGATION ESCROW OR
OTHERWISE, ANY REFUNDS DUE TO NON-SETTLING PARTICIPANTS BY THE RELIANT PARTIES
IN CONNECTION WITH TRANSACTIONS IN THE ISO OR THE PX MARKETS DURING THE
PRE-OCTOBER PERIOD AND REFUND PERIOD, AS DETERMINED BY FERC IN THE FERC REFUND
PROCEEDINGS.  NOTWITHSTANDING THE FOREGOING, NON-SETTLING PARTICIPANTS SHALL NOT
RECEIVE ANY ACCELERATED PAYMENT OF THE RELIANT PARTIES’ REFUNDS UNDER THE
SETTLEMENT OR THIS AGREEMENT AND SHALL NOT BE GUARANTEED ANY SPECIFIC LEVEL OF
REFUNDS.


 


6.9           LIMITATIONS ON CALIFORNIA PARTIES’ OBLIGATIONS.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE OBLIGATION OF ANY OF THE CALIFORNIA
PARTIES TO PAY MONEY TO NON-SETTLING PARTICIPANTS (I) SHALL BE LIMITED TO
PAYMENT OF CLAIMS IN THE FERC REFUND PROCEEDINGS ARISING FROM RELIANT’S
TRANSACTIONS IN THE ISO OR THE PX MARKETS DURING THE PRE-OCTOBER PERIOD AND THE
REFUND PERIOD, AND SHALL NOT ENCOMPASS PAYMENT OF CLAIMS ARISING FROM OTHER
TRANSACTIONS OR IN ANY OTHER PROCEEDING, AND (II) SHALL NOT, IN ANY EVENT,
EXCEED THE TOTAL AMOUNT OF REFUNDS AND/OR OFFSETS ALLOCATED TO THAT CALIFORNIA
PARTY PURSUANT TO THIS AGREEMENT FOR THE APPLICABLE PERIOD AS SET FORTH IN THE
FERC REFUND ALLOCATION MATRIX.  WITHOUT LIMITING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL REQUIRE THE CALIFORNIA PARTIES TO BEAR ANY LIABILITY TO ANY
PARTY RELATING TO (I) RELIANT SALES OUTSIDE OF THE ISO AND PX FOR THE PERIOD
JANUARY 1, 2000 THROUGH JUNE 20, 2001 OR (II) FOR ANY RELIANT TRANSACTIONS PRIOR
TO JANUARY 1, 2000 OR AFTER JUNE 20, 2001.


 


6.10         RELIANT SETTLEMENTS WITH NON-SETTLING PARTICIPANTS.  THE RELIANT
PARTIES RETAIN THE RIGHT TO NEGOTIATE WITH AND ENTER INTO SETTLEMENTS OF CLAIMS
WITH NON-SETTLING PARTICIPANTS, AND SUCH SETTLEMENTS MAY, SUBJECT TO ANY
NECESSARY APPROVALS, ESTABLISH THE AMOUNT OF REFUNDS PAYABLE TO SUCH
NON-SETTLING PARTICIPANTS BY THE RELIANT PARTIES, BUT, ABSENT WRITTEN CONSENT OF
EACH OF THE CALIFORNIA PARTIES, ACTING IN THEIR SOLE DISCRETION, THE AMOUNT OF
ANY SUCH SETTLEMENT THAT WILL BE PAID FROM THE RELIANT REFUND ESCROW, THE
CALIFORNIA LITIGATION ESCROW, OR OTHERWISE BY THE CALIFORNIA PARTIES MAY NOT
EXCEED THE AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO THAT NON-SETTLING
PARTICIPANT IF IT HAD BECOME AN OPT-IN PARTICIPANT.


 


6.11         CERS AMOUNT.  FROM THE AMOUNT OF REFUNDS THAT OTHERWISE ARE DUE TO
CERS PURSUANT TO SECTION 6.4.1 (EXCLUDING ANY REFUNDS ALLOCATED TO SHORT TERM
BILATERAL SALES MADE TO CERS BY RELIANT), AN AMOUNT DETERMINED SOLELY BY CERS
SHALL BE WITHHELD IN THE RELIANT REFUND ESCROW, OR OTHER ESCROW SPECIFIED BY
CERS, IN ORDER TO PAY ANY CLAIMS AGAINST CERS ARISING UNDER SECTION 6.5.3 AND
ANY OF SECTIONS 6.12.1 THROUGH 6.12.5 (AMOUNTS HELD IN ESCROW PURSUANT TO THIS
SECTION 6.11 ARE DENOTED AS THE “CERS ESCROW”).  CERS MAY WITHDRAW FUNDS FROM
THE CERS ESCROW (I) FROM TIME TO TIME WITH THE PRIOR WRITTEN CONSENT OF THE
CALIFORNIA UTILITIES IF CERS CAN DEMONSTRATE TO THE REASONABLE SATISFACTION OF
THE CALIFORNIA UTILITIES THAT, AFTER GIVING EFFECT TO SUCH WITHDRAWAL, THE CERS
ESCROW SHALL HAVE SUFFICIENT FUNDS ON DEPOSIT TO SATISFY IN FULL THE
AFOREMENTIONED OBLIGATIONS, AND (II) IN WHOLE OR IN PART FOLLOWING THE LATER TO
OCCUR OF THE FOLLOWING, PROVIDED THAT ALL CLAIMS OF CERS ARISING UNDER
SECTION 6.5.3 OR ANY OF

 

28

--------------------------------------------------------------------------------


 


SECTIONS 6.12.1 THROUGH 6.12.5 HAVE BEEN PAID IN FULL:  (A) ISSUANCE BY FERC OF
THE FERC RECEIVABLES DETERMINATION AND THE FINAL RESOLUTION OF ANY REQUESTS FOR
REHEARING OR ANY APPEALS THEREOF, OR, IF NO SUCH REQUESTS FOR REHEARING OR
APPEALS ARE FILED, THE LAPSE OF ANY PERIOD WITHIN WHICH SUCH REQUESTS OR APPEALS
MUST BE FILED; (B) ISSUANCE BY FERC OF THE FERC REFUND DETERMINATION AND THE
FINAL RESOLUTION OF ANY REQUESTS FOR REHEARING OR ANY APPEALS THEREOF, OR, IF NO
SUCH REQUESTS FOR REHEARING OR APPEALS ARE FILED, THE LAPSE OF ANY PERIOD WITHIN
WHICH SUCH REQUESTS OR APPEALS MUST BE FILED; (C) ISSUANCE BY FERC OF THE FERC
INTEREST DETERMINATION AND THE FINAL RESOLUTION OF ANY REQUESTS FOR REHEARING OR
ANY APPEALS THEREFROM OR, IF NO SUCH REQUESTS FOR REHEARING OR APPEALS ARE
FILED, THE LAPSE OF ANY PERIOD WITHIN WITH SUCH REQUESTS FOR REHEARING OR
APPEALS MUST BE FILED; OR (D) ISSUANCE BY FERC OF THE FERC ALLOWANCES
DETERMINATION AND THE FINAL RESOLUTION OF ANY REQUESTS FOR REHEARING OR APPEALS
THEREFROM OR, IF NO SUCH REQUESTS FOR REHEARING OR APPEALS ARE FILED, THE LAPSE
OF ANY PERIOD WITHIN WHICH SUCH REQUESTS FOR REHEARING OR APPEALS MUST BE FILED.


 


6.12         EFFECT OF SUBSEQUENT FERC ORDERS AND APPEALS.


 


6.12.1      CHANGED FERC INTEREST DETERMINATION.  IF, AS A RESULT OF A FERC
ORDER ON REHEARING, RECONSIDERATION, OR REMAND, OR AN ORDER BY A COURT OF
APPEALS (IN EACH CASE THAT IS A FINAL ORDER THAT IS NO LONGER SUBJECT TO
APPEAL), THE FERC INTEREST DETERMINATION IS CHANGED IN A WAY THAT INCREASES OR
DECREASES THE INTEREST AMOUNT PAID TO SETTLING PARTICIPANTS ASSOCIATED WITH
REFUNDS AND OTHER DISTRIBUTIONS PURSUANT TO THIS AGREEMENT, THEN THE AMOUNT OF
SUCH INTEREST PAID TO SETTLING PARTICIPANTS SHALL BE TRUED-UP AMONG THE SETTLING
PARTICIPANTS OR BETWEEN THE SETTLING PARTICIPANTS AND THE RELIANT REFUND ESCROW,
BY WAY OF REFUND OR SURCHARGE, WITH INTEREST AT THE FERC INTEREST RATE OR SUCH
OTHER RATE AS FERC MAY DETERMINE TO BE APPLICABLE, TO GIVE FULL EFFECT TO THE
CHANGE FROM THE FERC INTEREST DETERMINATION.  RELIANT SHALL HAVE NO ADDITIONAL
OBLIGATIONS WITH RESPECT TO A CHANGED FERC INTEREST DETERMINATION.


 


6.12.2      CHANGED FERC ALLOWANCES.  IF, AS A RESULT OF A FERC ORDER ON
REHEARING, RECONSIDERATION, OR REMAND, OR AN ORDER BY A COURT OF APPEALS (IN
EACH CASE THAT IS A FINAL ORDER THAT IS NO LONGER SUBJECT TO APPEAL), THE FERC
ALLOWANCES DETERMINATION IS CHANGED IN A WAY THAT INCREASES OR DECREASES THE
ALLOCATION OF FUEL COST ALLOWANCES AND/OR THE ALLOCATION OF EMISSIONS OFFSETS
AMONG THE SETTLING PARTICIPANTS, THEN THE AMOUNT OF FUEL COST ALLOWANCES AND/OR
EMISSIONS OFFSETS PAID TO OR BY EACH SETTLING PARTICIPANT PURSUANT TO THIS
AGREEMENT SHALL BE TRUED-UP AMONG SUCH SETTLING PARTICIPANTS, BY WAY OF REFUND
OR SURCHARGE, WITH INTEREST AT THE FERC INTEREST RATE OR SUCH OTHER RATE AS FERC
MAY DETERMINE TO BE APPLICABLE, TO GIVE FULL EFFECT TO THE CHANGE FROM THE FERC
ALLOWANCES DETERMINATION.


 


6.12.3      CHANGED FERC RECEIVABLES.  IF, AS A RESULT OF A FERC ORDER ON
REHEARING, RECONSIDERATION, OR REMAND, OR AN ORDER BY A COURT OF APPEALS (IN

 

29

--------------------------------------------------------------------------------


 


EACH CASE THAT IS A FINAL ORDER THAT IS NO LONGER SUBJECT TO APPEAL), THE FERC
RECEIVABLES DETERMINATION IS CHANGED IN A WAY THAT INCREASES OR DECREASES THE
AMOUNT OF THE RELIANT RECEIVABLES, THEN THE AMOUNT OF RELIANT RECEIVABLES PAID
BY THE ISO AND THE PX TO THE CALIFORNIA PARTIES PURSUANT TO THIS AGREEMENT SHALL
BE TRUED-UP AMONG THE ISO, THE PX AND THE CALIFORNIA PARTIES, BY WAY OF REFUND
OR SURCHARGE, WITH INTEREST AT THE FERC INTEREST RATE OR SUCH OTHER RATE AS FERC
MAY DETERMINE TO BE APPLICABLE, TO GIVE FULL EFFECT TO THE CHANGE FROM THE FERC
RECEIVABLES DETERMINATION.  RELIANT SHALL HAVE NO ADDITIONAL OBLIGATIONS WITH
RESPECT TO CHANGED FERC RECEIVABLES OTHER THAN AS PROVIDED IN SECTION 11.4.


 


6.12.4      CHANGED FERC REFUND DETERMINATION.  IF, AS A RESULT OF A FERC ORDER
ON REHEARING, RECONSIDERATION, OR REMAND, OR AN ORDER BY A COURT OF APPEALS (IN
EACH CASE THAT IS A FINAL ORDER THAT IS NO LONGER SUBJECT TO APPEAL), THE FERC
REFUND DETERMINATION IS CHANGED IN A WAY THAT INCREASES OR DECREASES THE AMOUNT
OF REFUNDS OWED BY RELIANT TO ANY PARTICULAR NON-SETTLING PARTICIPANT FOR THE
PRE-OCTOBER PERIOD, THE PRE JANUARY 18 PERIOD OR THE POST JANUARY 17 PERIOD,
THEN THE AMOUNT PAID TO OR RECEIVED FROM SUCH NON-SETTLING PARTICIPANT FOR THE
PRE-OCTOBER PERIOD, THE PRE JANUARY 18 PERIOD AND THE POST JANUARY 17 PERIOD
SHALL BE TRUED UP AMONG THE CALIFORNIA PARTIES AND SUCH NON-SETTLING
PARTICIPANT, BY WAY OF REFUND OR SURCHARGE, WITH INTEREST AT THE FERC INTEREST
RATE OR SUCH OTHER RATE AS FERC MAY DETERMINE TO BE APPLICABLE, TO GIVE FULL
EFFECT TO THE CHANGE TO THE FERC REFUND DETERMINATION.  WITH THE EXCEPTION OF
THE FUEL COST ALLOWANCE, RELIANT SHALL HAVE NO ADDITIONAL OBLIGATION WITH
RESPECT TO CHANGED FERC REFUND DETERMINATION.


 


6.12.5      PAYMENT PROCEDURES.  ALL PAYMENTS PURSUANT TO THIS SECTION 6.12
SHALL BE MADE AT THE TIME AND IN THE MANNER SPECIFIED BY FERC OR THE COURT OF
APPEALS.  IF NEITHER FERC NOR THE COURT OF APPEALS SPECIFIES THE TIME AND MANNER
FOR SUCH PAYMENTS, THEN SUCH PAYMENTS SHALL BE MADE BY WIRE TRANSFER WITHIN
TWENTY (20) BUSINESS DAYS AFTER THE DATE THAT THE APPLICABLE FERC OR COURT OF
APPEALS ORDER CHANGING THE FERC INTEREST DETERMINATION, THE FERC ALLOWANCES
DETERMINATION, THE FERC RECEIVABLES DETERMINATION, OR THE FERC REFUND
DETERMINATION HAS BECOME FINAL AND NO LONGER SUBJECT TO APPEAL.


 


6.12.6      RELIANT REFUND ESCROW BALANCE.  ANY AMOUNTS NOT DISTRIBUTED TO
SETTLING PARTICIPANTS PURSUANT TO THIS AGREEMENT THAT REMAIN IN THE RELIANT
REFUND ESCROW AFTER ALL REFUNDS AND ASSOCIATED INTEREST HAVE BEEN PAID TO
SETTLING PARTICIPANTS AND NON-SETTLING PARTICIPANTS, AS PROVIDED IN THIS
AGREEMENT, SHALL BE TRANSFERRED TO THE CALIFORNIA LITIGATION ESCROW.


 


7.             ISO AND PX ACCOUNTING AND IMPLEMENTATION


 


7.1           FERC-DIRECTED COMPLIANCE.  THE FERC SETTLEMENT ORDER SHALL
CONSTITUTE AUTHORIZATION AND DIRECTION TO THE ISO AND PX TO IMPLEMENT THE TERMS
OF THIS

 

30

--------------------------------------------------------------------------------


 


AGREEMENT.  AS A RESULT OF THE FERC’S APPROVAL OF THIS AGREEMENT IN THE FERC
SETTLEMENT ORDER, THE ISO AND/OR PX SHALL BE REQUIRED TO DO THE FOLLOWING:


 


7.1.1        GENERAL ACCOUNTING TREATMENT.  THE ISO AND PX SHALL CONFORM THEIR
BOOKS AND RECORDS TO REFLECT THE DISTRIBUTIONS, PAYMENTS, OFFSETS, TRANSFERS,
DEEMED RESOLUTION OF CLAIMS, AND STATUS OF ACCOUNTS PROVIDED FOR IN THIS
AGREEMENT.


 


7.1.2        ACCOUNTING TREATMENT OF ASSIGNED RELIANT RECEIVABLES.  THE PX AND
ISO SHALL REFLECT ON THEIR BOOKS AND RECORDS ALL DISTRIBUTIONS FROM THE PX
SETTLEMENT CLEARING ACCOUNT TO THE RELIANT REFUND ESCROW THAT REPRESENT PAYMENTS
OF AMOUNTS OWED BY THE ISO TO RELIANT FOR THE RELIANT RECEIVABLES.  THE ISO
SHALL RECOGNIZE, AS A REDUCTION IN THE AMOUNTS PAYABLE BY THE PX TO THE ISO, ALL
DISTRIBUTIONS FROM THE PX SETTLEMENT CLEARING ACCOUNT TO THE RELIANT REFUND
ESCROW THAT REPRESENT PAYMENTS OF AMOUNTS OWED BY THE ISO TO RELIANT FOR THE
RELIANT RECEIVABLES.


 


7.1.3        CALCULATION AND ACCOUNTING TREATMENT OF DISTRIBUTIONS TO SETTLING
PARTICIPANTS AND NON-SETTLING PARTICIPANTS.  THE ISO AND PX SHALL CALCULATE THE
AMOUNT, IF ANY, THAT RELIANT WOULD OWE IN REFUNDS IF THE REFUND PRICING
METHODOLOGY IN FERC’S ORDERS IN THE FERC REFUND PROCEEDINGS WERE APPLIED FOR
EACH OF THREE TIME PERIODS:  THE PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001
PERIOD, AND THE POST-JANUARY 17, 2001 PERIOD (“UNSETTLED RELIANT REFUND
AMOUNT”), AND SUBMIT THOSE CALCULATIONS FOR APPROVAL TO FERC AT THE SAME TIME
THAT THEY SUBMIT THEIR CALCULATIONS OF REFUNDS FOR OTHER MARKET PARTICIPANTS.


 


7.1.4        CALCULATION AND ACCOUNTING TREATMENT OF REFUNDS OWED TO RELIANT. 
THE ISO AND PX SHALL CALCULATE THE AMOUNT, IF ANY, THAT RELIANT WOULD BE OWED IN
REFUNDS IF THE REFUND PRICING METHODOLOGY IN FERC’S ORDERS IN THE FERC REFUND
PROCEEDINGS WERE APPLIED FOR EACH OF THE THREE TIME PERIODS: THE
PRE-OCTOBER PERIOD, THE PRE-JANUARY 18, 2001 PERIOD, AND THE POST-JANUARY 17,
2001 PERIOD, AND SUBMIT THOSE CALCULATIONS FOR APPROVAL TO FERC AT THE SAME TIME
THAT THEY SUBMIT THEIR CALCULATIONS OF REFUNDS OWED TO OTHER MARKET
PARTICIPANTS.  SUBJECT TO, AND AFTER ADJUSTMENT ON ACCOUNT OF, THE PROVISIONS OF
SECTIONS 4.3.2 AND 8.4.2 OF THIS AGREEMENT, SUCH REFUNDS OWED TO RELIANT FOR ANY
PERIOD SHALL BE REFLECTED ON THE BOOKS OF THE ISO AND PX AS PAYABLE TO THE
CALIFORNIA PARTIES TO IMPLEMENT THE ASSIGNMENT PROVIDED FOR IN SECTION 4.3.1 OF
THIS AGREEMENT.


 


7.2           CALCULATION OF RELIANT REFUND AMOUNTS FOR INDIVIDUAL MARKET
PARTICIPANTS.  FOLLOWING THE DATE OF THE FERC REFUND DETERMINATION, BUT PRIOR TO
THE DATE ON WHICH REFUNDS ARE TO BE PAID PURSUANT TO THE FERC REFUND
DETERMINATION, THE ISO AND PX SHALL DETERMINE THE PORTION OF THE UNSETTLED
RELIANT REFUND AMOUNTS THAT, ABSENT THIS AGREEMENT, WOULD BE DEEMED TO BE OWED
TO EACH MARKET PARTICIPANT THAT IS ENTITLED TO RECEIVE REFUNDS (“UNSETTLED
PARTICIPANT REFUND

 

31

--------------------------------------------------------------------------------


 


AMOUNT”).  THE ISO AND PX SHALL DETERMINE THE UNSETTLED PARTICIPANT REFUND
AMOUNT FOR EACH MARKET PARTICIPANT BY MULTIPLYING THE UNSETTLED RELIANT REFUND
AMOUNTS FOR EACH RESPECTIVE TIME PERIOD (THE PRE-OCTOBER PERIOD (IF ORDERED BY
FERC), THE PRE-JANUARY 18, 2001 PERIOD AND THE POST-JANUARY 17, 2001 PERIOD) BY
EACH MARKET PARTICIPANT’S PERCENTAGE SHARE OF TOTAL REFUNDS IN THE COMBINED ISO
AND PX MARKETS FOR THAT TIME PERIOD.


 


7.2.1        ACCOUNTING TREATMENT OF DISTRIBUTIONS TO SETTLING PARTICIPANTS. 
THE ISO AND PX SHALL REFLECT ON THEIR BOOKS AND RECORDS THAT SETTLING
PARTICIPANTS HAVE, THROUGH THIS AGREEMENT, BEEN PAID IN FULL THEIR SHARE OF ALL
RELIANT REFUNDS ALLOCATED TO THEM UNDER THIS AGREEMENT AND SHALL NOT BE ENTITLED
TO RECEIVE THE UNSETTLED PARTICIPANT REFUND AMOUNT IF DIFFERENT FROM THE AMOUNT
OF RELIANT REFUNDS ALLOCATED TO EACH RESPECTIVE SETTLING PARTICIPANT UNDER THIS
AGREEMENT.


 


7.2.2        ACCOUNTING TREATMENT OF DEEMED DISTRIBUTIONS.  THE PX AND ISO SHALL
REFLECT DEEMED DISTRIBUTIONS ON THE BOOKS AND RECORDS OF THE PX AND ISO AS
REDUCTIONS IN THE AMOUNTS OWED TO THE PX AND/OR ISO BY ANY SETTLING PARTICIPANT
THAT RECEIVES A DEEMED DISTRIBUTION.


 


7.2.3        ACCOUNTING TREATMENT OF DISTRIBUTIONS TO NON-SETTLING
PARTICIPANTS.  THE ISO AND PX SHALL REFLECT DISTRIBUTIONS FROM THE RELIANT
REFUND ESCROW TO NON-SETTLING PARTICIPANTS PURSUANT TO SECTION 6.8 AS PAYMENTS
TO NON-SETTLING PARTICIPANTS.


 


7.3           TERMINATION OF INTEREST ACCRUAL.  THE PX AND ISO SHALL REFLECT IN
THEIR BOOKS AND RECORDS, WITH RESPECT TO SETTLING PARTICIPANTS, THAT THE ACCRUAL
OF INTEREST AT THE FERC-ESTABLISHED RATE ON PRINCIPAL AMOUNTS SUBJECT TO THE
FERC INTEREST DETERMINATION AS PROVIDED FOR IN SECTION 6.12 CEASES UPON THE
DISTRIBUTION OF FUNDS FROM THE PX AND/OR THE ISO TO THE RELIANT REFUND ESCROW
PURSUANT TO THIS AGREEMENT, OR AS MAY BE ACCOMPLISHED THROUGH THE IMPLEMENTATION
OF DEEMED DISTRIBUTIONS, AND, FOR PURPOSES OF THE ACCOUNTS OF THE PX AND THE
ISO, NO INTEREST ON SUCH FUNDS SHALL ACCRUE AFTER DISTRIBUTION EXCEPT AS MAY BE
EARNED ON TRANSFERRED AMOUNTS WHILE ON DEPOSIT IN THE RELIANT REFUND ESCROW.


 


7.4           IMPLEMENTATION OF AGREEMENT.  FERC’S APPROVAL OF THIS AGREEMENT IN
THE FERC SETTLEMENT ORDER SHALL CONSTITUTE ITS DIRECTION (I) TO THE ISO AND THE
PX TO RECOGNIZE AND IMPLEMENT THE ASSIGNMENT OF THE RELIANT RECEIVABLES AND THE
TREATMENT OF PX WIND-UP CHARGES IN ACCORDANCE WITH THIS AGREEMENT, AND (II) TO
THE PX TO REVERSE ANY OFFSETS PREVIOUSLY MADE TO THE RELIANT RECEIVABLES TO
REFLECT PX WIND-UP CHARGES THAT RELIANT IS INSTEAD OBLIGATED TO PAY IN CASH
PURSUANT TO SECTION 8.7.7 OF THIS AGREEMENT.


 


7.5           DUTY OF COOPERATION.  EACH PARTY SHALL REASONABLY AND IN GOOD
FAITH COOPERATE AND TAKE ALL REASONABLE STEPS TO SECURE (I) THE RELEASE OF FUNDS
FROM THE PX SETTLEMENT CLEARING ACCOUNT TO THE RELIANT REFUND ESCROW AS
CONTEMPLATED BY THIS AGREEMENT; (II) THE ACCOUNTING TREATMENT CONTEMPLATED UNDER
THIS ARTICLE 7; AND (III) ANY OTHER ACTS OF THE PX OR THE ISO NECESSARY TO
EFFECTUATE THE TERMS OF

 

32

--------------------------------------------------------------------------------


 


THIS AGREEMENT.  THIS DUTY OF COOPERATION SHALL INCLUDE MAKING INDIVIDUAL OR
JOINT REQUESTS TO THE PX OR THE ISO, EXECUTING APPROPRIATE WAIVERS, PROVIDING
DATA AND PROVIDING OTHER ASSISTANCE TO THE PX AND THE ISO AS NECESSARY TO
IMPLEMENT THIS AGREEMENT.


 


7.6           TARIFF WAIVERS.  FERC’S APPROVAL OF THIS AGREEMENT IN THE FERC
SETTLEMENT ORDER SHALL CONSTITUTE A GRANT OF SUCH WAIVERS OF THE ISO AND THE PX
TARIFFS AS MAY BE NECESSARY FOR THE ISO AND THE PX TO DISBURSE SUCH FUNDS AS
REQUIRED BY THIS AGREEMENT, TO ACCOUNT FOR TRANSFERS, ALLOCATIONS AND
DISTRIBUTIONS OF FUNDS AS REQUIRED BY THIS AGREEMENT, AND TO OTHERWISE IMPLEMENT
THIS AGREEMENT.


 


8.             SCOPE OF SETTLEMENT AND RELEASES; WITHDRAWALS, RELEASES AND
WAIVERS


 


8.1           SETTLEMENT.


 


8.1.1        SETTLEMENT OF FERC REFUND PROCEEDINGS.  IN RETURN FOR THE
CONSIDERATION SPECIFIED ELSEWHERE IN THIS AGREEMENT, AND SUBJECT TO THE REQUIRED
REGULATORY APPROVALS UNDER THIS SETTLEMENT, ALL CLAIMS AGAINST RELIANT FOR
REFUNDS, DISGORGEMENT OF PROFITS, BILLING ADJUSTMENTS, OR OTHER MONETARY OR
NON-MONETARY REMEDIES IN THE FERC REFUND PROCEEDINGS SHALL BE DEEMED SETTLED,
PROVIDED THAT THE FERC REFUND PROCEEDINGS SHALL NOT BE DEEMED SETTLED AS TO
NON-SETTLING PARTICIPANTS, AND PROVIDED FURTHER THAT NOTHING HEREIN AFFECTS THE
CERS CLAIM DESCRIBED IN SECTION 8.7.2.


 


8.1.2        IMPACT OF SETTLEMENT ON FERC REFUND PROCEEDINGS.  RELIANT AND THE
CALIFORNIA PARTIES SHALL NOT CONTEST THE AMOUNT OF REFUND LIABILITY AND/OR
OFFSETS (EXCLUSIVE OF INTEREST) ATTRIBUTABLE TO RELIANT IN FERC DOCKET NOS.
EL00-95, ET AL.  RELIANT AND THE CALIFORNIA PARTIES WILL NOT DISPUTE THE OUTCOME
OF DOCKET NOS. EL03-59, EL03-170, EL03-180, PA02-2, IN03-10, AND FERC’S PHYSICAL
WITHHOLDING INVESTIGATION, AS THEY RELATE TO RELIANT, BECAUSE THEY ARE RESOLVED
BY THIS SETTLEMENT, AND THE CALIFORNIA PARTIES WILL WITHDRAW THEIR PETITION FOR
REHEARING IN DOCKET NO EL03-170.  DISMISSAL OF OBJECTIONS TO THE RELIANT/OMOI
SETTLEMENT SHALL NOT BE DEEMED AN ADMISSION BY THE CALIFORNIA PARTIES THAT FERC
HAS JURISDICTION OVER THE GAS ISSUES IN THE RELIANT/OMOI SETTLEMENT AND APPROVAL
OF THIS SETTLEMENT BY FERC SHALL CONSTITUTE FERC’S ACKNOWLEDGMENT THAT NOTHING
IN THE ORDERS APPROVING THIS SETTLEMENT OR THE RELIANT/OMOI SETTLEMENT SHALL BE
DEEMED TO HAVE PRECEDENTIAL VALUE AGAINST THE CALIFORNIA PARTIES IN FUTURE
PROCEEDINGS CONCERNING FERC’S JURISDICTION OVER CONDUCT OF PARTICIPANTS IN
NATURAL GAS AND TRANSPORTATION MARKETS.


 


8.1.3        WITHDRAWAL OF CERTAIN PROTESTS.  EACH CALIFORNIA PARTY THAT FILED A
PROTEST IN DOCKET NOS. ER99-2079, ER99-2080, ER99-2081, ER99-2082 AND ER99-2083
SHALL WITHDRAW ITS PROTEST IN THOSE PROCEEDINGS WITHIN TWENTY (20) BUSINESS DAYS
OF THE SETTLEMENT EFFECTIVE DATE.

 

33

--------------------------------------------------------------------------------


 


8.1.4        RESERVATION OF CLAIMS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, RELIANT SHALL BE DEEMED TO RETAIN ALL CLAIMS AND DEFENSES IT MAY
HAVE AGAINST NON-SETTLING PARTICIPANTS.


 


8.1.5        WITHDRAWAL OF CERTAIN OUTSTANDING CHALLENGES TO FERC ORDERS. 
EXCEPT AS NECESSARY TO ASSERT CLAIMS AND DEFENSES AS PROVIDED IN SECTION 8.1.4
ABOVE, RELIANT AND THE CALIFORNIA PARTIES SHALL WITHDRAW ALL OUTSTANDING
CHALLENGES TO THE ORDERS IN THE FERC REFUND PROCEEDINGS WITH RESPECT TO RELIANT
AND CALIFORNIA PARTIES. THE CALIFORNIA PARTIES MAY CONTINUE TO ASSERT THEIR
RESPECTIVE POSITIONS ON THOSE ISSUES, AND MAY CONTINUE TO ASSERT ANY POSITION ON
REFUNDS AND OTHER RELIEF AS RELATED TO SUPPLIERS OTHER THAN RELIANT.


 


8.2           RELEASE OF ISO AND PX DISPUTES AND PX CHARGEBACK AMOUNTS.  WITH
RESPECT TO TRANSACTIONS RELATED TO SALES OF ELECTRICITY AND ANCILLARY SERVICES
BY RELIANT OR TRANSMISSION CONGESTION CHARGES APPLICABLE TO THE SAME, RELIANT
WAIVES AND RELEASES ANY DISPUTES REGARDING EXISTING ISO AND PX SETTLEMENTS FOR
THE PERIOD FROM JANUARY 1, 2000 THROUGH JUNE 20, 2001 UPON THE SETTLEMENT
EFFECTIVE DATE.  FERC APPROVAL OF THIS SETTLEMENT SHALL CONSTITUTE AN ORDER TO
RELEASE TO RELIANT THE AMOUNT OF THE RELIANT CHARGEBACKS.


 


8.3           SCOPE OF CERTAIN RELEASES.  THE RELEASES SET FORTH IN SECTIONS 8.4
THROUGH 8.6 SHALL RUN TO, BENEFIT AND BE ENFORCEABLE BY ANY INDIVIDUAL WHO, AS A
PAST OR PRESENT OFFICER, DIRECTOR, AGENT, OR EMPLOYEE OF A CORPORATE OR
ORGANIZATIONAL PARTY THAT RECEIVES THE BENEFITS OF SUCH RELEASES INSOFAR AS
S(HE) PARTICIPATED AS AN OFFICER, DIRECTOR, AGENT OR EMPLOYEE IN OR MIGHT BE
CLAIMED TO BE LIABLE FOR ANY OF THE ACTIONS OR EVENTS OF POTENTIAL LIABILITY FOR
WHICH A PARTY IS RELEASED BY SECTIONS 8.4 THROUGH 8.6, AND SHALL RUN TO, BENEFIT
AND BE ENFORCEABLE AS WELL BY CENTERPOINT ENERGY INC., ITS AFFILIATES AND
SUBSIDIARIES, AND BY EL DORADO ENERGY, LLC TO THE EXTENT ANY SUCH CLAIM IS BASED
ON, OR ARISES OUT OF, OR RELATES TO CONDUCT OF RELIANT, ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, WHICH CONDUCT IS THE SUBJECT OF THIS AGREEMENT.  NOTHING IN
THIS AGREEMENT SHALL LIMIT THE RIGHTS OF THE CALIFORNIA PARTIES TO SEEK RELIEF
FROM ANY ENTITY OTHER THAN RELIANT FOR SALES OF POWER GENERATED BY EL DORADO
ENERGY, LLC THAT WERE MADE BY ANY ENTITY OTHER THAN RELIANT; PROVIDED, HOWEVER,
THAT THE CALIFORNIA PARTIES SHALL NOT SEEK ADDITIONAL RELIEF FROM RELIANT
ASSOCIATED WITH SUCH SALES BY AN ENTITY OTHER THAN RELIANT.


 


8.4           FERC AND FEDERAL POWER ACT RELEASES.


 


8.4.1        MUTUAL RELEASES.  SUBJECT TO SECTION 8.7 BELOW, THE CALIFORNIA
PARTIES, ON THE ONE HAND, AND RELIANT, ON THE OTHER HAND, AS OF THE SETTLEMENT
EFFECTIVE DATE, HEREBY RELEASE THE OTHER FROM ALL EXISTING AND FUTURE CLAIMS
BEFORE FERC AND/OR UNDER THE FEDERAL POWER ACT ARISING FROM OR RELATING TO ANY
ALLEGATION THAT, DURING THE SETTLEMENT PERIOD:


 

(I)            RELIANT OR ANY CALIFORNIA PARTY CHARGED OR COLLECTED UNJUST,
UNREASONABLE OR OTHERWISE UNLAWFUL RATES, TERMS OR CONDITIONS FOR

 

34

--------------------------------------------------------------------------------


 

NATURAL GAS, TRANSPORTATION OF GAS, ELECTRIC ENERGY, ANCILLARY SERVICES, OR
TRANSMISSION CONGESTION IN THE WESTERN ENERGY MARKETS; OR

 

(II)           RELIANT OR ANY CALIFORNIA PARTY MANIPULATED THE WESTERN
ELECTRICITY OR GAS MARKETS IN ANY FASHION (INCLUDING CLAIMS OF ECONOMIC OR
PHYSICAL WITHHOLDING, GAMING, FORMS OF ELECTRICITY MARKET MANIPULATION DISCUSSED
IN THE FINAL STAFF REPORT, OR ANY OTHER FORMS OF MARKET MANIPULATION), OR
OTHERWISE VIOLATED ANY APPLICABLE TARIFF, REGULATION, LAW, RULE OR ORDER
RELATING TO THE WESTERN ENERGY MARKETS.

 


8.4.2        ADDITIONAL RELEASE.  RELIANT, AS OF THE SETTLEMENT EFFECTIVE DATE,
HEREBY RELEASES EACH OF THE CALIFORNIA PARTIES FROM ALL EXISTING AND FUTURE
CLAIMS BEFORE FERC AND/OR UNDER THE FEDERAL POWER ACT ARISING FROM OR RELATING
TO ANY ALLEGATION THAT, DURING THE SETTLEMENT PERIOD, ANY CALIFORNIA PARTY IS
LIABLE FOR ANY ADDITIONAL PAYMENTS TO RELIANT NOT PROVIDED FOR HEREIN FOR
CONGESTION CHARGES OR FOR ELECTRIC ENERGY OR ANCILLARY SERVICES.


 


8.4.3        WAIVER REGARDING ASSIGNED ASSETS TO CERS.  EFFECTIVE AS OF THE
SETTLEMENT EFFECTIVE DATE, RELIANT HEREBY WAIVES, TO THE EXTENT NOT ASSIGNED TO
CERS PURSUANT TO SECTION 4.3.2 OF THIS AGREEMENT, ALL RIGHTS IT HAS OR MAY CLAIM
TO HAVE TO REFUNDS AND ASSOCIATED INTEREST RESULTING FROM ANY MITIGATION OF
SALES BY CERS OF IMBALANCE ENERGY INTO THE ISO REAL-TIME MARKET, AS WELL AS
SURCHARGES AND OTHER CHARGES ASSOCIATED WITH SUCH SALES, THAT MAY BE PAYABLE
PURSUANT TO FERC’S MAY 12, 2004 ORDER ON REQUESTS FOR REHEARING AND
CLARIFICATION IN DOCKET NOS. EL00-95 AND EL00-98 AND SUBSEQUENT ORDERS.


 


8.4.4        WITHDRAWAL OF CLAIMS IN PG&E BANKRUPTCY.  WITHIN TEN (10) BUSINESS
DAYS FOLLOWING THE SETTLEMENT EFFECTIVE DATE, RELIANT WILL WITHDRAW WITH
PREJUDICE ALL CLAIMS FILED BY IT IN THE PG&E BANKRUPTCY.


 


8.5           GAS AND CIVIL CLAIMS RELEASES.


 


8.5.1        MUTUAL RELEASES.  SUBJECT TO SECTION 8.7 BELOW, THE CALIFORNIA
PARTIES AND ADDITIONAL CLAIMANTS, ON THE ONE HAND, AND RELIANT, ON THE OTHER
HAND, AS OF THE SETTLEMENT EFFECTIVE DATE, HEREBY RELEASE THE OTHER FROM ALL
PAST, EXISTING AND FUTURE CLAIMS FOR CIVIL DAMAGES AND/OR PENALTIES AND/OR
EQUITABLE RELIEF, INCLUDING DISGORGEMENT AND RESTITUTION, OR FERC RELIEF
CONCERNING, PERTAINING TO, OR ARISING FROM, OR RELATING TO ALLEGATIONS THAT, FOR
THE SETTLEMENT PERIOD, RELIANT OR ANY CALIFORNIA PARTY OR ADDITIONAL CLAIMANT:


 

(I)            CHARGED OR COLLECTED UNJUST, UNREASONABLE OR OTHERWISE UNLAWFUL
RATES, TERMS OR CONDITIONS FOR NATURAL GAS, TRANSPORTATION OF GAS,

 

35

--------------------------------------------------------------------------------


 

ELECTRIC ENERGY, ANCILLARY SERVICES, OR TRANSMISSION CONGESTION IN THE WESTERN
ELECTRICITY AND NATURAL GAS MARKETS;

 

(II)           MANIPULATED THE WESTERN ELECTRICITY OR NATURAL GAS MARKETS IN ANY
FASHION (INCLUDING CLAIMS OF ECONOMIC OR PHYSICAL WITHHOLDING, GAMING,
MISREPORTING TO PRICE INDEX PUBLISHERS, FORMS OF MARKET MANIPULATION DISCUSSED
IN THE FINAL STAFF REPORT, OR ANY OTHER FORMS OF MARKET MANIPULATION);

 

(III)          WAS UNJUSTLY ENRICHED BY THE FOREGOING RELEASED CLAIMS OR
OTHERWISE VIOLATED ANY APPLICABLE TARIFF, REGULATION, LAW, RULE OR ORDER
RELATING TO TRANSACTIONS IN THE WESTERN ELECTRICITY OR NATURAL GAS MARKETS; OR

 

(IV)          VIOLATED ANY ANTITRUST LAW OR IS LIABLE FOR ANY MONETARY OR
NON-MONETARY DAMAGES OR OTHER REMEDIES RELATING TO RELIANT’S ACQUISITION,
OPERATION, OR MANAGEMENT OF FACILITIES FOR THE GENERATION OF POWER IN THE
WESTERN UNITED STATES.

 


8.5.2        ADDITIONAL RELEASE.  RELIANT AS OF THE SETTLEMENT EFFECTIVE DATE,
HEREBY RELEASES EACH OF THE CALIFORNIA PARTIES FROM ALL PAST, EXISTING AND
FUTURE CLAIMS FOR CIVIL DAMAGES AND/OR PENALTIES AND/OR EQUITABLE RELIEF,
INCLUDING DISGORGEMENT AND RESTITUTION, OR FERC RELIEF CONCERNING, PERTAINING
TO, OR ARISING FROM, OR RELATING TO ALLEGATIONS THAT ANY CALIFORNIA PARTY IS
LIABLE FOR ANY ADDITIONAL PAYMENTS TO RELIANT NOT PROVIDED FOR HEREIN FOR
CONGESTION CHARGES OR FOR SALES OF NATURAL GAS, ELECTRIC ENERGY, OR ANCILLARY
SERVICES DURING THE SETTLEMENT PERIOD.


 


8.6           RELIANT, CLASS ACTION PARTIES AND LOCAL GOVERNMENTAL PARTIES
RELEASES.


 


8.6.1        MUTUAL RELEASES.  THE CLASS ACTION PARTIES AND THE LOCAL
GOVERNMENTAL PARTIES, ON THE ONE HAND, AND RELIANT, ON THE OTHER HAND, AS OF THE
DATES SPECIFIED IN SECTION 8.6.2, HEREBY FOREVER RELEASE THE OTHER FROM ALL
PAST, EXISTING AND FUTURE CLAIMS FOR CIVIL DAMAGES AND/OR PENALTIES AND/OR
EQUITABLE RELIEF, INCLUDING DISGORGEMENT AND RESTITUTION, CONCERNING, PERTAINING
TO, OR ARISING FROM OR RELATING TO RELIANT’S ACTIONS IN CONNECTION WITH THE
PROVISION OF ELECTRICITY AT ANY TIME PRIOR TO THE AUGUST 12, 2005 DATE OF THE
MEMORANDUM OF UNDERSTANDING, INCLUDING ANY CLAIMS:


 

(I)            FOR ANY EXCESSIVE, UNLAWFUL, OR UNJUST AND UNREASONABLE CHARGES,
RATES OR PRICES IN CALIFORNIA AND WESTERN ELECTRICITY MARKETS;

 

(II)           RELATING TO THE EXISTENCE OR EXERCISE OF MARKET POWER IN
CALIFORNIA AND WESTERN ELECTRICITY MARKETS;

 

(III)          RELATING TO ANY ALLEGED VIOLATIONS OF ANY GOVERNING
ELECTRICITY-RELATED TARIFF, ORDER, RESOLUTION OR RULE APPLICABLE TO CALIFORNIA
AND

 

36

--------------------------------------------------------------------------------


 

WESTERN ELECTRICITY MARKETS, INCLUDING ISO AND PX MARKET MONITORING AND
INFORMATION PROTOCOLS;

 

(IV)          RELATING TO RELIANT’S ACQUISITION, OPERATION, OR MANAGEMENT OF
FACILITIES FOR THE GENERATION OF ELECTRIC POWER IN CALIFORNIA AND WESTERN
ELECTRICITY MARKETS;

 

(V)           ARISING FROM OR RELATING TO RELIANT’S OPERATIONS IN CONNECTION
WITH THE PURCHASE, SALE, TRADING, MARKETING OR TRANSMISSION OF ELECTRIC POWER,
INCLUDING ITS BIDDING, TRADING OR PARTICIPATION IN CALIFORNIA OR WESTERN
ELECTRICITY MARKETS, OR ANY ECONOMIC OR PHYSICAL WITHHOLDING; OR

 

(VI)          ANY OTHER CLAIM THAT WAS ALLEGED OR COULD HAVE BEEN ALLEGED BY THE
CLASS ACTION PARTIES OR LOCAL GOVERNMENTAL PARTIES, INCLUDING ANY CLAIM BASED ON
ALLEGED CONSPIRACY TO RESTRAIN TRADE OR FIX PRICES IN CALIFORNIA OR WESTERN
ELECTRICITY MARKETS.

 

Without limitation, the release in this Section 8.6.1 waives and resolves any
and all claims, causes of action, demands or other liability of any nature
whatsoever that the California Class and/or Egger Class have made, or could have
made, or on behalf of whom was made, against Reliant in or before any federal,
state, or local court or agency arising out of or related to the foregoing,
under any claim or cause of action, including but not limited to claims under
California Business & Professions Code § 17200, California Business &
Professions Code § 16720, California Code of Civil Procedure § 526a, any federal
antitrust statute, or any similar statute or claim of any other state, or any
common law tort theory.

 


8.6.2        RELEASE EFFECTIVE DATES.  AS TO THE CLASS ACTION PARTIES, THE
RELEASES PROVIDED IN SECTION 8.6.1 ABOVE ARE EFFECTIVE ON THE CLASS ACTION
EFFECTIVE DATE AS DEFINED IN SECTION 2.5.  AS TO THE LOCAL GOVERNMENTAL PARTIES,
THE RELEASES PROVIDED IN SECTION 8.6.1 ABOVE ARE EFFECTIVE ON THE SETTLEMENT
EFFECTIVE DATE, OR SUCH LATER DATE SHOULD APPROVAL UNDER SECTION 10.2 OCCUR
AFTER THE SETTLEMENT EFFECTIVE DATE.


 


8.6.3        NO IMPACT ON CALIFORNIA PARTIES - RELIANT RELEASES.  NOTHING IN THE
RELEASES SET FORTH IN SECTION 8.6.1 SHALL BE CONSTRUED AS IN ANY MANNER
EXPANDING OR OTHERWISE AMENDING OR MODIFYING ANY OF THE RELEASES PROVIDED IN
THIS AGREEMENT TO RELIANT BY THE CALIFORNIA PARTIES, NOR SHALL RELIANT ASSERT
THE RELEASES SET FORTH IN SECTION 8.6.1 AS A BAR TO CLAIMS THAT MAY BE BROUGHT
BY ANY OF THE CALIFORNIA PARTIES WITH RESPECT TO THE PERIOD SUBSEQUENT TO
DECEMBER 31, 2001, INCLUDING CLAIMS THAT THE CALIFORNIA PARTIES, OR ANY OF THEM,
MAY BRING IN THEIR REPRESENTATIVE CAPACITIES ON BEHALF OF RETAIL ELECTRIC OR
NATURAL GAS CUSTOMERS.  WITH THE EXCEPTION OF THE CPUC (WHICH WAS NOT A PARTY TO
THE MEMORANDUM OF UNDERSTANDING) EACH OF THE CALIFORNIA PARTIES REPRESENTS THAT
AS OF THE EXECUTION DATE, IT

 

37

--------------------------------------------------------------------------------


 


WAS NOT AWARE OF ANY CLAIM IT MAY HAVE AGAINST RELIANT THAT PERTAINS TO THE
PERIOD SUBSEQUENT TO DECEMBER 31, 2001 (OTHER THAN ANY CLAIMS THAT MIGHT EXIST
UNDER RELIABILITY MUST RUN CONTRACTS OR ON-GOING BILATERAL CONTRACTS) AND WHICH
WOULD BE ENCOMPASSED WITHIN THE RELEASES SET FORTH IN SECTION 8.6.1 IF THE
CALIFORNIA PARTIES WERE PROVIDING THOSE SAME RELEASES.


 


8.7           LIMITATIONS ON RELEASES.


 


8.7.1        COOPERATION WITH INVESTIGATIONS; PARTICIPATION IN FERC
PROCEEDINGS.  THE CALIFORNIA PARTIES AND ADDITIONAL CLAIMANTS MAY CONTINUE TO
COOPERATE WITH ALL STATE AND FEDERAL INVESTIGATIONS AND TO PARTICIPATE IN ALL
MATTERS BEFORE FERC; PROVIDED THAT, AS OF THE SETTLEMENT EFFECTIVE DATE, THE
CALIFORNIA PARTIES AND ADDITIONAL CLAIMANTS SHALL WITHDRAW FROM AND NOT
PROSECUTE ANY LITIGATION, ADMINISTRATIVE PROCEEDINGS OR INVESTIGATIONS WITH
RESPECT TO RELIANT INSOFAR AS SUCH PROSECUTION WOULD BE INCONSISTENT WITH THE
FOREGOING RELEASED CLAIMS.


 


8.7.2        RESERVATION OF CERS/RELIANT CLAIMS.  THE RELEASES SET FORTH IN
SECTIONS 8.1, 8.2, 8.3, 8.4 AND 8.5 DO NOT INCLUDE ANY CLAIMS BY CERS AGAINST
RELIANT OR BY RELIANT AGAINST CERS ARISING FROM OR RELATING TO THAT CERTAIN
LETTER AGREEMENT BY AND BETWEEN RELIANT AND CERS DATED FEBRUARY 16, 2001, SHORT
TERM PURCHASES DUE TO BILLING OR ACCOUNTING ERRORS, RECONCILIATION OF PAYMENTS
REFLECTED ON INVOICES FOR TRANSACTIONS CONDUCTED, IMBALANCE ENERGY (INCLUDING
UNPAID ISO PURCHASES) AND ACCOUNTING DISPUTES RELATING TO IMBALANCE ENERGY
PROCURED BY CERS, OR EMISSIONS CREDITS TAKEN BY RELIANT, ALL OF WHICH CLAIMS ARE
HEREBY EXPRESSLY PRESERVED AND WILL BE ADDRESSED IN A CONCURRENT SETTLEMENT
AGREEMENT BETWEEN RELIANT AND CERS WHICH SETTLEMENT SHALL ADDRESS ANY AND ALL
SUCH CLAIMS FOR THE PERIOD PRIOR TO THE EXECUTION DATE OF THE MEMORANDUM OF
UNDERSTANDING.


 


8.7.3        NO WAIVER BY ATTORNEYS GENERAL AS TO CRIMINAL AND CERTAIN OTHER
CLAIMS.  THE RELEASES SET FORTH IN SECTIONS 8.2, 8.3 AND 8.4 DO NOT CONSTITUTE A
WAIVER OR RELEASE OF ANY CLAIMS BY THE CALIFORNIA ATTORNEY GENERAL OR THE
ADDITIONAL CLAIMANTS FOR ANY ACTIONS OF OR OMISSIONS EITHER BEFORE OR SUBSEQUENT
TO THE SETTLEMENT EFFECTIVE DATE WHICH ARE EITHER: (I) WILLFULLY FRAUDULENT;
PROVIDED, HOWEVER, THAT THIS RELEASE DOES EXTEND TO SUCH CLAIMS (IF ANY) THAT
ARE BASED SOLELY UPON ACTS OR OMISSIONS THAT (A) OCCURRED PRIOR TO THE
SETTLEMENT EFFECTIVE DATE AND (B) ARE CURRENTLY KNOWN BY THE CALIFORNIA ATTORNEY
GENERAL’S OFFICE OR THE ADDITIONAL CLAIMANTS; OR (II) CRIMINAL.


 


8.7.4        PG&E V. FERC, NINTH CIRCUIT NO. 03-72874.  THE RELEASES SET FORTH
HEREIN INCLUDE A RELEASE OF ALL CLAIMS BY THE CALIFORNIA PARTIES AGAINST RELIANT
IN THE PETITION FOR REVIEW NOW PENDING BEFORE THE NINTH CIRCUIT IN PG&E V. FERC,
CASE NOS. 03-72874, ET AL.  HOWEVER, THERE IS NO SETTLEMENT OF THE PROCEEDING OR
RELEASE AS BETWEEN FERC AND THE

 

38

--------------------------------------------------------------------------------


 


CALIFORNIA PARTIES.  THE CALIFORNIA PARTIES MAY ATTEMPT TO CONTINUE TO PURSUE
THE PROCEEDING AS AGAINST FERC.  FERC, ON THE OTHER HAND, MAY SEEK TO HAVE THE
PROCEEDING DISMISSED ENTIRELY AS THE RESULT OF THIS SETTLEMENT.  IT IS AGREED
THAT THE OUTCOME OF THE NINTH CIRCUIT PROCEEDING WILL HAVE NO BEARING ON AMOUNTS
OWED BY OR TO RELIANT, AND THAT RELIANT WILL WITHDRAW FROM THE PROCEEDING.


 


8.7.5        PARTICIPATION IN OTHER PROCEEDINGS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ALL PARTIES TO THIS AGREEMENT AND THOSE MARKET PARTICIPANTS THAT AGREE
TO ACCEPT THE BENEFITS OF THIS SETTLEMENT SHALL REMAIN FREE TO PARTICIPATE,
WITHOUT LIMITATION, IN ANY EXISTING PROCEEDING WITH RESPECT TO PARTIES OTHER
THAN RELIANT, OR TO INITIATE OR PARTICIPATE IN ANY FUTURE PROCEEDING TO THE
EXTENT NOT INCONSISTENT WITH THE RELEASES SET FORTH IN SECTIONS 8.2, 8.3, 8.4,
8.5 AND 8.6, INCLUDING PROCEEDINGS ADDRESSING, PROSPECTIVELY, GENERIC ISSUES
CONCERNING MARKET STRUCTURE, SCHEDULING RULES, GENERALLY APPLICABLE MARKET
RULES, AND GENERALLY APPLICABLE PRICE MITIGATION.


 


8.7.6        CALIFORNIA PARTIES’ SETTLEMENTS.  RELIANT AGREES NOT TO OPPOSE ANY
SETTLEMENT BETWEEN THE CALIFORNIA PARTIES AND ANY OTHER SUPPLIER THAT
SUBSTANTIALLY CONFORMS TO THE TERMS OF THIS AGREEMENT OR WITH THE TERMS OF THE
WILLIAMS, DYNEGY, DUKE, MIRANT AND ENRON SETTLEMENTS.  IF RELIANT HAS A CLAIM TO
REFUNDS IN THE FERC REFUND PROCEEDINGS AGAINST ANY OTHER SUPPLIER, THEN RELIANT
WILL SEEK TO JOIN THE WILLIAMS, DYNEGY, DUKE, MIRANT AND ENRON SETTLEMENTS AND
WILL JOIN ANY SETTLEMENT BETWEEN THE CALIFORNIA PARTIES AND SUCH SUPPLIER THAT
SUBSTANTIALLY CONFORMS TO THE TERMS OF THIS AGREEMENT OR WITH THE TERMS OF THE
WILLIAMS, DYNEGY, DUKE, MIRANT AND ENRON SETTLEMENTS AND TAKE ANY AND ALL ACTION
REASONABLY REQUIRED BY THE CALIFORNIA PARTIES TO IMPLEMENT THE TERMS OF THE
ASSIGNMENTS PROVIDED FOR IN SECTION 4.3 OF THIS AGREEMENT, PROVIDED THAT, IF
SUCH OTHER SUPPLIER HAS A CLAIM TO REFUNDS IN THE FERC REFUND PROCEEDINGS
AGAINST RELIANT, THEN SUCH OTHER SELLER AGREES TO OPT-IN TO THE SETTLEMENT, EVEN
IF THE FIVE-DAY NOTICE PERIOD FOR OPT-INS HAS PASSED, TO THE EXTENT IT HAS NOT
ALREADY DONE SO.


 


8.7.7        PAYMENT OF PX WIND-UP CHARGES.  RELIANT WILL PAY IN CASH TO THE PX,
AND NOT THROUGH OFFSETS, ANY PX WIND UP CHARGES ALLOCATED TO RELIANT FOR THE
PERIOD UP TO THE SETTLEMENT EFFECTIVE DATE.  THE CALIFORNIA PARTIES SHALL BE
RESPONSIBLE FOR ALL PX WIND-UP CHARGES THAT RELIANT WOULD HAVE BEEN RESPONSIBLE
FOR ABSENT THIS AGREEMENT WITH RESPECT TO THE PX’S ACTIVITIES FROM AND AFTER THE
SETTLEMENT EFFECTIVE DATE.  TO THE EXTENT THAT THE PX PREVIOUSLY OBTAINED
PAYMENT FROM RELIANT FOR PX WIND-UP CHARGES BY SET OFF AGAINST THE RELIANT
RECEIVABLES, THE FERC SETTLEMENT ORDER SHALL BE DEEMED TO DIRECT THE PX TO
REVERSE SUCH SETOFF.


 


8.7.8        QUALIFYING FACILITIES.  NOTHING IN THIS AGREEMENT SHALL PREVENT THE
CALIFORNIA PARTIES FROM TAKING ANY POSITION IN ANY PROCEEDING CONCERNING

 

39

--------------------------------------------------------------------------------


 


THE PRICES APPLICABLE TO SALES BY QUALIFYING FACILITIES, AND NOTHING IN THIS
AGREEMENT SHALL LIMIT THE RELIEF THAT THE CPUC MAY ORDER IN ANY PROCEEDING
BEFORE IT, INCLUDING THE CPUC’S ORDER INSTITUTING RULEMAKING INTO IMPLEMENTATION
OF PUBLIC UTILITIES CODE SECTION 390, RULEMAKING 99-11-02.


 


8.7.9        CONTINUATION OF CPUC INVESTIGATION.  NOTHING IN THIS AGREEMENT
SHALL RESTRICT THE ABILITY OF THE CPUC TO CONTINUE ITS INVESTIGATION OF THE
MANIPULATION OF NATURAL GAS PRICES OR SERVICES, GENERATOR OPERATION AND
MAINTENANCE, OR TO CARRY OUT ITS RESPONSIBILITIES UNDER CALIFORNIA SENATE BILL
39 OF THE 2001-2002 SECOND EXTRAORDINARY SESSION.


 


8.7.10      CPUC INVESTIGATORY AUTHORITY.  NOTHING IN THIS AGREEMENT SHALL
RESTRICT THE ABILITY OF THE CPUC TO COLLECT INFORMATION OR INVESTIGATE ANY
MATTER FOR THE PURPOSES OF MAKING POLICY AND/OR LEGAL ARGUMENTS FOR
RULE CHANGES, MARKET REFORM, MARKET MITIGATION, OR RELATED MATTERS, OR FROM
MAKING SUCH POLICY ARGUMENTS IN ANY FORUM, BASED ON INFORMATION RESULTING FROM
SUCH INVESTIGATION.


 


8.7.11      SCOPE OF CERTAIN LIMITATIONS.  NOTHING IN SECTIONS 8.7.8, 8.7.9 OR
8.7.10 ABOVE IS INTENDED OR SHALL BE CONSTRUED TO (I) PERMIT ANY OF THE
CALIFORNIA PARTIES TO SEEK ADDITIONAL COMPENSATION OR OTHER RELIEF AS AGAINST
RELIANT WITH RESPECT TO THE TRANSACTIONS, CONDUCT AND OTHER MATTERS THAT ARE
ENCOMPASSED WITHIN THE RELEASES SET FORTH IN SECTIONS 8.4.1 AND 8.5.1 OR
(II) LIMIT THE ABILITY OF RELIANT TO CHALLENGE ANY ACTIONS TAKEN OR
RECOMMENDATIONS MADE BY THE CPUC IN CONNECTION WITH THE PROCEEDINGS OR
INVESTIGATIONS REFERRED TO IN SECTIONS 8.7.8, 8.7.9 AND 8.7.10.


 


8.7.12      NOTHING IN THE RELEASES SET FORTH IN SECTION 8.6.1 SHALL BE
CONSTRUED IN ANY MANNER AS RELEASING ANY CLAIM SPECIFICALLY ASSERTED IN THE
MASTER CLASS ACTION COMPLAINT DATED MARCH 9, 2005 FILED AGAINST RELIANT IN THE
CASES DENOMINATED AS THE “PRICE INDEXING CASES,” COORDINATED UNDER NATURAL GAS
ANTI-TRUST CASES I, II, III AND IV, CALIFORNIA JUDICIAL COUNCIL COORDINATION
PROCEEDING NOS. 4221, 4224, 4226 AND 4228.


 


8.8           EFFECTIVENESS OF RELEASES.  IT IS THE INTENTION OF THE PARTIES
THAT THE RELEASES GRANTED PURSUANT TO THIS ARTICLE 8 SHALL BE EFFECTIVE AS A BAR
TO ALL CAUSES OF ACTION AND DEMANDS FOR MONETARY RELIEF, INCLUDING COSTS,
EXPENSES, ATTORNEYS’ FEES, DAMAGES, LOSSES AND LIABILITIES OF EVERY KIND, KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, HEREIN ABOVE SPECIFIED IN THIS ARTICLE 8. 
IN FURTHERANCE OF THIS INTENTION, RELIANT ON THE ONE HAND AND THE CALIFORNIA
PARTIES, THE CLASS ACTION PARTIES, THE LOCAL GOVERNMENTAL PARTIES, THE
ADDITIONAL CLAIMANTS AND OMOI, ON THE OTHER HAND, WITH RESPECT TO THE SPECIFIC
MATTERS RELEASED HEREIN, EACH KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
EXPRESSLY WAIVE, AS AGAINST EACH OTHER, ANY AND ALL RIGHTS AND BENEFITS
CONFERRED BY CALIFORNIA CIVIL CODE SECTION 1542 AND ANY LAW OF ANY STATE OR
TERRITORY OF THE UNITED STATES OR PRINCIPLE OF COMMON LAW THAT IS SIMILAR TO
SECTION 1542.  SECTION 1542 PROVIDES:

 

40

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

In connection with such waiver and relinquishment, the Parties each acknowledge
that they are aware that they may hereafter discover facts in addition to or
different from those which they now know or believe to be true and with respect
to the subject matter of this Agreement, but that it is their intention hereby
to fully, finally and forever settle and release all matters, disputes,
differences, known or unknown, suspected or unsuspected, that are set forth in
this Article 8.  This Agreement is intended to include in its effect, without
limitation, other than the limitations set forth in Section 8.7, all claims
encompassed within the settlement and releases set forth in this Article 8,
including those which the Parties may not know or suspect to exist at the time
of execution of this Agreement, and this Agreement contemplates the
extinguishment of all such claims.  The Releases set forth in this Article 8
shall be, and remain in effect as, full and complete releases, notwithstanding
the discovery or existence of any such additional or different facts relating to
the subject matter of this Agreement.  Notwithstanding the waiver of California
Civil Code Section 1542, the Parties acknowledge and agree that the releases
provided for in this Agreement, although intended to be full and complete
releases applicable to both known and unknown claims with respect to the matters
described, are nonetheless specific to the matters set forth in this Article 8
and are not intended to create general releases as to claims, or potential
claims, based on any matters other than those described in this Article 8.

 


8.9           TOLLING.  PENDING THE APPROVALS SPECIFIED IN SECTION 10.1, THE
PARTIES AGREE TO CONTINUE THE CURRENTLY IN PLACE TOLLING OF ANY STATUTES OF
LIMITATIONS OR SIMILAR DEFENSES BASED ON THE PASSAGE OF TIME WITH RESPECT TO THE
MATTERS RELEASED IN THIS ARTICLE 8 (AND FOR THIS PURPOSE THE CONTINUED TOLLING
PROVIDED FOR IN THE MEMORANDUM OF UNDERSTANDING SHALL BE DEEMED TO HAVE
CONTINUED AS THOUGH PROVIDED UNDER THIS AGREEMENT AS WELL SO THAT NO GAP SHALL
RESULT FROM THE FACT THAT THIS AGREEMENT HAS SUPERSEDED THE MEMORANDUM OF
UNDERSTANDING).  IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTIONS 2.6 OR 4.6
OR APPROVAL IS NOT OBTAINED AS PROVIDED IN SECTION 10.1, OR IF THIS AGREEMENT IS
OTHERWISE INVALIDATED, THE PARTIES AGREE NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT THAT THE TOLLING PROVIDED FOR IN THIS PROVISION WILL REMAIN IN
EFFECT THROUGH THE DATE OF SUCH TERMINATION, NON-APPROVAL OR INVALIDATION.


 


8.10         COMPENSATORY NATURE OF SETTLEMENT.  ALL PAYMENTS MADE BY RELIANT
PURSUANT TO THIS SETTLEMENT REPRESENT COMPENSATION TO SETTLING PARTICIPANTS FOR
THE MATTERS RELEASED HEREIN.

 

41

--------------------------------------------------------------------------------


 


9.             MARKET PARTICIPANTS’ ELECTION TO PARTICIPATE IN SETTLEMENT


 


9.1           ELECTION TO PARTICIPATE IN SETTLEMENT.  SUBJECT TO THE TERMS OF
THIS AGREEMENT, UPON THE FILING OF THIS AGREEMENT AT FERC, ANY MARKET
PARTICIPANT THAT ELECTS TO BE BOUND BY THIS AGREEMENT MAY BECOME AN OPT-IN
PARTICIPANT AND SHALL BE BOUND BY THIS AGREEMENT BY NOTIFYING FERC THAT THE
MARKET PARTICIPANT WISHES TO BECOME A SETTLING PARTICIPANT, USING THE FORM OF
NOTICE ATTACHED HERETO AS EXHIBIT F.  OPT-IN PARTICIPANTS SHALL HAVE RIGHTS AND
OBLIGATIONS PROVIDED FOR THEM UNDER THIS AGREEMENT, EVEN THOUGH SUCH OPT-IN
PARTICIPANTS SHALL NOT BE PARTIES OR SETTLING CLAIMANTS HERETO.  ELECTRONIC
COPIES OF THE NOTICE REQUIRED BY THE FIRST SENTENCE OF THIS SECTION 9.1 SHALL BE
SERVED, IN ACCORDANCE WITH FERC’S RULES, ON EACH PERSON DESIGNATED ON (I) THE
LISTSERV ESTABLISHED FOR THE PROCEEDINGS IN FERC DOCKET NOS. EL00-95, ET AL.,
AND (II) THE LISTSERV ESTABLISHED FOR THE PARTNERSHIP/GAMING PROCEEDING.  ANY
MARKET PARTICIPANT THAT HAS NOT PROVIDED SUCH NOTICE AND THE REQUIRED SERVICE ON
OR BEFORE THE DATE THAT IS FIVE (5) BUSINESS DAYS FOLLOWING THE ISSUANCE BY FERC
OF THE FERC SETTLEMENT ORDER SHALL HAVE NO RIGHT TO PARTICIPATE IN THE
SETTLEMENT CONTEMPLATED IN THIS AGREEMENT, ABSENT THE WRITTEN AGREEMENT OF THE
CALIFORNIA PARTIES AND THE RELIANT PARTIES, AND SHALL BE DEEMED TO BE A
“NON-SETTLING PARTICIPANT” FOR PURPOSES OF THIS AGREEMENT.


 


9.2           RELEASES.  SUBJECT TO THE TERMS OF THIS AGREEMENT, EACH MARKET
PARTICIPANT ELECTING TO BE AN OPT-IN PARTICIPANT BOUND BY THIS AGREEMENT
PURSUANT TO SECTION 9.1 SHALL BE DEEMED TO HAVE PROVIDED ALL OF THE WAIVERS AND
RELEASES OF CLAIMS AGAINST THE RELIANT PARTIES THAT ARE SET FORTH IN ARTICLE 8,
AND THE RELIANT PARTIES SHALL BE DEEMED TO HAVE PROVIDED OR RECEIVED THE WAIVERS
AND RELEASES SET FORTH IN ARTICLE 8 AS THEY RELATE TO SUCH OPT-IN PARTICIPANT. 
NON-SETTLING PARTICIPANTS SHALL NOT BE DEEMED TO HAVE PROVIDED OR RECEIVED ANY
OF THE WAIVERS, RELEASES, OR OTHER BENEFITS SET FORTH IN THIS AGREEMENT.  IF AN
OPT-IN PARTICIPANT ITSELF IS DETERMINED BY FERC TO OWE REFUNDS TO THE ISO OR PX
ON ACCOUNT OF TRANSACTIONS DURING 2000 AND 2001, OPTING INTO THIS AGREEMENT
SHALL NOT BE DEEMED TO REDUCE OR ALTER THE AMOUNT OF REFUNDS THAT SUCH OPT-IN
PARTICIPANT OWES.

 


10.          REQUIRED APPROVALS; OBTAINING LOCAL GOVERNMENTAL APPROVALS; STAYS


 


10.1         REQUIRED APPROVALS.  THE SETTLEMENT MADE PURSUANT TO THIS AGREEMENT
SHALL BE SUBJECT TO APPROVAL BY:


 


10.1.1      FERC.  FERC IN THE FERC SETTLEMENT ORDER, WHICH ORDER SHALL BE
DEEMED TO AUTHORIZE AND DIRECT THE ISO AND PX TO IMPLEMENT THE TERMS OF THIS
SETTLEMENT AND, IF NECESSARY, TO GRANT WAIVER OF ANY TARIFF PROVISIONS THAT MAY
PROVIDE FOR CONTRARY RESOLUTION OF THE MATTERS COVERED BY THIS SETTLEMENT; AND


 


10.1.2      THE CPUC.  THE CPUC, WHICH APPROVAL SHALL BE IMPLEMENTED BY THE CPUC
ENTERING INTO THIS AGREEMENT AS A PARTY.  CPUC APPROVAL SHALL CONSTITUTE
PERMISSION FOR SCE TO CONSUMMATE THIS SETTLEMENT.

 

42

--------------------------------------------------------------------------------


 

Each of the two approvals provided for above shall include approval of all of
the terms and conditions of this Agreement in its entirety without material
change or condition unacceptable to any adversely affected Party (collectively,
the “Required Approvals” and each a “Required Approval”).  If any Required
Approval, or, if the Settlement Effective Date has not then occurred, any order
resulting from a request for rehearing or an appeal of any of the Required
Approvals, includes a material change or condition that adversely affects any
Party, then each Party so affected shall communicate its consent or lack of
consent to such change or condition in writing to the other Parties within five
(5) Business Days after the date on which the decision, order, or ruling
constituting the Required Approval, or any order resulting from a request for
rehearing or appeal of any Required Approval, was issued.  The failure of an
affected Party to provide written notice to the other Parties in accordance with
the foregoing sentence shall constitute acceptance by such Party of the material
change or condition.  In such cases where an order includes a material change or
condition, the Required Approval will be deemed to have occurred on the date all
Parties have indicated consent by providing written notice to the other Parties
or by failing to provide timely notice.

 


10.2         APPROVALS FOR LOCAL GOVERNMENTAL PARTIES.  THIS AGREEMENT SHALL
ALSO BE SUBJECT TO APPROVAL, WITH RESPECT TO PROVISIONS PERTAINING TO LOCAL
GOVERNMENTAL PARTIES, BY SUCH LOCAL GOVERNMENTAL PARTIES’ GOVERNING BOARDS OR
COUNCILS, IF NECESSARY; PROVIDED, HOWEVER, THAT:  (I) THE FAILURE OF ANY SUCH
LOCAL GOVERNMENTAL PARTY TO OBTAIN THE APPROVAL OF THIS AGREEMENT BY ITS
GOVERNING BOARD OR COUNCIL SHALL NOT DIMINISH THE EFFECTIVENESS OF THIS
AGREEMENT AS TO ALL OTHER PARTIES; (II) IF ANY LOCAL GOVERNMENT PARTY HAS NOT
OBTAINED SUCH APPROVAL WITHIN NINETY (90) DAYS OF THE EXECUTION DATE, RELIANT,
AT ITS SOLE AND ABSOLUTE DISCRETION, MAY ELECT TO TERMINATE THE AGREEMENT AS TO
THAT LOCAL GOVERNMENT PARTY AND, IN ACCORDANCE WITH SECTION 6.7, THE
CONSIDERATION THAT WOULD HAVE BEEN PAID TO THAT ENTITY (AS IDENTIFIED ON THE
LOCAL GOVERNMENTAL PARTIES’ ALLOCATION MATRIX, EXHIBIT D) SHALL BE PAID TO
RELIANT.


 


10.3         COOPERATION REGARDING STAY OF LOCKYER V RELIANT.  ON AUGUST 23,
2005, THE COURT IN STATE OF CALIFORNIA, EX REL BILL LOCKYER, ET AL. V. RELIANT
ENERGY, ET AL., U.S. DISTRICT CT. (N.D. CAL.) CASE NO. C-02-1788-VRW (“LOCKYER
V. RELIANT”) ENTERED AN ORDER STAYING THE ACTION IN ITS ENTIRETY PENDING ORDERS
FROM THE FERC AND CPUC EITHER APPROVING OR DISAPPROVING THE SETTLEMENT.  THE
PARTIES TO LOCKYER V. RELIANT SHALL MAINTAIN OR SEEK TO EXTEND THIS STAY IN FULL
FORCE AND EFFECT UNTIL THE EARLIER OF (I) THE SETTLEMENT EFFECTIVE DATE OR
(I) THE DATE THIS AGREEMENT IS TERMINATED (EACH A “STAY PERIOD”).  NO COLLATERAL
ESTOPPEL OR OTHER PREJUDICE TO THE RIGHTS, CLAIMS OR DEFENSES OF ANY PARTY TO
THAT CASE SHALL ARISE DURING OR ON ACCOUNT OF THE STAY PERIOD AND NONE OF THE
PARTIES TO THAT CASE SHALL HAVE ANY ARGUMENT BASED ON THE DOCTRINE OF LACHES OR
SIMILAR EQUITABLE GROUNDS DUE TO INACTION DURING THE APPLICABLE STAY PERIOD. 
DURING THE STAY PERIOD, THE PARTIES TO LOCKYER V. RELIANT SHALL NOT INITIATE ANY
DISCOVERY, AND SHALL NOT SEEK TO ENFORCE ANY OUTSTANDING DISCOVERY, INCLUDING
SUBPOENAS TO THIRD PARTIES, IN THAT CASE.

 

43

--------------------------------------------------------------------------------


 


11.          REPRESENTATIONS, WARRANTIES AND COVENANTS


 


11.1         REPRESENTATIONS OF ALL PARTIES AND SETTLING PARTICIPANTS.  EACH
PARTY (EXCEPT FOR THE CLASS ACTION PARTIES, AS TO WHOM THIS AGREEMENT IS SUBJECT
TO COURT APPROVAL AND THE LOCAL GOVERNMENTAL PARTIES, AS TO WHICH GOVERNING
BOARD OR COUNCIL APPROVAL OF THIS AGREEMENT MAY BE NECESSARY) AND EACH OPT-IN
PARTICIPANT MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES, FOR ITSELF ONLY,
TO EACH OTHER PARTY AND OPT-IN PARTICIPANT, TO BE EFFECTIVE FROM AND AFTER
(I) FOR THE PARTIES, THE EXECUTION DATE AND (II) FOR OPT-IN PARTICIPANTS, THE
DATE OF OPT-IN PURSUANT TO SECTION 9.1:


 


11.1.1      ORGANIZATIONAL STATUS, POWER AND AUTHORITY.  EXCEPT FOR ANY
GOVERNMENTAL AUTHORITY, IT IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS FORMATION.  IT POSSESSES ALL NECESSARY POWER AND AUTHORITY
TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


11.1.2      AUTHORITY TO EXECUTE.  IF APPLICABLE, THE EXECUTION, DELIVERY,
ELECTION TO PARTICIPATE AND PERFORMANCE OF THIS AGREEMENT (I) ARE WITHIN ITS
POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON ITS BEHALF AND
ALL NECESSARY CONSENTS OR APPROVALS HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT, AND (III) DO NOT VIOLATE ANY OF THE TERMS AND CONDITIONS OF ANY
APPLICABLE LAW, OR MATERIALLY VIOLATE ANY CONTRACTS TO WHICH IT IS A PARTY.  IN
ADDITION, RELIANT ENERGY, INC. REPRESENTS AND WARRANTS THAT IT HAS THE AUTHORITY
TO SIGN ON BEHALF OF, AND TO BID TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
EACH OF THE AFFILIATES AND SUBSIDIARIES LISTED ON EXHIBIT A HERETO.


 


11.1.3      BINDING OBLIGATION.  THIS AGREEMENT CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


11.1.4      OWNERSHIP OF CLAIMS.  IT IS THE SOLE OWNER OF THE CLAIMS WHICH ARE
BEING RESOLVED AND COMPROMISED BY IT PURSUANT TO THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THIS AGREEMENT, THERE HAS BEEN NO SALE, ASSIGNMENT, TRANSFER, PLEDGE
OR HYPOTHECATION, OR ATTEMPTED SALE, ASSIGNMENT, TRANSFER, PLEDGE OR
HYPOTHECATION, BY IT OF ANY SUCH RIGHTS OR CLAIMS, WHETHER DIRECTLY, INDIRECTLY,
BY OPERATION OF LAW OR OTHERWISE.


 


11.2         REPRESENTATIONS OF THE RELIANT PARTIES.  THE RELIANT PARTIES
JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO THE CALIFORNIA PARTIES THAT THE
EXACT LEGAL NAME OF EACH OF THE RELIANT PARTIES IS ACCURATELY SET FORTH IN THE
DEFINITION OF RELIANT PARTIES AND THAT RELIANT ENERGY SERVICES, INC. IS A
DELAWARE CORPORATION AND THE SOLE OWNER OF THE RELIANT RECEIVABLES AND THE
ASSIGNED ASSETS.  THE RELIANT PARTIES FURTHER JOINTLY AND SEVERALLY WARRANT AND
REPRESENT THAT THE ENTITIES LISTED IN EXHIBIT A ARE WHOLLY OWNED BY RELIANT
ENERGY, INC., AND, TO THE BEST OF THEIR KNOWLEDGE, THE ORGANIZATIONAL CHARTS
ATTACHED HERETO AS EXHIBIT A PROVIDE TRUE AND CORRECT

 

44

--------------------------------------------------------------------------------


 


REPRESENTATIONS OF THE RELIANT ORGANIZATIONAL STRUCTURE DURING THE TIME PERIODS
COVERED BY THE RELEASES SET FORTH IN ARTICLE 8 OF THIS AGREEMENT.


 


11.3         UNDERSTANDING OF TERMS.  IN EXECUTING THIS AGREEMENT, OR, WITH
RESPECT TO OPT-IN PARTICIPANTS, IN ELECTING TO PARTICIPATE IN THIS AGREEMENT:


 


11.3.1      INDEPENDENT INVESTIGATION.  EACH PARTY AND OPT-IN PARTICIPANT
ACKNOWLEDGES THAT IT HAS RELIED ON ITS OWN INDEPENDENT INVESTIGATION AND
CONDUCTED ITS OWN DUE DILIGENCE WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT AND IN DETERMINING WHETHER OR NOT TO ENTER INTO THIS AGREEMENT OR
ACCEPT THE BENEFITS OF THIS SETTLEMENT, INCLUDING A REVIEW OF THE UNDERLYING
CONTRACTS, AGREEMENTS, TRANSACTIONS, INSTRUMENTS AND APPLICABLE LAW IN
CONNECTION HEREWITH, OR HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW RELEVANT
INFORMATION, ASK QUESTIONS AND RECEIVE SATISFACTORY ANSWERS CONCERNING THIS
SETTLEMENT AND THE TERMS AND CONDITIONS OF THIS AGREEMENT;


 


11.3.2      EXPERT EVALUATION.  EACH PARTY AND EACH OPT-IN PARTICIPANT
ACKNOWLEDGES IT IS EXPERIENCED IN OR HAD THE OPPORTUNITY TO CONSULT WITH EXPERTS
WHO ARE EXPERIENCED IN WHOLESALE AND RETAIL ELECTRIC AND GAS COMMODITY, RISK
MANAGEMENT AND OTHER TRANSACTIONS AND POSSESSES THE KNOWLEDGE, EXPERIENCE AND
SOPHISTICATION TO ALLOW IT TO FULLY EVALUATE AND ACCEPT THE MERITS AND RISKS OF
ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ACCEPTING THE
BENEFITS OF THIS SETTLEMENT; AND


 


11.3.3      INFORMATION ACCESS.  EACH PARTY ACKNOWLEDGES THAT THE RELIANT
PARTIES MADE AVAILABLE INFORMATION AND ANALYSIS TO SUPPORT THEIR VALUATION
REGARDING REFUNDS AND RECEIVABLES.


 


11.4         WARRANTIES REGARDING THE RELIANT RECEIVABLES AND ASSIGNED ASSETS.


 


11.4.1      AMOUNT OF RELIANT RECEIVABLES.  RELIANT WARRANTS AND REPRESENTS THAT
THE AMOUNT OF THE RELIANT RECEIVABLES AS SET FORTH IN SECTIONS 1.68 AND 4.1.1 IS
CONSISTENT WITH ALL INFORMATION CONCERNING ITS CLAIMED RECEIVABLES, OF WHICH IT
HAS KNOWLEDGE AS OF THE EXECUTION DATE.


 


11.4.2      ENCUMBRANCES AND RELIANT RECEIVABLES AND ASSIGNED ASSETS.  RELIANT
FURTHER WARRANTS AND REPRESENTS THAT, EXCEPT TO SECURE BORROWINGS UNDER ITS
CORPORATE CREDIT AND DEBT AGREEMENTS (A SCHEDULE OF WHICH IS SET FORTH AS
EXHIBIT G), IT HAS NOT, AS OF THE DATE OF THIS AGREEMENT, PLEDGED, HYPOTHECATED,
ENCUMBERED, SOLD, TRANSFERRED OR OTHERWISE ASSIGNED, TO ANY THIRD PARTY
VOLUNTARILY, OR INVOLUNTARILY OR BY WAY OF SET OFF OR OFFSET, ANY PORTION OF
(I) ITS PX OR ISO RECEIVABLES TO BE INCLUDED IN THE RELIANT RECEIVABLES, AND
(II) THE ASSIGNED ASSETS.


 


11.5         COVENANTS.  THE RELIANT PARTIES COVENANT TO THE CALIFORNIA PARTIES
THAT:

 

45

--------------------------------------------------------------------------------


 


11.5.1      AT ALL TIMES BETWEEN THE EXECUTION DATE AND THE SETTLEMENT EFFECTIVE
DATE, THEY WILL NOT SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE, ENCUMBER, OR
OTHERWISE TRANSFER IN WHOLE OR IN PART TO ANY THIRD PARTY, WHETHER VOLUNTARILY
OR INVOLUNTARILY OR BY WAY OF SETOFF OR OFFSET, ANY OF THE RELIANT RECEIVABLES
OR ASSIGNED ASSETS; PROVIDED, HOWEVER, ASSIGNMENTS, PLEDGES, OR ENCUMBRANCES ON
A PARI PASSU BASIS WITH THE CORPORATE CREDIT AND DEBT AGREEMENTS SET FORTH IN
EXHIBIT G, HERETO, ARE PERMITTED SO LONG AS RELIANT ENERGY SERVICES, INC. AT ALL
TIMES BETWEEN THE EXECUTION DATE AND THE SETTLEMENT EFFECTIVE DATE WILL REMAIN
THE SOLE OWNER OF THE RELIANT RECEIVABLES AND THE ASSIGNED ASSETS AND SUCH
ASSIGNMENTS, PLEDGES, OR ENCUMBRANCES WILL NOT IMPAIR RELIANT’S ABILITY TO
TRANSFER THE RELIANT RECEIVABLES AND THE ASSIGNED ASSETS TO THE CALIFORNIA
PARTIES FREE AND CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES AND INTERESTS ON THE
SETTLEMENT EFFECTIVE DATE AS PROVIDED HEREIN; AND


 


11.5.2      AT ALL TIMES BETWEEN THE EXECUTION DATE AND THE TWENTIETH (20TH) DAY
AFTER THE SETTLEMENT EFFECTIVE DATE, THE RELIANT PARTIES WILL PROMPTLY PROVIDE
TO THE CALIFORNIA PARTIES WRITTEN NOTICE OF ANY CHANGE IN THEIR LEGAL NAME OR
JURISDICTION OF ORGANIZATION; AND


 


11.5.3      AT ALL TIMES FROM AND AFTER THE SETTLEMENT EFFECTIVE DATE, THE
RELIANT PARTIES WILL, UPON THE REASONABLE REQUEST AND AT THE SOLE EXPENSE OF THE
CALIFORNIA PARTIES, EXECUTE AND/OR DELIVER SUCH FURTHER DOCUMENTS, AGREEMENTS,
INSTRUMENTS, AND ACCOUNT AND OTHER BOOKS OF RECORD, AND SHALL COOPERATE AND DO
SUCH OTHER AND FURTHER ACTS, AS MAY BE NECESSARY TO EFFECTUATE THE RELIANT
PARTIES’ TRANSFER OF THE RELIANT RECEIVABLES AND THE ASSIGNED ASSETS PURSUANT TO
SECTIONS 4.1.1, 4.2.1, 4.2.3, 4.3.1, 4.3.2 AND 4.3.3, AND ENFORCE THE CLAIMS,
RIGHTS OF ACTION AND DEFENSES OF THE RELIANT PARTIES ACQUIRED IN CONNECTION
THEREWITH.


 


12.          IMPLEMENTATION OF CLASS ACTION SETTLEMENTS


 


12.1         SUBMITTAL FOR NOTICE ORDER.  CALIFORNIA AND EGGER CLASS COUNSEL
(COLLECTIVELY “CLASS COUNSEL”) SHALL EACH SUBMIT THIS AGREEMENT TO A PERTINENT
COURT AND SHALL EACH SEPARATELY APPLY FOR ENTRY OF AN ORDER (THE “NOTICE ORDER”)
IN THEIR RESPECTIVE CASES TO BE AGREED TO BY RELIANT AND CLASS COUNSEL.  THE
EGGER CLASS PLAINTIFFS SHALL FILE A SEPARATE ACTION IN SAN DIEGO SUPERIOR COURT
FOR THE PURPOSE OF EFFECTUATING THIS SETTLEMENT.


 


12.2         NOTICE ORDER.  THE NOTICE ORDER IN EACH OF THE CALIFORNIA CLASS AND
EGGER CLASS CASES WILL REQUEST, INTER ALIA:


 


12.2.1      CLASS CERTIFICATION.  CERTIFICATION OF THE PERTINENT CLASS FOR
SETTLEMENT PURPOSES ONLY;


 


12.2.2      PRELIMINARY APPROVAL.  PRELIMINARY APPROVAL OF THE SETTLEMENT SET
FORTH IN THIS AGREEMENT; AND

 

46

--------------------------------------------------------------------------------


 


12.2.3      CLASS NOTICE.  APPROVAL OF THE FORM AND METHOD OF SETTLEMENT NOTICE
OR NOTICES, AGREED TO BY RELIANT AND CLASS COUNSEL, WHICH NOTICE SHALL SET FORTH
THE GENERAL TERMS OF THE SETTLEMENT SET FORTH IN THIS AGREEMENT AND THE DATE OF
THE SETTLEMENT HEARING AS DESCRIBED BELOW.  THE COSTS OF CLASS NOTICE REGARDING
RELIANT’S SETTLEMENT WITH THE CLASS ACTION PARTIES SHALL BE PAID 50% BY THE
CLASS ACTION PARTIES AND 50% BY RELIANT.


 


12.3         SETTLEMENT HEARING.  CALIFORNIA AND EGGER CLASS COUNSEL SHALL EACH
REQUEST THAT AFTER NOTICE IS GIVEN, THE COURT(S) HOLD HEARING(S) (THE
“SETTLEMENT HEARINGS”) IN WHICH THE SETTLEMENT WITH THE APPLICABLE OF CLASSES AS
SET FORTH HEREIN SHALL BE APPROVED AS FAIR, ADEQUATE AND REASONABLE, AND ENTER
FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE PURSUANT TO THE SETTLEMENT AS TO
RELIANT.  THE JUDGMENT OF DISMISSAL SHALL CONFIRM THE PARTIES’ AGREEMENT THAT
THE APPROVING COURT(S) RETAIN JURISDICTION UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE § 664.6 TO ENFORCE THE TERMS OF THE AGREEMENT THAT APPLY TO RELIANT
AND THE CLASS ACTION PARTIES.


 


12.4         REQUESTS FOR EXCLUSION.  IF PRIOR TO THE SETTLEMENT HEARING IN
EITHER OR BOTH OF THE CALIFORNIA AND EGGER CLASS ACTIONS, PERSONS WHO OTHERWISE
WOULD BE MEMBERS OF EITHER CLASS HAVE TIMELY REQUESTED EXCLUSION (“REQUESTS FOR
EXCLUSION”) FROM THEIR RESPECTIVE CLASS IN ACCORDANCE WITH THE PROVISIONS OF THE
APPLICABLE NOTICE ORDER AND THE NOTICE GIVEN PURSUANT THERETO, AND SUCH PERSONS
IN EITHER CLASS IN THE AGGREGATE REPRESENT CLAIMS IN AN AMOUNT GREATER THAN THAT
ACCEPTABLE TO RELIANT, THEN RELIANT SHALL HAVE, IN ITS SOLE AND ABSOLUTE
DISCRETION, THE OPTION TO TERMINATE THIS AGREEMENT AS TO THAT CLASS.  COPIES OF
ALL REQUESTS FOR EXCLUSION RECEIVED, TOGETHER WITH COPIES OF ALL WRITTEN
REVOCATIONS OF REQUESTS FOR EXCLUSION RECEIVED SHALL BE DELIVERED TO RELIANT’S
COUNSEL WITHIN SEVEN (7) BUSINESS DAYS BEFORE THE APPLICABLE SETTLEMENT
HEARING.  TERMINATION BY RELIANT UNDER THIS SECTION 12.4 SHALL IN NO MANNER
AFFECT RELIANT SETTLEMENT WITH THE CALIFORNIA PARTIES, THE ADDITIONAL CLAIMANTS
PARTIES AND ANY OPT-IN PARTICIPANT.


 


12.5         NO SOLICITATION.  CALIFORNIA AND EGGER CLASS COUNSEL WILL NEITHER
SOLICIT NOR ENCOURAGE MEMBERS OF EITHER CLASS TO REQUEST EXCLUSION.


 


12.6         SETTLEMENT CLASS CERTIFICATION.  SOLELY FOR THE PURPOSES OF THE
SETTLEMENT OF THE CALIFORNIA AND EGGER CASES, THE RELIANT PARTIES AND THE
CALIFORNIA AND EGGER CLASSES AGREE TO THE CERTIFICATION OF THE CALIFORNIA AND
EGGER CLASSES AS DEFINED ABOVE; AND CLASS COUNSEL AND RELIANT AGREE TO REQUEST
JOINTLY THAT THE COURT IN EACH CASE ENTER AN ORDER, WHICH, AMONG OTHER THINGS,
CERTIFIES THE APPLICABLE CLASS.  IN THE EVENT THAT THIS AGREEMENT IS NOT FINALLY
APPROVED, OR IS TERMINATED, CANCELED, OR FAILS TO BECOME EFFECTIVE FOR ANY
REASON, ANY CLASS CERTIFICATION, SOLELY FOR THE PURPOSE OF THE SETTLEMENT OF THE
CALIFORNIA AND/OR EGGER CASES, SHALL BE NULL AND VOID AND THE PLAINTIFFS IN
THOSE ACTIONS AND RELIANT SHALL REVERT TO THEIR RESPECTIVE POSITIONS IMMEDIATELY
PRIOR TO THE EXECUTION OF THIS AGREEMENT.  UNDER NO CIRCUMSTANCES SHALL THIS
AGREEMENT BE USED AS AN ADMISSION OR EVIDENCE CONCERNING THE APPROPRIATENESS OF
CLASS CERTIFICATION SHOULD THE AGREEMENT BE TERMINATED IN WHOLE OR PART. 
RELIANT RESERVES THE RIGHT TO OPPOSE CLASS CERTIFICATION SHOULD THIS AGREEMENT
BE TERMINATED IN WHOLE OR PART. TERMINATION

 

47

--------------------------------------------------------------------------------


 


BY RELIANT UNDER THIS SECTION 12.6, OR ANY OTHER FAILURE OF THIS AGREEMENT TO
BECOME EFFECTIVE AS TO THE CALIFORNIA AND/OR EGGER CLASSES SHALL IN NO MANNER
AFFECT RELIANT’S SETTLEMENT WITH THE CALIFORNIA PARTIES, THE OTHER CLAIMANT
PARTIES AND ANY ADDITIONAL SETTLING PARTICIPANT.


 


12.7         ATTORNEYS’ FEES.  RELIANT SHALL NOT OPPOSE SEPARATE REQUESTS BY
CALIFORNIA CLASS COUNSEL AND EGGER CLASS COUNSEL FOR AWARDS OF ATTORNEYS’ FEES
AND COSTS NOT TO EXCEED $3,342,857 AND $557,142, RESPECTIVELY, EXCLUDING
INTEREST.  THE ACTUAL AMOUNT OF EACH AWARD SHALL BE DETERMINED BY THE CALIFORNIA
CLASS AND EGGER CLASS COURTS, RESPECTIVELY, SUBJECT TO THE ABOVE-STATED LIMITS.
RELIANT AGREES TO PAY THE ACTUAL AMOUNTS SO AWARDED, NOT TO EXCEED THE
ABOVE-STATED LIMITS, INTO SUCH ACCOUNTS AS CALIFORNIA CLASS COUNSEL AND EGGER
CLASS COUNSEL MAY DESIGNATE WITHIN TEN (10) BUSINESS DAYS OF THE ENTRY OF THE
APPLICABLE ORDER(S) AWARDING ATTORNEYS’ FEES AND COSTS; PROVIDED THAT:  (I) IN
THE EVENT OF A SUCCESSFUL APPEAL BY ANY PERSON OR ENTITY THAT CHALLENGES ANY
AWARD OF ATTORNEYS’ FEES OR COSTS, OR CHALLENGES ANY OTHER PART OF THIS
AGREEMENT, EACH LAW FIRM FOR THE CLASS ACTION PARTIES AGREES TO REPAY THE FULL
AMOUNT OF ALL ATTORNEYS’ FEES AND COSTS PAID TO THAT LAW FIRM THAT ARE IMPACTED
BY THE SUCCESSFUL APPEAL, WITH INTEREST AT THE ANNUAL RATE OF 4% FROM THE DATE
OF AN INITIAL PAYMENT TO AND INCLUDING THE DATE OF REPAYMENT AND TO PROVIDE
REASONABLE SECURITY FOR SUCH REPAYMENT TO THAT COUNSEL IN THE FORM SET FORTH IN
EXHIBIT H HERETO; AND (II) IF THE TRIAL COURT HAS NOT APPROVED EITHER FEE
APPLICATION BY MARCH 1, 2006, WITH RESPECT TO SUCH APPLICATION, RELIANT SHALL
PAY INTEREST ON THE AMOUNTS THAT ARE ACTUALLY AWARDED AT THE ANNUAL RATE OF 4%
FROM MARCH 1, 2006 TO AND INCLUDING THE DATE OF THE PAYMENT.


 


12.8         MISCELLANEOUS.  ALL PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND AGREE
THAT THE SETTLEMENT AMOUNT DESCRIBED IN SECTION 4.1 CONSTITUTES A DIRECT AND
SUBSTANTIAL BENEFIT TO THE CLASS ACTION PARTIES AND SHALL CONSTITUTE A SETOFF OR
OFFSET WITH RESPECT TO ALL CLAIMS THAT ARE RELEASED PURSUANT TO SECTION 8.6.1. 
THE SETTLING PARTICIPANTS AGREE NOT TO OPPOSE COURT APPROVAL OF RELIANT’S
SETTLEMENT OF THE CALIFORNIA CLASS AND EGGER CLASS ACTIONS, OR CLASS COUNSEL’S
APPLICATIONS FOR ATTORNEYS’ FEES AND COSTS.


 


13.          DISPUTE RESOLUTION


 


13.1         RESOLUTION BY FERC.  IF ANY DISPUTES ARISE BETWEEN THE PARTIES
AND/OR THE PX OR THE ISO IN CONNECTION WITH THE FULFILLMENT OF THE PARTIES’
OBLIGATIONS UNDER THIS AGREEMENT, THE PARTIES SHALL PRESENT SUCH DISPUTES TO THE
FERC FOR RESOLUTION PURSUANT TO FERC’S RULES AND REGULATIONS, SUBJECT TO EACH
PARTY’S RIGHTS TO SEEK REHEARING AND JUDICIAL REVIEW OF FERC’S DECISIONS AND
ORDERS PERTAINING TO THE RESOLUTION OF SUCH DISPUTES.  THIS PROVISION SHALL NOT
APPLY, HOWEVER, TO ANY DISPUTES WHICH MAY ARISE WITH RESPECT TO THE CLASS ACTION
SETTLEMENT PROVISIONS UNDER SECTIONS 12.1 THROUGH 12.7.

 

48

--------------------------------------------------------------------------------


 


14.          GOVERNING LAW; INTERPRETATION


 


14.1         GOVERNING LAW.  TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


 


14.2         ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THERE ARE NO
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, OR WARRANTIES AMONG THE PARTIES
OTHER THAN THOSE SET FORTH HEREIN.  EACH OF THE PARTIES EXPRESSLY DISCLAIMS ANY
RELIANCE UPON ANY REPRESENTATIONS OR WARRANTIES NOT STATED HEREIN.


 


14.3         HEADINGS.  THE HEADINGS OR TITLES OF ARTICLES OR SECTIONS USED IN
THIS AGREEMENT (IN BOLD TYPEFACE) ARE FOR CONVENIENCE ONLY AND SHALL BE
DISREGARDED IN INTERPRETING THIS AGREEMENT.


 


14.4         PARTIES REPRESENTED BY COUNSEL.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE SOUGHT THE ADVICE OF, AND HAVE BEEN ADVISED BY, LEGAL COUNSEL OF THEIR
CHOICE IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT, AND THAT THE
PARTIES HAVE WILLINGLY ENTERED INTO THIS AGREEMENT WITH A FULL UNDERSTANDING OF
THE LEGAL AND FINANCIAL CONSEQUENCES OF THIS AGREEMENT.


 


14.5         DRAFTING OF AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT (I) THIS
AGREEMENT IS THE RESULT OF NEGOTIATIONS AMONG, AND HAS BEEN REVIEWED BY, EACH
PARTY AND ITS RESPECTIVE COUNSEL, AND (II) ALL PARTIES CONTRIBUTED TO THE
DRAFTING OF THIS AGREEMENT.  ACCORDINGLY, THIS AGREEMENT SHALL BE DEEMED TO BE
THE PRODUCT OF ALL PARTIES, AND NO AMBIGUITY SHALL BE CONSTRUED IN FAVOR OF OR
AGAINST ANY PARTY ON THE BASIS THAT IT DRAFTED THE AMBIGUOUS PROVISION.


 


14.6         RULES OF INTERPRETATION.  THE FOLLOWING RULES OF INTERPRETATION
SHALL APPLY TO THIS AGREEMENT, INCLUDING ALL EXHIBITS.


 


14.6.1      SINGULAR; PLURAL.  UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS USED
IN THIS AGREEMENT SHALL INCLUDE IN THE SINGULAR NUMBER THE PLURAL AND IN THE
PLURAL NUMBER THE SINGULAR.


 


14.6.2      SELF REFERENCE; INCORPORATION BY REFERENCE; CROSS REFERENCE.  EXCEPT
AS OTHERWISE SPECIFIED HEREIN, ALL REFERENCES IN THIS AGREEMENT TO AN “ARTICLE,”
“SECTION,” OR “EXHIBIT” SHALL MEAN AN ARTICLE, SECTION, OR EXHIBIT OF THIS
AGREEMENT.  THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER,” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO,
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR ARTICLE, SECTION, EXHIBIT OR PROVISION OF THIS AGREEMENT, AND ALL
REFERENCES TO ARTICLES, SECTIONS OR EXHIBITS SHALL BE TO ALL SUBPARTS OF SUCH
ARTICLES, SECTIONS OR EXHIBITS.  ALL EXHIBITS SHALL BE DEEMED TO BE INCORPORATED
BY REFERENCE AND MADE A PART OF THIS AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


14.6.3      INCLUSIVE OF PERMITTED SUCCESSORS.  UNLESS OTHERWISE STATED, ANY
REFERENCE IN THIS AGREEMENT TO ANY PERSON OR ENTITY SHALL INCLUDE ITS PERMITTED
SUCCESSORS AND ASSIGNS AND, IN THE CASE OF ANY GOVERNMENTAL ENTITY OR PARTY, ANY
ENTITY SUCCEEDING TO ITS FUNCTIONS AND CAPABILITIES.


 


14.6.4      INCLUSIVE REFERENCES.  WHEN USED HEREIN, THE WORDS “INCLUDE,”
“INCLUDES,” AND “INCLUDING” SHALL NOT BE LIMITING AND SHALL BE DEEMED IN ALL
INSTANCES TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”


 


15.          MISCELLANEOUS


 


15.1         NOTICES.  ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS BETWEEN OR
AMONG ANY OF THE PARTIES HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN:  (I) WHEN PERSONALLY DELIVERED; (II) UPON ACTUAL RECEIPT
(AS ESTABLISHED BY CONFIRMATION OF RECEIPT OR OTHERWISE) DURING NORMAL BUSINESS
HOURS, OTHERWISE ON THE FIRST (1ST) BUSINESS DAY THEREAFTER, IF TRANSMITTED BY
FACSIMILE OR TELECOPIER WITH CONFIRMATION OF RECEIPT; (III) ON THE DATE OF
RECEIPT WHEN MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID; OR (IV) ON THE DATE OF RECEIPT WHEN SENT BY OVERNIGHT COURIER; IN EACH
CASE, TO THE INDIVIDUALS AND ADDRESSES SET FORTH IN EXHIBIT E, OR TO SUCH OTHER
ADDRESSES AS A PARTY MAY FROM TIME TO TIME SPECIFY BY NOTICE TO THE OTHER
PARTIES GIVEN PURSUANT TO THIS SECTION 15.1.  EMAIL ADDRESSES ARE PROVIDED FOR
CONVENIENCE ONLY AND DO NOT CONSTITUTE NOTICE.


 


15.2         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS AND IN THE CASE OF ANY GOVERNMENTAL PARTY, ANY ENTITY
SUCCEEDING TO ITS FUNCTIONS AND CAPABILITIES.


 


15.3         NO THIRD-PARTY BENEFICIARIES; NO ADMISSIONS.  THIS AGREEMENT IS NOT
INTENDED TO CONFER UPON ANY PERSON OR ENTITY THAT IS NOT A PARTY OR AN OPT-IN
PARTICIPANT ANY RIGHTS OR REMEDIES HEREUNDER, AND NO ONE, OTHER THAN A PARTY OR
AN OPT-IN PARTICIPANT, IS ENTITLED TO RELY ON ANY REPRESENTATION, WARRANTY,
COVENANT, RELEASE, WAIVER OR AGREEMENT CONTAINED HEREIN.  MOREOVER, EXCEPT FOR
THE PURPOSE OF ENFORCING THE TERMS AND CONDITIONS OF THIS AGREEMENT AS BETWEEN
AND AMONG THE PARTIES AND THE OPT-IN PARTICIPANTS, NOTHING HEREIN SHALL
ESTABLISH ANY FACTS OR PRECEDENTS AS BETWEEN THE PARTIES, THE OPT-IN
PARTICIPANTS, AND ANY THIRD PARTIES AS TO THE RESOLUTION OF ANY DISPUTE.  EACH
SETTLING PARTICIPANT AND RELIANT PARTY EXPRESSLY DENIES ANY WRONGDOING OR
CULPABILITY WITH RESPECT TO THE CLAIMS AGAINST IT RELEASED IN THIS AGREEMENT, OR
ANY OTHER MATTER ADDRESSED IN THIS AGREEMENT, AND DOES NOT, BY EXECUTION OF THIS
AGREEMENT, ADMIT OR CONCEDE ANY ACTUAL OR POTENTIAL FAULT, WRONGDOING OR
LIABILITY IN CONNECTION WITH ANY FACTS OR CLAIMS THAT HAVE BEEN OR COULD HAVE
BEEN ALLEGED AGAINST IT WITH RESPECT THERETO.  NEITHER THIS AGREEMENT, NOR ANY
ACT PERFORMED OR DOCUMENT EXECUTED PURSUANT TO OR IN FURTHERANCE OF THIS
AGREEMENT:  (I) IS OR MAY BE DEEMED TO BE, OR MAY BE USED BY A

 

50

--------------------------------------------------------------------------------


 


SETTLING PARTICIPANT OR A RELIANT PARTY AS, AN ADMISSION OF, OR EVIDENCE OF, THE
VALIDITY OF ANY RELEASED CLAIM, OR OF ANY WRONGDOING OR LIABILITY OF ANY OF THE
PARTIES OR OPT-IN PARTICIPANT; (II) IS OR MAY BE DEEMED TO BE, OR MAY BE USED BY
A SETTLING PARTICIPANT OR A RELIANT PARTY AS, AN ADMISSION OF, OR EVIDENCE OF,
ANY FAULT OR OMISSION OF ANY OF THE PARTIES OR OPT-IN PARTICIPANT IN ANY CIVIL,
CRIMINAL, REGULATORY OR ADMINISTRATIVE PROCEEDING IN ANY COURT, ADMINISTRATIVE
AGENCY, REGULATORY AUTHORITY, OR OTHER TRIBUNAL; OR (III) SHALL BE OFFERED IN
EVIDENCE OR ALLEGED IN ANY PLEADING BY ANY SETTLING PARTICIPANT OR ANY RELIANT
PARTY, EXCEPT TO OBTAIN THE REQUIRED APPROVAL, OR TO ENFORCE THE TERMS OF AND
OBTAIN THE BENEFITS OF THIS AGREEMENT.  IN NO EVENT SHALL THIS AGREEMENT, ANY OF
ITS PROVISIONS OR ANY NEGOTIATIONS, STATEMENTS OR COURT PROCEEDINGS RELATING TO
THIS AGREEMENT OR THE SETTLEMENT IN ANY WAY BE CONSTRUED AS, OFFERED AS,
RECEIVED AS, USED AS OR DEEMED TO BE EVIDENCE OF ANY KIND IN ANY ACTION, OR IN
ANY JUDICIAL, ADMINISTRATIVE, REGULATORY OR OTHER PROCEEDING, EXCEPT IN A
PROCEEDING TO ENFORCE THE TERMS OR OBTAIN THE BENEFITS OF THIS AGREEMENT OR TO
OBTAIN THE REQUIRED APPROVALS.


 


15.4                           COSTS.  EXCEPT AS PROVIDED IN THIS AGREEMENT,
EACH OF THE PARTIES AND EACH OPT-IN PARTICIPANT SHALL PAY ITS OWN COSTS AND
EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED IN CONNECTION WITH THE DISPUTES
THAT ARE SETTLED HEREIN AND THE NEGOTIATION, PREPARATION AND IMPLEMENTATION OF
THIS AGREEMENT INCLUDING COSTS AND EXPENSES INCURRED IN PREPARING STIPULATIONS,
MAKING MOTIONS AND SEEKING AND OBTAINING THE REQUIRED APPROVALS.


 


15.5                           MODIFICATIONS.  THIS AGREEMENT MAY BE MODIFIED
ONLY IF IN WRITING AND SIGNED BY EACH OF THE PARTIES AFFECTED BY THE PROPOSED
MODIFICATION.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR DEPARTURE FROM
ANY TERM OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY
THE SETTLING CLAIMANTS WITH RESPECT TO ANY WAIVER REQUESTED BY THE RELIANT
PARTIES AND BY THE RELIANT PARTIES WITH RESPECT TO ANY WAIVER REQUESTED BY THE
SETTLING CLAIMANTS.  NO MODIFICATION WILL BE EFFECTIVE UNLESS ANY APPROVAL OF
THE CPUC OR FERC THAT MAY BE REQUIRED WITH RESPECT TO SUCH MODIFICATION, IF ANY,
HAS BEEN RECEIVED.


 


15.6                           ASSIGNMENTS.  NO PARTY SHALL, EXCEPT AS PROVIDED
IN SECTION 4.2.1, ASSIGN OR TRANSFER THIS AGREEMENT OR ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER AFFECTED PARTIES;
PROVIDED, HOWEVER, THAT ANY PARTY MAY, WITHOUT THE CONSENT OF THE OTHER PARTIES
(AND WITHOUT RELIEVING ITSELF FROM LIABILITY HEREUNDER), TRANSFER OR ASSIGN THIS
AGREEMENT TO ANY PERSON OR ENTITY SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF SUCH PARTY, PROVIDED THAT THE ASSIGNEE AGREES IN WRITING TO BE BOUND
BY THE TERMS AND CONDITIONS HEREOF.


 


15.7                           JOINT AND SEVERAL LIABILITY.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO CREATE ANY JOINT AND SEVERAL LIABILITY AMONG THE
SETTLING PARTICIPANTS.


 


15.8                           CONSENTS; ACCEPTANCE.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ANY CONSENT, ACCEPTANCE, SATISFACTION, COOPERATION, OR APPROVAL
REQUIRED OF A PARTY UNDER THIS AGREEMENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.

 

51

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.  This Agreement may be
executed in any number of counterparts, each of which, when executed, will be
deemed to be an original and all of which taken together will be deemed to be
one and the same instrument.  This Agreement may be executed by signature
transmitted to other parties via facsimile or .pdf (portable document format)
transmission, which shall be deemed to be the same as an original signature.

 

SIGNATURES APPEAR ON THE PAGES THAT FOLLOW

 

Reliant Signature Page

Reliant Signature Page

Reliant Signature Page

OMOI Signature Page

PG&E Signature Page

SCE Signature Page

SDG&E Signature Page

California Attorney General Signature Page

CERS Signature Page

CEOB Signature Page

CPUC Signature Page

Oregon Attorney General Signature Page

Washington Attorney General Signature Page

California Class Signature Page

Egger Class Signature Page

Local Governmental Party Signature Pages — Pages for any or all of the
following:

The City and County of San Francisco

The City of Oakland

The County of Santa Clara

The County of Contra Costa

Valley Center Municipal Water District

Padre Dam Municipal Water District

Ramona Municipal Water District

Helix Water District

Vista Irrigation District

Yuima Municipal Water District

Fallbrook Public Utility District

Borrego Water District

Metropolitan Transit Development Board

San Diego Trolley, Inc.

San Diego Transit Corporation

Sweetwater Authority

 

52

--------------------------------------------------------------------------------


 

RELIANT SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY SERVICES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY POWER GENERATION, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

Signature Page

 

53

--------------------------------------------------------------------------------


 

 

RELIANT ENERGY CALIFORNIA HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY COOLWATER, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY ELWOOD, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

RELIANT ENERGY ETIWANDA, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY MANDALAY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

RELIANT ENERGY ORMOND BEACH, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

OMOI SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

THE FEDERAL ENERGY REGULATORY COMMISSION OFFICE OF MARKET OVERSIGHT AND
INVESTIGATIONS

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

PG&E SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

PACIFIC GAS AND ELECTRIC COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

SCE SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

SDG&E SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

SAN DIEGO GAS & ELECTRIC COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CALIFORNIA ATTORNEY GENERAL SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

THE PEOPLE OF THE STATE OF CALIFORNIA, EX REL. BILL LOCKYER, ATTORNEY GENERAL OF
THE STATE OF CALIFORNIA

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CERS SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

CALIFORNIA DEPARTMENT OF WATER RESOURCES, ACTING SOLELY UNDER THE AUTHORITY AND
POWERS CREATED IN CALIFORNIA ASSEMBLY BILL 1 FROM THE FIRST EXTRAORDINARY
SESSION OF 2000-2001, CODIFIED IN SECTIONS 80000 THROUGH 80270 OF THE CALIFORNIA
WATER CODE

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CEOB SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

CALIFORNIA ELECTRICITY OVERSIGHT BOARD

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CPUC SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

CALIFORNIA PUBLIC UTILITIES COMMISSION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

OREGON ATTORNEY GENERAL SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

HARDY MYERS, ATTORNEY GENERAL OF THE STATE OF OREGON in his capacity as the
chief law enforcement officer of the state, and to the greatest extent permitted
by law

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

WASHINGTON ATTORNEY GENERAL SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

ROB MCKENNA, ATTORNEY GENERAL OF THE STATE OF WASHINGTON in his capacity as the
chief law enforcement officer of the state, and to the greatest extent permitted
by law

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

CALIFORNIA CLASS SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

CALIFORNIA CLASS

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EGGER CLASS SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

 

EGGER CLASS

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

LOCAL GOVERNMENTAL PARTY SIGNATURE PAGE

TO SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

AMONG RELIANT, OMOI, CALIFORNIA PARTIES, ADDITIONAL CLAIMANTS,
CLASS ACTION PARTIES, AND LOCAL GOVERNMENTAL PARTIES

 

 

THE CITY AND COUNTY OF SAN FRANCISCO

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

THE CITY OF OAKLAND

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

THE COUNTY OF SANTA CLARA

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

THE COUNTY OF CONTRA COSTA

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

VALLEY CENTER MUNICIPAL WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

PADRE DAM MUNICIPAL WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

RAMONA MUNICIPAL WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

HELIX WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 


 

 

VISTA IRRIGATION DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

YUIMA CENTER MUNICIPAL WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

FALLBROOK PUBLIC UTILITY DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

BORREGO WATER DISTRICT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

METROPOLITAN TRANSIT DEVELOPMENT BOARD

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

SAN DIEGO TROLLEY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

SAN DIEGO TRANSIT CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

SWEETWATER AUTHORITY

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Settlement and Release of Claims Agreement

 

DEEMED DISTRIBUTION PARTICIPANTS

 

Pacific Gas and Electric Company

British Columbia Power Exchange Corporation

Sempra Energy Trading Corporation

Puget Sound Energy

El Paso Power Services Company

Idaho Power Company

City of Pasadena

Transalta Energy Marketing Inc.

Constellation Power Source Inc.

Automated Power Exchange

PECO Energy Company

Western Area Power Admin.-Redding

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

Settlement and Release of Claims Agreement

 

LOCAL GOVERNMENTAL PARTIES’ ALLOCATION MATRIX

 

The City and County of San Francisco

 

$

666,666.00

 

The City of Oakland;

 

$

666,667.00

 

The County of Santa Clara

 

$

666,667.00

 

The County of Contra Costa;

 

$

666,667.00

 

Valley Center Municipal Water District

 

$

245,673.12

 

Padre Dam Municipal Water District

 

$

126,007.28

 

Ramona Municipal Water District

 

$

164,702.82

 

Helix Water District

 

$

105,115.07

 

Vista Irrigation District

 

$

48,175.90

 

Yuima Municipal Water District

 

$

81,285.11

 

Fallbrook Public Utility District

 

$

46,187.56

 

Borrego Water District

 

$

34,762.60

 

Metropolitan Transit Development Board

 

$

—

 

San Diego Trolley, Inc.

 

$

—

 

San Diego Transit Corporation

 

$

—

 

Sweetwater Authority

 

$

81,423.54

 

 

 

 

 

Total

 

$

3,600,000.00

 

 

D-1

--------------------------------------------------------------------------------

 